FILED
                                                                         15-0135
                                                                         5/13/2015 3:31:19 PM
                                                                         tex-5271831
                                                                         SUPREME COURT OF TEXAS
                                                                         BLAKE A. HAWTHORNE, CLERK


                              No. 15-0135
                        In the
                 Supreme Court of Texas
               _______________________________________

                         IN RE STATE OF TEXAS,
                                             Relator.
               _______________________________________


               SUPPLEMENTAL MANDAMUS RECORD

               ___________________________________
                         On Petition for Writ of Mandamus
                     Probate Court No. 1, Travis County, Texas
               ___________________________________



   Craig Hopper                                Kurt Kuhn
     State Bar No. 00794947                      State Bar No. 24002433
   Brian Thompson                              Lisa Bowlin Hobbs
     State Bar No. 24051425                      State Bar No. 24026905
   HOPPER MIKESKA, PLLC                        KUHN HOBBS PLLC
   400 West 15th Street, Suite 408             3307 Northland Drive, Suite 310
   Austin, Texas 78701                         Austin, Texas 78731
   (512) 615-6195                              (512) 476-6005
   (512) 610-1306 (fax)                        (512) 476-6002 (fax)
   bthompson@hoppermikeska.com                 Kurt@KuhnHobbs.com
                                               Lisa@KuhnHobbs.com


                Counsel for Real Party in Interest Sonemaly Phrasavath




May 13, 2015
TAB   DATE          DESCRIPTION

                                  VOLUME 1

Affidavit of Kurt H. Kuhn

A     02/17/2015    Order on Special Exceptions and Motion to Dismiss
B     11/06/2014    Sonemaly Phrasavath’s Response to Special Exceptions and
                    Motion to Dismiss and Motion for Continuance
C     09/18/2014    Application for Determination of Heirship and Issuance of
                    Letters Independent Administration
D     09/18/2014    (1) Contest to Applications James Powell and Alice Huseman’s
                    Application for Determination of Heirship and Issuance of
                    Letters Independent Administration and (2) Counter Application
                    to Determine Heirship, for Appointment of Dependent
                    Administrator and Issuance of Letters of Administration
E     10/15/2014    Applicants James Powell and Alice Huseman’s Special
                    Exceptions to, and Motion to Dismiss, Sonemaly Phrasavath’s
                    (1) Contest to Applications James Powell and Alice Huseman’s
                    Application for Determination of Heirship and Issuance of
                    Letters Independent Administration and (2) Counter Application
                    to Determine Heirship, for Appointment of Dependent
                    Administrator and Issuance of Letters of Administration
F     11/07/2014    Sonemaly Phrasavath’s Supplemental Response to Special
                    Exceptions and Motion to Dismiss and Motion for Continuance
G     02/17/2015    Applicants James Powell and Alice Huseman’s Brief In Support
                    Of Their Special Exceptions and Motion to Dismiss
H     02/25/2015    Supplement to the Record: Affidavit Regarding Court Notice of
                    the Constitutional Challenge of a State Statute under Texas
                    Government Code § 402.010
I     02/18/2015    Plea in Intervention of the State of Texas
                            AFFIDAVIT OF KURT     H.   KUHN


STATE OF TEXAS                              §
                                            §
COUNIY OF TRAVIS                            §

    BEFORE ME, the undersigned authority, on this day personally appeared Kurt
H Kuhn, who being by me duly sworn, stated as follows:

       1.      My name is Kurt H Kuhn. I am of sound mind, I am over twenty-one
(21) years of age, and I am competent to make the statements herein. I have reviewed
the pleadings and orders related to this matter and have personal knowledge regarding
the facts set forth herein.

      2.     I am an attorney of record for the Real Party in Interest Sonemaly
Phrasavath in the original proceeding styled as In re State if Tex as, No. 15-0135, in the
Supreme Court of Texas.

      3.    This Supplemental Mandamus Record contains true and correct copies
of the documents as described in the master index included with the Supplemental
Mandamus Record.

      4.     The documents in the Supplemental Mandamus Record have been
redacted to comply with the rules.




       SUBSCRIBED AND SWORN TO before me this 13th day of May, 2015, to
certify which witness my hand and seal of office.
Dated: May 13, 2015                 Respectfully submitted,

                                    ~~- --~
                                        ~
  Craig Hopper                            Kurt Kuhn
    State Bar No. 00794947                  State Bar No. 24002433
  Brian Thompson                          Lisa Bowlin Hobbs
    State Bar No. 24051425                  State Bar No. 24026905
  HOPPER MIKESKA, PLLC                    KUHN HOBBS PLLC
  400 West 15th Street, Suite 408         3307 Northland Drive, Suite 310
  Austin, Texas 78701                     Austin, Texas 78731
  (512) 615-6195                          (512) 476-6003
  (512) 610-1306 (fax)                    (512) 476-6002 (fax)
  bthompson@ hoppermikeska.com            Lisa@ K uhnHobbs.com
                                          Kurt@ KuhnHobbs.com


                      CoUNSEL FOR REAL PARTY IN INTEREST
                            CERTIFICATE OF SERVICE

      I hereby certify that, on May 13, 2015, and in compliance with the Texas Rules
of Appellate Procedure, a true and correct copy of the foregoing supplemental record
index has been served as follows:

Hon. Guy Herman
Judge of Probate Omrt No. 1, Travis County, Texas         via email
Probate Court No. 1
1000 Guadalupe, Room 217
Austin, Texas 78701
Respondent

Michael B. Knisely
Jason S. Scott                                            via e-S ervice
Osborne, Helman, Knebel, DeLeery
301 Congress Avenue, Suite 1910
Austin, Texas 78701

Douglas A Booth
Law Offices of Douglas A Booth                            via e-Service
3801 S. Capital of Texas Highway, Suite 255
Austin, Texas 78704

Counsel for Real Parties in Interest,
Unknown Heirs of Stella Marie Powell,
James Powell, and Alice Huseman


MichaelP.Murphy
Assistant Solicitor General                               via e-Service
Office of the Attorney General
P.O. Box 12548 (MC 059)
Austin, Texas 78711-2548
Counsel for Relator,
State ofTexas




                                                    Kurt Kuhn
Tab A
                                    No. C-1-PB-14-001695

ESTATE OF                                      §           IN THE PROBATE COURT
                                                                                           ~ ····~~:·
                                               §                                              .. ·  ,•'




STELLA MARIE POWELL,                           §          NUMBER I                                . ~.... :··:~
                                                                                                          ..·.·.
                                               §
DECEASED                                       §          TRAVIS COUNTY, TEMS
                                                                                     --,                             ./ . >~
            ORDER ON SPECIAL EXCEPTIONS AND MOTION TO DISMISS

       On this day, the Court considered Applicants James Powell and Alice Huseman~s Sp~~J~l
                                                                                                             ··:.r
Exceptions to, and Motion to Dismiss, Sonemaly Phrasavath' s (I) Contest to Applicants'

Application for Determination of Heirship and Issuance of Letters of Independent

Administration and (2) Counter-application to Determine Heirship, for Appointment of

Dependent Administrator and Issuance of Letters of Administration (collectively, the "Special

Exceptions and Motion to Dismiss"). Having considered the Special Exceptions and Motion to

Dismiss, the response and supplemental response filed by Sonemaly Phrasavath, the arguments

of counsel, and all other papers on file in this matter, the Court hereby DENIES the Special

Exceptions in their entirety.

       In denying the Special Exceptions, the Court finds that Texas Family Code § 2.401,

Texas Family Code § 6.204(b), and Article I, § 32 of the Texas Constitution are unconstitutional

,insofar as they restrict marriage in the State of Texas to a union of a man and woman and

prohibit the creation or recognition of marriage to same-sex couples, because such restrictions

and prohibitions violate the Due Process Clause and the Equal Protection Clause of the

Fourteenth Amendment to the Unites States Constitution.



Signed on February   a,   2015.
Tab B
                                                                    .-.
                                                                                Filed: 11/6/2014 5:23:19 PM
                                                                                           Dana DeBeauvoir
                                                                                         Travis County Clerk
                                                                                          C-1-PB-14-00 1695
                                     No. C-1-PB-14-001695
                                                                                             Abram Gonzalez

ESTATE OF                                        §          IN THE PROBATE COURT
                                                 §
STELLA MARIE POWELL,                             §          NUMBER I
                                                 §
DECEASED                                         §          TRAVIS COUNTY, TEXAS

     SONEMALY PHRASAVATH'S RESPONSE TO SPECIAL EXCEPTIONS AND
              MOTION TO DISMISS AND MOTION FOR CONTINUANCE

       Sonemaly Phrasavath ("Sonemaly'') hereby files this Response to the Special Exceptions

and Motion to Dismiss filed by James Powell and Alice Huseman. Sonernaly also files, in the

alternative, a Motion for Continuance. In support of her Response and the Motion for

Continuance, Sonemaly would show the Court the following:

                                                I.
                                          Introduction

          Stella Powell ("Stella"), the decedent herein, and Sonemaly were in a committed,

same-sex relationship for approximately eight years and were married for almost six years. Like

any other married couple, they resided in the same home, celebrated their love for each other

before friends and family at a marriage ceremony, and lived openly as spouses. During Stella's

final illness, Sonemaly cared for Stella at their home until Stella ultimately lost her battle with

cancer at the much too young age of 53.

       Sonemaly has filed an application for heirship in this matter as Stella's common law

spouse. James Powell and Alice Huseman (collectively, "Movants"), who are Stella's surviving

sublings, have filed special exceptions and a motion to dismiss Sonemaly's application based on

Texas's laws banning the recognition of same-sex marriages. These laws, like those in many

other states, have been struck down since the United States Supreme Court's landmark decision
                           -                                         -
in U.S. v. Windsor. In fact, since Windsor, the vast majority of courts to entertain a challenge to

same..sex marriage bans have struck down such bans as unconstitutionaL Sonemaly seeks the

same remedy from this Court and asks that the Court deny Movants' special exceptions and

motion to dismiss.

          In the alternative, because Texas law requires that the Attorney General of Texas be

given notice of Sonemaly's constitutional challenge to Texas's laws banning same-sex marriage,

and because a judgment that these laws are unconstitutional cannot be given until 45 days after

such notice is given, Sonemaly moves for a continuance of the hearing on Movants' special

exceptions and motion to dismiss until such notice period passes.

                                                II.
                                               Facts

          Sonemaly and Stella met in the swnmer of 2004 and began a romantic relationship in the

summer of 2006. In April 2007, they traveled to Maui, Hawaii~ and Sonemaly proposed to Stella

on the peak of Mount Haleakala In May 2007, the couple hosted a party to celebrate their

engagement before family and friends. Shortly afterwards, the couple began living together in
Austin.

          On April 3, 2008, Sonemaly and Stella were married at Chapel Dulciea in Driftwood,

Texas. Zen Priest Barbara Kohen officiated the marriage, which· was attended by a small group

of friends and family. Thereafter, Stella and Sonemaly executed declarations stating that they,

among other things, were each other's domestic partner, were living in an intimate and

committed relationship, were residing together, and were jointly financially responsible for each

other's basic living expenses. In fact, the couple began living together shortly after their

engagement and cohabitated until Stella's death in the summer of2014.

                                                 2
                                                                    -·

       In October 2013, Stella was diagnosed with colon cancer. During Stella's battle with the

disease, Sonemaly acted as Stella's medical power of attorney, cared for her at their home, and

accompanied her to treatments in Houston at M.D. Anderson and in Austin. Unfortunately, on

June 21,2014, Stella succumbed to cancer at the age of 53.

       After Stella's death, Sonemaly and Movants discussed settling Stella's estate based on

the terms of a will that Stella had drafted shortly before her death but had never executed. When

these discussions were unsuccessful, Movants filed their Application for Detennination of

Heirship, which states that Stella was never married and does not even mention Sonemaly's

name. Since that filing, Sonemaly has filed a contest to Movants' application and a competing

application as Stella's common law spouse.

       On October 15, 2014, Movants filed their Special Exceptions and Motion to Dismiss (the

"Special Exceptions") Sonemaly's heirship application arguing that Stella's maniage to

Sonemaly should not be recognized by this Court because of Texas's laws banning same-sex

marriage. Movants' Special Exceptions omit the glaring fact that this ban has been struck down

as unconstitutional by the Federal District Court for the Western District of Texas in the case of

DeLeon v. Perry, 975 F. Supp. 2d 632 (W.D. Tex. 2014). DeLeon follows the holdings of the vast

majority of courts to entertain a challenge to state bans on same-sex marriage since the United

States Supreme Court's decision in Windsor, wherein the Court held that the Federal Defense of

Maniage Act's ("DOMA") limitation of marriage to opposite sex couples was unconstitutional.

133 S. Ct. 2675 (2013). Sonemaly now requests this Court to follow these holdings and rule that

Texas's laws banning same-sex marriage are unconstitutional and, based on this holding, to deny

Movants' Special Exceptions.


                                                3
                            -
                                              Ill.
                                    Arguments aod Authorities

A.     The history of laws banaing same-sex marriage in Texas.

       Movants have cited to three Texas laws to support their argument that the Court should

disregard Sonemaly and Stella's marriage: (1) Texas Family Code § 2.401 (limiting informal

marriage to   '~marriage   of a man and woman"); (2) Texas Family Code§ 6.204(b) (stating that

"[a] marriage between persons of the same sex .. .is void in this state"); and (3) Article I, § 32 of

the Texas Constitution (stating that "[m]arriage in this state shall consist only of the union of one

man and one woman ....Thls state or a political subdivision of this state may not create or

recognize any legal status identical or similar to marriage."). Sonemaly will refer to these laws

collectively as "Texas's Ban."

        The Texas Family Code was amended in 1973 after the unsuccessful attempts of a small

number of gay and lesbian citizens to obtain marriage licenses. James W. Harper and George M.

Clifton, Heterosexuality: A Prerequisite to Marriage in Texas? 14 SOUTH TEXAS L.J. 220 (1973).

During the same period, same-sex couples in other states brought suits seeking to marry. Jones v.

Hallahan, 501 S.W.2d 588 (Ky. Ct. App. 1973); Baker v. Nelson, 191 N.W.2d 185 (Minn. 1971),

affd, 409 U.S. 810 (1972); Anonymous v. Anonymous, 325 N.Y.S.2d 499 (N.Y. Sup. Ct. 1971);

Singer v. Hara, 522 P.2d 1187 (Wash. Ct. App. 1974). In reaction to these attempts, the Texas

legislature amended the Texas Family Code to state that "a man and woman" rather than

"persons" were entitled to obtain a marriage license and added, "(a] license may not be issued for

the maniage of persons of the same sex." TEX. FAM. CODE§ 1.01 (1973).

        As a reaction to the Hawaii Supreme Court court's holding that same-sex couples had the

right to marry under that state,s law., Congress in 1996 enacted DOMA, which limited federal

                                                  4
recognition of marriage to only same-sex marriages, and numerous states followed with so~called

'1:nini-DOMAs," which prohibited states from recognizing marriages between same.. sex couples.

See Jane S. Schacter, Courts and the Politics of Backlash, 82 S.     CAL.   L. REv. 1153, 1188-89

(Sept. 2009). These mini-DOMAs typically defined marriage as only between one man and one

woman and prevented states from giving full faith and credit to same-sex marriages lawfully

entered in other jurisdictions. Texas followed suit in 2003 with its own mini ..DOMA by enacting

Texas Family Code § 6.204, which voids all marriages and all civil Wlions between same-sex

couples and prohibits state recognition of any such relationships. TEX. FAM. CODE § 6.204(b). It

further prohibits the state from giving effect to any "legal protection, benefit, or responsibility"

allegedly resulting from such marriages or civil unions. TEX. FAM. CoDE§ 6.204(c).

       In 2005, Texas enshrined this law in the state constitution. The constitutional amendment

was passed by referendum with approximately 76o/o of the vote. OFFICE OF TEXAS SECRETARY OF

STATE, 2005 CONSTITUTIONAL AMENDMENT ELECTION,            http://elections.sos.state.tx.us/elchist.exe

(last visited November 4, 2014). As a result, Article I,§ 32 of the Texas Constitution now states:

       (a) Marriage in this state shall consist only of the union of one man and one
       woman.

       (b) This state or a political subdivision of this state may not create or recognize
       any legal status identical or similar to marriage.

       This discriminatory constitutional provision, as well as the other laws comprising Texas's

Ban, cannot withstand constitutional scrutiny and should be disregarded in this matter. The Court

should detennine the question of whether Stella and Sonemaly' s maniage should be recognized

based on the laws governing informal marriage, not based on Texas's unjustifiable ban. This is

especially evident in light of the United States Supreme Court's decision in U.S. v. Windsor.


                                                  5
                         .-

B.     The United States Supreme Courtts Decision in Windsor and its effect on state laws
       banning same-sex marriage.

       In Windsor, plaintiff Edith Windsor challenged the provision of DOMA that defined

"marriage" and "spouse'' to exclude same..sex spouses. 133 S. Ct. 2675, 2682 (2013). Ms.

Windsor had married Thea Spyer in Canada and that marriage was subsequently recognized in

their home state of New York. !d. at 2683. Ms. Spyer died in 2009 and left her entire estate to

Ms. Windsor. Id. But because of Section 3 of DOMA ("Section 3"), which defines "marriage"

and "spouse" as excluding same~sex spouses for purposes of all federal statutes and regulations,

Ms. Windsor could not qualify as Ms. Spyer,s "surviving spouse" for purposes of the federal

estate tax exemption. /d. As a result, Ms. Windsor was required to pay $363,053.00 in federal

estate taxes that she otherwise would not have been required to pay if her marriage to Ms. Spyer

was recognized under federal tax law. ld. Ms. Windsor challenged Section 3, a challenge that

was eventually decided by the Supreme Court.

       The Court's opinion, 'Mitten by Justice Anthony Kennedy, invalidated Section 3 as

unconstitutional under the Fifth Amendment's Due Process Clause. !d. at 2693. In reaching this

holding, Justice Kennedy made the following statements regarding Section 3:

           •   Section 3' s "principal purpose is to impose inequality, not for other reasons like
               government efficiency."

           •   Section 3 ''tells those [same-sex] couples, and all the world, that their otherwise
               valid marriages are unworthy of federal recognition."

           •   Section 3 ''demeans the couple, whose moral and sexual choices the Constitution
               protects.n citing Lawrence v. Texas, 539 U.S. 558 (2003) (striking down Texas's
               sodomy laws as unconstitutional).

           •   Section 3 "humiliates tens of thousands of children now being raised by same-sex
               couples. The law in question makes it even more difficult for the children to


                                                6
               understand the integrity and closeness of their own family and its concord with
               other families in the community and in their daily lives."

           •   ''Under DOMA, same-sex married couples have their lives burdened by reason of
               government decree, in visible and public ways."

ld. at 2694..95. The Court held that for these same reasons, Section 3 denied same-sex spouses

equal protection ofthe Jaws guaranteed by the Fourteenth Amendment.Jd. at 2695 ("[w]hile the

Fifth Amendment itself withdraws from Government the power to degrade or demean the way

[DOMA] does, the equal protection clause of the Fourteenth Amendment makes that Fifth

Amendment right all the more specific and all the better understood and preserved.").

       In a prophetic dissent concerning, in part, the breadth of Justice Kennedy's opinion,

Justice Scalia reasoned that majority decision would be applied by lower courts to hold state

bans on same sex maniage unconstitutional. /d. at 2709. To illustrate his point, Justice Scalia

edited excerpts from Justice Kennedy's opinion to show how they might apply equally in a

same-sex marriage ban case, including in the following example:

       [DOMA] Thjs state law tells those couples, and all the world, that their otherwise
       valid JftBI'fiages relationships are unworthy of fetleml state recognition. This
       places same-sex couples in an unstable position of being in a second-tier ma:n:ia:ge
       relationship. The differentiation demeans the couple, whose moral and sexual
       choices the Constitution protects, see Lawrence.

ld. at 2709-10 (citing id. at 2694). Justice Scalia could not have been more accurate with his

prediction, as court after court entertaining challenges to state law same-sex marriage bans have

applied Justice Kennedy's opinion in Windsor to almost uniformly strike those bans down.

       At the time of this writing, almost twenty reported decisions, including decisions by the

Tenth, Fourth, Seventh and Ninth Circuit United States Courts of Appeals, have relied on

Windsor to strike down state bans on same sex marriage as Wlconstitutional. Bishop v. Smith, 160


                                                7
                            -·                                        ·-

F.3d 1070 (lOth Cir. 2014); Kitchen v. Herbert, 755 F.3d 1193 (lOth Cir. 2014); Bostic v.

Schaefer, 160 F.3d 352 (4th Cir. 2014); Baskin v. Bogan, 166 F.3d 648 (7th Cir. 2014); Latta v.

Otter, ......f.3d---, 2014 WL 4977682 (9th Cir. 2014); Marie v. Moser, No. 2:14--cv-02518-DDC-

TJJ, --F.Supp.2d··-- (D. Kan. 2014); Bourke v. Beshear, 996 F. Supp. 2d 542 (W.O. Kent. 2014);

Love v. Beshear, 989 F. Supp. 2d 536 (W.D. Kent. 2014); Gray v. Orr, 4 F. Supp. 3d 984 (N.D.

Illinois 2014); Brenner v. Scott, 999 F. Supp. 2d 1278 (N.D. Fla. 2014); Hamby v. Parnell, ---

F.Supp.3d---, 2014 WL 5089399 (D. Alaska 2014); Wolfv. Walker, 986 F. Supp. 2d 982 (W.D.

Wise. 2014); Majors v. Jeanes, .....f.Supp.3d-··, 2014 WL 4541173 (D. Ariz. 2014); Whitewood

v. Wolf, 992 F. Supp. 2d 410 (M.D. Penn. 2014); Geiger v. Kitzhaber, 994 F. Supp. 2d 1128 (D.

Oregon 2014); Henry v. Himes, ---F.Supp.2d--.., 2014 WL 1418395 (S.D. Ohio 2014); Tanco v.

Haslam, 7 F. Supp. 3d 759 (M.D. Tenn. 2014); DeBoer v. Snyder, 973 F. Supp. 2d 757 (E.D.

Michigan 2014); Obergefell v. Wymyslo, 962 F. Supp. 2d 968 (S.D. Ohio 2013). Based on these

and other decisions, as well as related legislative enactments, same·sex couples in 32 states and

the District of Columbia now have the freedom to marry, and nearly 59% of the U.S. population

lives in states currently issuing marriage licenses to same·sex couples. FREEDOM TO MARRY,

http://www.freedomtomarry.org/states/ (last visited November 4, 2014). In fact, the undersigned

has discovered only two reported cases since Windsor upholding a state's ban on same-sex

marriage, and even these cases acknowledge the tidal wave of post- Windsor opinions striking

down the bans. See Robicheaux v. Caldwell, 2 F. Supp. 3d 910 (E.D. La. 2014) (acknowledging

~'the   near-unanimity of the many other federal courts that have spoken on this pressing issue" and

have declared same-sex marriage bans unconstitutional); Vidal v. Garcia-Padilla, ---F.Supp.3d-

-, 2014 WL 5361987 (D. P.R. 2014) (acknowledging that u[a] clear majority of courts have


                                                   8
struck down statutes that affirm opposite-gender marriage only). In contrast to these two

opinions, since Windsor no circuit court of appeals has upheld such a ban. In sum, the effect of

Windsor has been swift and resolute-i.e. based on the majority's reasoning in Windsor, state

bans on same-sex marriage, including Texas's Ban, no longer pass constitutional muster.

C.     Tbe DeLeon decision.

       In DeLeon v. Perry, Judge Orlando Garcia of the United States District Court for the

Western District of Texas-San Antonio Division, declared Texas's Ban unconstitutional. The

plaintiffs in DeLeon were two married couples, one lesbian couple who had been married in

Massachusetts and were seeking to have their marriage recognized in Texas, and one gay couple

who had applied and been denied a Texas marriage license. 975 F. Supp. 2d 632, 640-41 (W.D.

Tex. 2014). The Defendants were various local and state officials defending Texas's Ban. ld.

After reciting the history of same·sex marriage bans in the United States, including the

enactment of Texas's Ban and DOMA, the Court highlighted the watershed decision in Windsor.

!d. at 641-648. The court then considered the plaintiffs' challenges to Texas's Ban tutder the

Equal Protection and Due Process Clauses of the Fourteenth Amendment to the U.S.

Constitution.Jd. at 649.

       1.      The DeLeon court's equal protection analysis.

       Beginning with its equal protection analysis, the court noted that "[t]he Equal Protection

Clause of the Fourteenth Amendment commands that no state shall deny to any person within its

jurisdiction the equal protection of the laws ... This essentially means that aU persons similarly

situated shall be treated alike.'' ld. at 649 (citing U.S. Const. Amend. XIV § 1 and City of

Cleburne, Tex. v. Cleburne Living Ctr.t 473 U.S. 432 (1985)). Measured against the equal


                                                9
                          -·
protection clause, laws are subject to three levels of scrutiny: strict scrutinyt intennediate

scrutiny, or rational basis review. Id. Although the plaintiffs urged the court to apply strict or

intermediate scrutiny to Texas's Ban based on the history of state discrimination· against

homosexuals; the fact that sexual orientation is immutable, and that homosexuals are a minority

with insufficient political power, the court found there was no need because the Ban could not

satisfy even the most deferential rational basis level ofreview.Jd. at 651-52.

       Rational basis requires only that the law bear some rational relationship to a legitimate

state interest. ld. at 652. The defendants identified two purported legitimate state interests

furthered by Texas's Ban: 1) increasing the likelihood that a mother and father will be in charge

of childrearing; and 2) encouraging stable family environments for responsible procreation. ld. at

653.

       The court first rejected the defendants' claim that baning same-sex couples from

marrying bears a rationaJ relationship to furthering the welfare of children and childrearing. !d.

Echoing Justice Kennedy in Windsor, the DeLeon court found that the ban actually injuries

children and "causes needless stigmatization and humiliation for children being raised by the

loving same-sex couples being targeted." Id. The court found that the defendants had failed to

present any evidence that denying marriage to same-sex couples positively affects childrearing or

evidence that recognizing a same-sex marriage could affect a heterosexual couple, s decision to

marry or raise a family. Jd.

       The court then assailed the defendants' procreation arguments by reasoning that

'•procreation is not and has never been a qualification for marriage!" and noted that such a

qualification would threaten "the legitimacy of marriages involving post-menopausal women,


                                                 10
                           ·-
infertile individuals, and individuals who choose to refrain from procreating." Id. at 654.

Continuing on, Judge Garcia observed that "[p]ennitting same. .sex couples to marry wiJl not

affect the number of opposite-sex couples who marry, divorce, cohabit, have children outside of

marriage or otherwise affect the stability of opposite-sex marriage." /d. In fact, the court noted,

Texas's Ban hinders stable environments for procreation by denying the children of same-sex

couples the same stable family structure which the defendants praised in their arguments. /d. at

655. The court concluded this section by stating that "the argument that allowing same-sex

couples to marry will undermine procreation is nothing more than an unsupported 'overbroad

generalization' that cannot be a basis for upholding discriminatory legislation." ld.

          Finally, the court dispensed with any argument that tradition, or more specifically the

"traditional definition of marriage'' is a reason for upholding Texas's Bans. /d. Citing Lawrence,

the court noted that tradition alone can never be a reason to uphold a law under rational basis

review~   ld. As an example, Judge Garcia· highlighted the U.S. Supreme Court's decision in

Loving v. Virginia, which struck down state laws banning marriage between people of different

races, and reasoned that "tradition alone cannot justify denying same-sex couples the right to

marry any more than it could justify Virginia's ban on interracial marriage." !d. at 656 (citing

Bostic v. Rainey, 970 F. Supp. 2d 456 (E.D. Va. 2014)). The court concluded by holding that the

defendants had failed to show any rational relationship between      Texas~s   Ban and a legitimate

governmental purpose and, therefore, the ban violated the plaintiffs' equal protection rights. Id.

          2.      The DeLeon eourt's due process analysis~

          After fmding Texas's Ban unconstitutional as a violation of equal protection, Judge

Garcia addressed the plaintiffs' argument that Texas's Ban was a violation of the Due Process


                                                 11
Clause of the Fourteenth Amendment, which guarantees that all citizens have certain

fundamental rights. /d. The court first detennined that, based on Supreme Court precedent,

marriage is indeed a fundamental right that implicates the additional fundamental rights of

privacy, liberty, and association, all of which are protected by the due process clause. /d. at 657-

58. As such, the U.S. Supreme Court had historically invalidated state laws that infringe on an

individual's right to marry, including most notably, in Loving v. Virginia when the Court struck

down Virginia's ban on interracial marriage. /d. at 658. Because Texas's Ban "categorically

den[ies] the fundamental right to marry to a class of citizens," the court applied strict scrutiny,

which requires that the law be supported by a compelling state interest and be narrowly tailored

to effectuate that interest. ld. at 659-60. The court concluded, without discussion, that the

defendants bad failed to satisfy this difficult burden and concluded that Texas's Ban was

unconstitutional under the due process clause of the Fourteenth Amendment. 1

         The DeLeon court concluded by holding that Texas's Ban was unconstitutional because it

violates the plaintiffs' equal protection and due process rights under the Fourteenth Amendment

to the United States Constitution. ld. at 666. The court then stayed its decision, which included

an injunction barring enforcement of the Texas's Ban, pending the final disposition of an appeal

to the Fifth Circuit Court of Appeals. !d.

D.       Texas's ban on same-sex marriage is unconstitutional.

         Based on the holding in DeLeon, which is from the federal district covering this

jurisdiction, as well as the holdings of the numerous other courts who have entertained


 I The DeLeon court went on to hold that Texas's failure to recognize same-sex marriages recognized in other
jurisdictions was unconstitutional, but because that discussion is inapplicable to this case and for the sake of brevity
this discussion has been excluded from this response.

                                                           12
                                                                                                          T:~!V\~
                                                                                                           i" 'fi"Ot
                          ·-

challenges to state laws banning same-sex marriage in the aftennath of Windsor, Texas's Ban is

unconstitutional. Assuming that the Movants here will offer the same three justifications for the

Ban that were discussed in DeLeon-i. e. that the Ban 1) increases the likelihood that a mother

and father will be in charge of childrearing; 2) encourages stable family environments for

responsible procreation; and 3) is justified based on tradition-the failure of these reasons to

reach the level of a "rational basis" for the Ban is even more stark in this case than in DeLeon.

       How could this Court's recognition of the marriage between Stella and Sonemaly, which

would allow Sonemaly to participate in all the benefits of a surviving spouse, somehow affect

anyone's decision regarding how to rear their children or procreate? The only effect of

recognition in this case would be to provide Sonemaly with the rights of an heir, something this

court does every day without paying regard to the sex of the decedent or the hei~ and without any

effect on anyone else's decision regarding how to rear their family. And as the DeLeon court

noted, tradition alone is no justification for Texas's Ban.

       Failing to recognize the marriage between Stella and Sonemaly would only magnify the

same discriminatory and deleterious effects that Justice Kennedy warned of in Windsor. Could

there be any more '~isible and public" burden than, in your time of mourning for your deceased

spouse, having your spouse's family and the State of Texas fail to recognize your marriage and

fight to have it invalidated? Is there anything more demeaning or unequal than having the state in

which you and your spouse lived for years suggest that your otherwise valid marriage is

unworthy of recognition simply because you are of the same sex? And although Stella and

Sonemaly never had children, imagine the effects of non-recognition on the surviving children of




                                                  13
                                                                                                        0 2 2015
                                                                       By Deputy:                   -    -~"·"·


                                                                                ~~'\~t)VV
                                                                                       ~ ~ L~MON
                                             .   --··-··-·-··-·--·---------------------
understand the integrity and closeness of their own family and its concord with other families in

the community and in their daily lives." See Windsor, 133 S.Ct. at2694.

        The Texas Ban is blatant discrimination that has no rational relationship to any legitimate

government interest. Its application in this case would not only be unconstitutional, it would be

cruel. This Court should follow the holdings of almost every other jurisdiction to bear a

challenge to state laws banning same-sex        marria~e   post-Windsor and hold that Texas's Ban is

unconstitutional and deny Movants' Special Exceptions.

                                                    IV.
                                 Alternative Motion for Continuanee

        In the alternative to denying Movants' Special Exceptions and holding Texas's Ban

unconstitutional at this time, Sonemaly requests that the Court continue the hearing on this

matter until the Texas Attorney General can be given notice as required Wider Texas

Government Code § 402.010. That section requires that           ~'[i]n   an action in which a party to the

litigation files a ... pleading challenging the constitutionality of a statute of this state ... [t]he court

shall, if the attorney general is not a party to or counsel involved in the litigation, serve notice of

the constitutional challenge and a copy of the ... pleading" on the attorney general.         TEX.   Gov'T

Cooe § 402.0IO(a). The statute further states that "[a] court may not enter a final judgment

holding a statute of this state unconstitutional before the 45th day after the date" of the notice. !d.

at (b). In a recent case out of San Antonio, wherein State District Judge Barbara Nellennoe held

that Texas's Ban is unconstitutional, the appellate court granted mandamus relief to the Attorney

General because of the court's failure to provide notice of the constitutional challenge. In re

State of Texas, No.04-14-00282, 2014 WL 2443910 (Tex. App.-San Antonio May 28,2014, no

pet.) (mem. op., not designated for publication). Therefore, Sonemaly requests that the Court

                                                     14
                                                                   -
postpone any decision on the constitutionality of Texas's Same Sex Marriage Ban until the

notice required by the Government Code is provided and the 45 day notice period has passed.

                                              v.
                                      Request for Relief

        Based on the forgoing, Sonemaly Phrasavath requests an order from the Court finding

that Texas Family Code§§ 6.204(b) and 2.401 and Article I,§ 32 of the Texas Constitution are

unconstitutional under the United States Constitution; denying Movants' Special Exceptions and

Motion to Dismiss; in the alternative, continuing the hearing on Movants' Special Exceptions

and Motion to Dismiss until the notice period required by Texas Government Code§ 402.010

has passed; and providing Sonemaly with all such further relief to which she shows herself

entitled.



                                            Respectfully submitted,

                                            HOPPER MIKESKA, PLLC


                                     By:
                                            CRAIG HOPPER
                                            State Bar No. 00794947
                                            BRIANT. THOMPSON
                                            State Bar No. 24051425
                                            chopper@ho~mermikeska.com
                                            bthompson@hoppermikeska.com

                                            400 W. 1slh Street, Suite 408
                                            Austin, Texas 78701
                                            (512) 615-6195 Telephone
                                            (512) 615-6194 Fax

                                            ATTORNEYS FOR COUNTER-APPLICANT



                                               15
                                                                  n~7,/ CIA'\, "~"~1!\PS Colm'ty,
                                                                                          rta~        ~~~ ;q true ~~nd
                                                                  ~ul)} rtf                      .· . rtl'::oro in my office
                                                                   mv !iam.i                     Jftic~ on

                                                                      • Dana DeBeauvoirl Cat.mtMAit                             0 2 J015
                                CERTIFICATE OF SERVICE
        I hereby certify that a. true and correct copy of the foregoing pleading has been served on
the following counsel of record on this 6th day of November, 2014, in accordance with Rule 2la
of the Texas Rules of Civil Procedure, either electronically through an electronic filing manager,
or non..electronical1y via hand-delivery, e-mail, facsimile, or mail (first class or certified):

Michael B. Knisely
Jason S. Scott
Osborne, Helman, Knebel, DeLeery, L.L.P.
301 Congress Avenue, Suite 1910
Austin, Texas 78701
(512) 542-2011 (fax)

Lorin Hayes
Law Offices of Douglas A. Booth, P.C.
3801 S. Capital ofTexas Highway, Suite 255
Austin, Texas 78704
(512) 478-4926 (fax)




                                                 16
                                                                                                                                                                                                                       I   IICU.    I lfV/LV l"'t ..J.L...,}. l v rcl'fl


                                                                                        Challenge to ConstitutioDality of a State Statute                                                                                               Dana DeBeauvo r
                                                                                                                                                                                                                                      Travis County Cler~
  This form must be completed by a party filing a petition, motion or other pleading etl&tleiif.ii·ctt\lP9 5
  constitationality of a state statute. The completed form must be filed with the court in which ~CSU9e'~ial ~z
  pending as required by Section 402.010 (a-1), Texas Government Code.

          Cause Number (For Clfl'k UR Only):                                                                                                          Court (F'Ot' Clerk Use Only):

          Styled:
                                     (e.g.• John Smith v. All American Insurance Co.; in re Mary Ann Jones; In the Matter of the Estate of George Jackson)

CoataetiufonaatioJi..,foi'.~N-"eball~~~g.theeonstitUtioaalltjofcii:st1\t•·statt;lte,.·(*UJIIIny_ls:not.a,.,on,pr.twlde
co•t.11!11 t•ft~t'IIUitltmforplll'i:y;F:rtl.~&rqra~ilratttmtejt.) ... ·          · _. ·          . · · .- · · ·
Name: SOnemaly Phrasavath c/o Brian Thompson                                                                                                          Telephone: 512-615-6195
Address: 400 W. 15th Street, Suite 408                                                                                                                Fax:      512-615-6194
City/State/Zip: Austin, Texas 78701                                                                                                                   State Bar No. (if applicable): 24051425
Email: bthompson@hoppermikeska.com

Person completing this fonn is: ~ Attorney for Party D Unrepresented Party D Other:
Identify the ~--~-PJeadiq,yo~ ~ha~e. filed ~liallenging .th~ eODStitutionaUty of a s~te.statute~
      0   .: 0   0   0       o   •   0   . . . ._   0   0   o   :   '   '   0   •   N   '   '   0   0   '   '   '   ••   o   :   0   ~   0   ''   '   '              0   0   '   '   0   '•   '   o   '   '   '   0




0 Petition                                    D Answer                                          D Motion (Specify type):
181       Other:          Response to Motjon for Qismiss/Specja! Rxc,eptjnns
                                                                                                                                                                                                                                                ..   ..


                                                                                                                                                                                                                             _;_,


D         Yes            I!) No




  Soncma!y Phmsavatb cballenges the constjtutjonalit)' of Texas Famjly Code Sections 2 40 I and 6.204 and Artiqle 1. Section 32 of the
  Texas Constitution insofar as these laws prohibit recognition of ume:sex
                                                                         informal marriage These laws are challenged under the
  fowteentb Amendment to the Uojted States Constitution and the holding of DeLeon v. Perry. 975 F.SUJ!p.2d 632. 640-41 (W.O. Tex.
  ~




                                                                                                                                                              \Iii,,ln\~~~~\ii\l\~\'\~'~'\Il \ \ \ \ \ \\\1

                                                                                                                                                                                     ~                                "U\f          t~V                     \U,
                                                                                                                                                                                                                                      M~       lJMON
Tab C
                            ··-
                                                                                  Filed: 9/18/2014 12:01:19 AM
                                                                                               Dana DeBeauvoir
                                                                                            Travis County Clerk
                                                                                              C-1-PB-14-001695
                                                                                                Abram Gonzalez

                             Cause No. C-1-PB-14-_00_}       {ljS:
ESTATE OF                                          §               IN THE PROBATE COURT
                                                   §
STELLA MARIE POWELL,                               §                  ~MBERONEOF
                                                   §
DECEASED                                           §               TRAVIS COUNTY, TEXAS


                 APPLICATION FOR DETERMINATION OF HEIRSHIP AND
              ISSUANCE OF LETTERS OF INDEPENDENT ADMINISTRATION

                                    Date of Death: June 21, 2014
TO THE HONORABLE JUDGE OF SAlD COURT:

        James Powell and Alice Huseman ("Applicants") file this Application for Determination of

Heirship and Issuance of Letters of Independent Administration and in suppm1 of such Application

would respectfully show the Court as follows:

                                                  I.

       Applicant James Powell is a surviving brother of Stella Marie Powell ("Decedent''), and

resides at 715 West Avenue, Austin, Travis County, Texas 78701. Applicant Alice Huseman is the

surviving sister of Decedent, and she resides at 223 Oleander Avenue! Corpus Christi, Texas 78404.

                                                  II.

       Decedent died on June 21, 2014, in Ha11·is-County, Texas at the age offiftyMthree (53) years,

and four (4) years have not elapsed since the date of her death.




                                                   1
                                                                                 --·


                                                    III.

        This Court has jurisdiction and venue because Decedent was domiciled and had a fixed

place of residence in Travis County, Texas on the date of her death.

                                                   IV.
        Decedent owned property described generally as real property, goods and personal effects

of a pt·obable value of in excess of $50,000. A necessity exists for the administration ofDecedenfs

estate (the "Estate").

                                                    v.
        To the best of Applicants' knowledge, Decedent died intestate. It is necessary and in the

best interest of the Estate for the Court to detennine who are the heirs and the only heirs of

Decedent.

                                                   VI.

        Decedent was never legally ma11"ied. No children were ever born to or adopted by

Decedent.

                                                   VII.

        The names and residences of the heirs of Decedent, each heit's relationship to Decedent, and

each heir's true interest in the estate of Decedent are as follows:

   Heir and Residence            Marital Status              Relationship                       Interest

Alice Powell                       Single/Widow                  Mother                112 interest in Decedent's
(92 years old)                                                                         real and personal property
219 Red Poppy Trail
Georgetown, TX 78628


                                                     2




                                                      ·······------·-·-·   ,   __________________
    Heir and Residence           Marital Status            Relationship                 Interest


Alice Huseman                        Mm'ried                   Sistct           1/6 interest in Decedent's
(67 years old)                                                                  real and personal property
223 Oleander Avenue
Corpus     Christi, TX
77019

James Powell                          Single                  Brother          116 interest in Decedent's
(64 years old)                                                                 rea) and personal property
715 West Avenue
Austin, TX 78701


Bryan Powell                         Single                   Brother          1/6 interest in Decedent's
(59 years old)                                                                 real and personal property
219 Red Poppy Trail
Georgetown, TX 78628




        Alice Powell, Alice Huseman, James Powell, and Bryan Powell constitute the only heirs of

Decedent's estate. Each such heir is an adult and is not under any legal disability.

                                                  VIII.

       Each man-iage of Decedent has been listed in this Application, and this Application includes

all of the infmmation required by Section 301.052 ofthe Texas Estates Code.

                                                  IX.

       The heirs of ·Decedent listed herein constitute all persons entitled to receive property of

Decedent's estate, and none of such heirs is a minor or under any legal disability. Pursuant to the

provisions of Section 401.003 of the Texas Estates Code, all of the heirs of the Estate (being all



                                                   3
                                    -
1   •




        distributees of the Estate) hereby designate Applicants to serve as Independent Co-Administrators

        of the Estate, and hereby request that no action be had in any comt in the settlement of the Estate

        other than the return of an Inventory, Appraisement, and List of Claims of the Estate or an affidavit

        in lieu thereof. Each heir of the Estate joins in this Application. Fmther, as provided in Section

        401.005 of the Texas Estates Code, each such heh· requests that the Court waive the requirement of

        bond and permit Applicants to serve without bond as Independent Co-Administrators of the Estate.

        It is anticipated that each heir of the Estate that is not an applicant will join in this Application by

        vhtue of written agreement that will be filed in this cause.

                                                           X.

                Applicants are qualified and are not disqualified by law from accepting Letters of

        Independent Administration.

                                                          XI.

               It is in the best interest of the Estate and of the distributees of the Estate for the Coutt to
        enter an order appointing Applicants to serve as h1dependent Co-Administrators of the Es1ate
        without bond.
                WHEREFORE! Applicants pray that citation issue as required by law to all parties
        interested in the Estate in the manner and for the length of time required by law; that the Court
        detetmine and declare the names and residences of all the heirs of Decedent and their respective
        shares and interests in the Estate; that Applicants be appointed as Independent Co-Administrators
        and that no bond be required; that the Co-Administrators be granted the power to sell real property




                                                           4
without Court approval; and that Letters of Independent Administration be issued to Applicants.
Applicants ptay further that such other and further orders be made as the Court may deem proper.

                                          Respectfully submitted,
                                          OSBORNE, HELMAN,
                                          KNEBEL & DELEERY, L.L.P.
                                          301 Congress Avenue, Suite 1910
                                          Austin, Texas 78701
                                          Telephone: (512) 542M2002
                                          Telecopier: (512) 542-2011
                                         By:         /Ju$u,(
                                               MICHAEL B. KNISELY
                                               State Bar No. 24047367
                                               mbknisely@ohkdlaw.com
                                               JASON S. SCOTT
                                               State Bar No. 24029228
                                               j sscott@ohk:dlaw.com

                                         ATTORNEYS FOR APPLICANTS




                                                 5
                                                                                                                                                                  -
                                                                                           CIVIL CASE L~FORMA TION SHEET
                                                                   MAY ENTER CAUSE# / COURT         # IF ALREADY ASSIGNEO (E.G., FAMILY MOTION 1 AMENDED PETITtON)
                      CAUSE NuMBER (1-YJH CJ..b.'RX USI!: ONLY):                                                                          CoURT (roR CLt.'R.K use ONLY):---------~


                     STRED _______________________________________________ -------------------------------------------

A civil case information sheet must be completed and submitted whe11 an original petition or application is tiled to initiate a new civil, family law, probate. or menta!
health case or when a post-judgment petition for modification or motion for enlbrcement is filed in a family law case. The information should be the best available at
the time of tiling. This sheet, approved by the Texns Judicial Council. is intended to collect information that will be used for statistical purposes only. It neither replaces
nor supplements the filings or service of pleading or other documents as required by law or rule. The sheet does not constitute a discovery request, response, or
      I        . and it is not admtsstb
S\IPPietnentatmn                     . . le at trial.
                                                           ...... --· .......
                                                                      --- ·······     ............ ..... ...............             . .. .. ... ... - .. ......                          ~-·-
                                                                                                                                                                                                        ·-          -·
  • Contact'infoa•malion for pc.-son ~ompleting case lnfm·matlon sheet:           ~anaes of_pa1•ties in case:                                                                    Pei'SGII or entity completing11beet is:
                                                                                                          Plaintiff(s)!Petitioner(s):                                       ~ttorney for Plaintiff/Petitioner
 Name:                                                    Email:                                                                                                            ~roSe Plaintiff/Petitioner
                                                                                                           James Powell
  Michael B. Knisely                                       mbknisely@ ohkdl aw.com                                                                                          :=fitle lV-TJ Agency
                                                                                                                                                                            .._.bther:                                                                    :
 ~ddress:                                                 Teleph011e:
                                                                                                           befendant(s)/Respondent(s):
 301 Congress Ave., #1910                                  512-542-2000                                                                                                     Additional Parties in Child Support Case:
                                                                                                           The Estate of
 ~ity/State/Zip:                                          Fax:                                                                                                              Custodial Parent:
                                                                                                           Stella Marie Powell,
 Austin, TX 78701                                          512-542-2011
                                                                                                           Deceased                                                         Non-Custodial Parent:
 ~ignatut·c:                                              State Bar No:
   ~{QAj
                                                                                                                    additional pag~ as uec~ss:uy to Jist ill! pncties]

                     ,
                                                                                                           Att3~h
                                                           24047367                                                                                                         Presumed Father:

                         -···   -·   ·-·-······-··                                                                      ···-                                        ... -        ...
l. Indicate case type.          or ideulify tbe most in1POI'tft~lt issue in the case (select o!l!.r.l)J____ ··-·                                          ...                                                .•..
                                                                                                                                                                                                                                           -·
QPTiON A:     CK CASE TYPE__(EXCEPT OTHE~ FOR Cl~K TO SELECT SUIT                  TYPE_i SEE SEC. 3 NOTE BELOW Cilti/                      "l                                         Famii1'Law
                                                                                                                                                                                                   Post-judgment Actions
                  Colltl'act                                 ln\urv en· Damal!e                          Real P1•operty                             Marria~e        Relationship                      (non-Title IV-D)_
'(Jebi/Collh'OCI
                                                     ~:sault/B~ttery                             0Eminent Domain!                                I t..JAnnulment                          b;JE:nforcement
    CJconsumer/DTPA                                  [JJ:)~nstructaon                              Condemnation                                  Doeclare Marriage Void                   0Modificotion-Custody
    DnebVContract                                        ef.amation                              0Partition                                      Dil'orce                                 DModification-Other
    Uraud!Misrepresentation                          ~13:cticc                                   CIQuiet Title                                      Owith Children                                   TitleiV-D
    D:lther Debt/Contract:                                 ecounling                             Orrespass to TJY Title                             DNochildren                           QEnforcemenVModification
                                                       OLegal                                    Dother Property:                                                                         Gaternity
Foreclosure                                            0Medical                                                                                                                           DReciprocals (UIFSA)
   DHome Equity-Expedited                              D:lther Professional                                                                                                               Dsupport Order
r- Clother Foreclosure                                   Liability:
                                                                                                  Rtlated to Criminal Mattea·s                         Other Family Law                            PR.-ent~Cbild R~latlonslaip
~!Franchise
;:: nsura.nce                                        ~oto: Vehicle Accident                        bJExpunction                                     UEnforce Foreign
                                                                                                                                                      Judgment
                                                                                                                                                                                                 lJA.doption/Adoptiori with
                                                                                                                                                                                                   Termination
;:: Landlordffenant                                     remases                                    Dludgment Nisi
                                                     Product Liability                             DNon-Disclosure                                  DH:abeas Corpus                              Dchild Protection
;:: !Non-Competition
                                                                                                   Qgeizure/Forfeiture                       I      DName Change                                 [khild Support.. · ·
;:: Partnership                                       DAsbestos/Silica
                                                      Cbther Product Liability                     Owrit of Habeas Corpus-                          DProtective Order                            O:ustody or Visitation
,'- bther Contract:
                                                          I .ist Product                              Pre-indictn1ent                               DRemoval ofDisabilities                      OJestational Parei\ting
foPTIOt4   e; CK OTHER. & ENTER 3·~ETTER                                                           Cbthcr:                                            of Minority                                CIGrandparentAccess
SUIJ T'{PE FOR CLERK TO USE WHEN                     D:>tber Injury or Damage:                                                                      Dol her;                                     Orarentage!Patcrnity
DOCK!liNG                                                                                                                                                                                        Drermitt~tion of Parental
               Em(lloymeut                                                               Other Civil                                                                                                Rights.
                                                                                                                                                                                                 L1other Parent-Child:
  Doiscrimination                                      DA.dministrative Appeal                     Dr..awyer Discipline
  DR.eta1iation.                                       DAntitrust/Unfair                           DPerpetuate Testimony
  Drermination                                           Competition                               01\ecuritics!Stock
  Oworkers' Compensation                               Ckode Violations                            Orortiou.~ Interf~rence
  Chther Employment:

                     Tax
                                                       DFm·eign Judgment
                                                       Dlntell.~ctua~ P.ropertl
                                                                                                   CJother:
                                                                                       --··- ·-----··.        -====-L.                      Prohaie & Met~lal Hetlllll
                                                                                                                                                                                                                               ""   ·-- ·,·.    --····-

: Qra.x Appraisal                                    Probate/Willsllulestafe Admillisfi'Uiiou                                             CJGuardianship--Adult
  Drax Delinquency                                     DDependent Adntinistration                                                         D:iuardianship-Minor
  OotherTax                                            IBJrndependent Administration                                                      OMental Healtl1
                                                       Chther Estate Proceedings,__ .                                               -·-   ~ther:                                                                         ...
                                                                                                                         -·
 3. IndiTab D
                                                                                                Filed: 9/18/2014 3:39:57 PM
                                                                                                           Dana DeBeauvoir
                                                                                                         Travis County Clerk
                                       No.   C-1-PB~14-001695                                                   C-1-PB-14-001695
                                                                                                                     Abram Gonzalez
ESTATE OF                                          §          IN THE PROBATE COURT
                                                   §
STELLA MARIE POWELL,                               §          NUMBER I
                                                   §
DECEASED                                           §          TRAVIS COUNTY, TEXAS

     CONTEST TO APPLICANTS JAMES POWELL AND ALICE HUSEMAN'S
     (1)
   APPLICATION FOR DETERMINATION OF HEIRSHIP AND ISSUANCE OF
     LETTERS OF INDEPENDENT ADMINISTRATION AND (2) COUNTER-
APPLICATION TO DETERMINE HEIRSHIP, FOR APPOINTMENT OF DEPENDENT
    ADMINISTRATOR AND ISSUANCE OF LETTERS OF ADMINISTRATION

        Sonemaly Phrasavath ("Counter-Applicant") hereby files this (1) Contest to Applicants

Jams Powell and Alice Huseman,s Application for Determination of Heirship and Issuance of

Letters of Independent Administration and (2) Counter-Application to Determine Heirship, for

Appointment of Dependent Administrator and Issuance of Letters of Administration (the

"Application") and in support thereof, would show the Court as follows:

        1.     Counter-Applicant is an individual interested in this estate, domiciled in and

residing at 3513 Hillbrook Drive, Austin, Texas 78731.

       2.      Stella Marie Powell ("Decedent") died on June 21, 2014, in Harris County, Texas,

at the age of 53 years.

       3.      Decedent was domicil~d in Austin, Travis County, on the date of death.

       4.      Decedent owned real and personal property, generally described as a house, other

real property, and personal effects having a total probable value in excess of$250,000.

       5.      Decedent was in a common law or informal marital relationship with Counter-

Applicant at the time of her death. Decedent was otherwise never married.

        6.     No children were bom to or adopted by Decedent.

        7.      C01.mter-Applicant is interested in the estate of Decedent as an intestate heir.
                                                              ( Or.ma Oe\3~::luvoir ('"~w·~1 C:le'"X, T'"?.viS County,
                                                              Te~s do t~ere!.iy r:;wtli1 rr1a1 'Hs ~~ c. tm~ and
                                                              f'J)~Yeetcopyaf ·)am~=- ati:Jk"..afbJ! ·eco,'dmmyQIIi.I~R·   02
                                                  1
                                                              \/'fitness m) hand ana Of-8.\ o1 oft1ce on           MAl          2015
                                                               ·illlfiJt•wru;r,~ri'!i~liii'
                                                                                               t\/\(}gMJV'Lbk
                           -                                           -
        8.      To the best of Counter-Applicant's knowledge, Decedent died intestate.

        9.      The names, ages, marital status, and residences of all of Decedent's heirs, the

relationship of each heir to Decedent, and the true interest of the Counter-Applicant and each of

the heirs in the estate of Decedent are as follows:

                                     Age, Marital Status and                  Share and
     Name and Residence              Relationship to Decedent                True Interest

 Sonemaly Phrasavath               40 years, Married, Wife           112 of Decedent's separate
 3513 Hillbrook Drive                                                real property; all separate
 Austin, Texas 78731                                                 personal property; all
                                                                     community property
 Alice Powell                     92 years, Single, Mother           1/4 separate real property
 219 Red Poppy Trail
 Georgetown, Texas 78628

 Alice Huseman                    67 years, Married, Sister          1/12 separate real property
 223 Oleander Avenue
 Corpus Christi, Texas 78404

 James Powell                     64 years, Single, Brother          1112 separate real property
 715 West Avenue
 Austin, Texas 78701

Bryan Powell                      59 years, Single, Brother          1112 separate real property
219 Red Poppy Trail
Georgetown, Texas 78628


        10.     Each marriage, if any, of the Decedent and all children, if any, born to or adopted

by Decedent have been listed in this Application.

       11.      A necessity exists for the administration of this estate in order to pay debts and

expenses of this estate, to collect estate assets, and for other reasons sufficient in law to

constitute a necessity for administration.




                                                 2
                                                                       -
        12.    It is in the best interest of this estate and the Decedent's heirs for the Court to

enter an order declaring Decedent's heirs, creating a dependent administration of Decedent's

estate~ and appointing Counter-Applicant as Dependent Administrator.

        13.    Counter-Applicant is qualified and not disqualified by law from accepting letters

of administration.

        14.    There is no need for the appointment of appraisers.

        15.    This application has been brought in good faith and for just cause.

                                              Contest

        16.    On September 18, 2014, James Powell and Alice Huseman e'Applicants") filed

their Application for Determination of Heirship and Issuance of Letters of Independent

Administration in this cause ("Applicants' Application"), alleging different intestate heirs for the

Decedent, and denying Counter-Applicant's marital status to Decedent.            Counter-Applicant

contests Applicants' Application, demands strict proof of all allegations contained therein, and

requests the Court to deny the relief requested by Applicants.

       WHEREFORE, PREMISES CONSIDERED, Counter-Applicant requests that citation be

issued as required by law to all persons interested in this estate in the manner required by law;

that the Court determine Decedent's heirs and distributees; that the Court appoint an attorney ad

litem to represent the interests of Decedent's unknown heirs; that the Court deny the relief .

requested by Applicants in Applicants' Application;           that the Court create a dependent

administration of this estate and appoint Counter· Applicant as dependent administrator; that

letters of administration be issued to Applicant, that no other action be had in the probate court in

relation to the settlement of Decedent's estate other than the return of an inventory, appraisement




                                                  3
and list of claims of the Decedent's estate; that no appraisers be appointed; and that such other

and further orders be entered as the Court deems proper.


                                              Respectfully submitted,

                                              HOPPER MIKESKA, PLLC


                                       By:
                                              CRAIG HOPPER
                                              State Bar No. 00794947
                                              BRIAN T. THOMPSON
                                              State Bar No. 24051425
                                              chopper@hoppermikeska.com
                                              bthompson@hoppermikeska.com.

                                              400 W. 15 1h Street, Suite 408
                                              Austin, Texas 78701
                                              (512) 615-6195 Telephone
                                              (512) 615-6194 Fax

                                              ATTORNEYS FOR COUNTER-APPLICANT



                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing pleading has been served on
the following counsel of record on this .l.l.."'day of September, 2014, in accordance with Rule 21a
of the Texas Rules of Civil Procedure, either electronically through an electronic filing manager~
or non-electronically via hand-delivery, e-mail, facsimile, or mail (first class or certified):


Michael B. Knisely
Jason S. Scott
Osborne, Helman, Knebel, DeLeery~ L.L.P.
301 Congress Avenue, Suite 1910
Austin, Texas 78701
(512) 542-2011 (fax)


                                              Brian T. Thompson




                                                 4
                                                        Verification


THE STATE OF TXAS                                   §
                                                    §
COUNTY OF TRAVIS                                    §


       BEFORE ME, the undersigned notary public, personally appeared Sonemaly Phrasavath,
known to me to be the person whose name is subscribed below to this verification of the above
and foregoing Application, and on her oath, stated that such contains a correct and complete
statement of the matters to which it relates and all the contents thereof are within her personal
knowledge and are true, complete and correct.




       SWORN TO and subscribed before me on September 18, 2014.


      ~~~~tl."¥,.         KAREN BARKER
     ~~~\           Notary PubliC. State of Texos
     !4!~/·i          My commission Expires
     ~~:o;·~~
       ·q·-~
                      september 18. 2018 ...
                                              .
Tab E
                                                                                          •           Filed: 10/15/2014 10:43:13 AM
                                                                                                                  · Dana DeBeauvoir
                                                                                                                 Travis County Clerk
                                                                                                                   C-1-PB-14-00 1695
                                                                                                                     Debbie Mendez

                                                        Cause No. C-1-PB-14-001695


                     ESTATE OF                                                    · IN THE PROBATE COURT

                     STELLA MARIE POWELL,                                              NUMBER ONE OF

                     •.DECEASED                                                    TRAVIS COUNTY, TEXAS


                                  APPLICANTS JAMES POWELL AND ALICE HUSEMAN'S
                                    SPECIAL EXCEPTIONS TO, AND MOTION TO DISMISS,
                                SONEMALY PHRASAVATH'S (1) CONTEST TO APPUCANTS'
                            APPLICATION FOR DETERMINATION OF HEIRSHIP AND ISSUANCE OF
                        LETTERS OF INDEPENDENT ADMINISTRATION AND (2) COUNTERAPPLICATION
                              TO DETERMINE HEIR.SlllP, FOR APPOINTMENT OF DEPENDENT·· ·
                            ADMINISTRATOR AND ISSUANCE OF LETTERS OF ADMINISTRATION

                     TO THE HONORABLE nJDGE OF SAID COURT:

                            James Powell and Alice Huseman C'Applicants") file this, their Special Exceptions to, and

                     Motion to Dismiss) Sonemaly Phrasavath's (l) Contest to Applicants' Application for

:                    Determination of Letters of Independent Administration and (2) Counterapplication tO Determine
~o-

~o--
~~o-
 ~- :                Heirship, For Appointment of Dependent Administrator and Issuance of Letters of Administration
 ~~-·
    ~-           l   (the "Counter-Application"), and would respectfully show the Court as follows:
    -===
     -I·
    ==~:
                 1                                            I. Introduction

                            1.1     Applicant James Powell is a sUrviving brother of Stella Marie Powell ("Decedent");
    ~
    -                Applicant Alice Huseman is the surviving sister_ of De(fedent. Applicants filed an Application for

    _                Determination of Heirship and Issuance of Letters of Independent Administration regarding the
    ==               Decedent's estate. In response, Sonemaly Phrasavath filed her Counter-Application, claiming that

    ---
    !!!!!!!!!!



                                                                      1
                                                                                •
$he was in a. same-sex, informal marriag~ with the Dece~ent, an,d .~t she is therefore an intestate

heir Qf t~e Decedent. The Counter-Application has numerous l~ga~ defects that, ultimately,          c~9t

be cured, as set out below.

                                           II. Special Exceptions

        2.1     Pursuant to Texas Rule of Civil Procedure 91, a party may specially except to

another party's pleading to point out defects in that pleading. Tex. R. Civ. P. 91. The purpose of

special exceptions is to inform the opposing party of defects in her pleadings so she can cure them,

if possible, by amendment. lforizon/CMS llealthcare Co1p. v. Auld, 34 S.W.3d 887, 897 (Tex.

2000). Special exceptions are appropriate to challenge a party's failure to state a cause of action or

to establish that there is no right to the relief sought. Parker v. Barefield, 206 S.W.3d 119, 120
(Tex. 2006); Ross v. GoldsteinJ 203       ~.W.3d   508, 512 (Tex. App.-Houston [14th Dist.] 2006,110

pet.). If a party's claim for    reli~f   is not p,ermitted by law, an   oppo~ing   party may file special

exceptions and a motion to dismiss.            See Ross v. Goldstein, 203 S.W.3d at 512; Wayne

Duddlesten, Inc. v. Highland Ins., 110 S.W.3d 85, 96-97 (Tex. App.-Houston [1st Dist.] 2003,

pet. denied).

        2.2     Applicants assert the following special exceptions to the Counter-Application:

       . (a)    Applicants specially except to paragraph 3 of the Counter-Application on the

grounds that Contestant's allegation of a same-sex common law or infonnal maniage contained

therein is not permitted by Texas law. TX          CONST.   art. I, §32; TEx.   FAM. CODE   ANN. §§ 2.401,

6.204(b), (c); Ross v.   Goldstein~ 203 S.W.3d at 514.



                                                      2
                                                                            •
         (b)     Applicants specially except to paragraph 7         of the CounterwApplication on the
gt·ounds that, under Texas law, Contestant cannot be an intestate heir as claimed therein, because

same~sex com1non law or infonnal maniage is not pennitted by Texas law. TX CONST. art. I, §32;

TEX. FAM. CODE ANN.§§        2.401, 6.204(b), (c).; Ross v. Goldstein, 203 S.W.3d at 514. 1

        (c)      Applicants specially except to paragraph 9 of the          Counter-Applic~tion     on the

grounds that, under Texas law, Contestant cannot be an intestate heir as claimed therein, because

same-sex common law or infonnal marriage is not pe1mitted by Texas law. TX CONST. art. I, §32;

TEX. FAM. ConE ANN.§§ 2.401,         6.20~(b),   (c); Ross v. Goldstein, 203 S.W.3d at 514.

        (d)      Applicants specially ·except to paragraph 10 of the Counter..Application on the

grounds that Contestant's allegation of a same-sex conunon law or informal marriage referenced

therein is not permitted by Texas law. TX CONST, art. l, §32; TEX. FAM. CODE ANN. §§ 2.401,

6.20.4(b), (c); Ross v. Goldstein, 203 S.W.Jd at 514.




1
  According to Texas Family Code Se(,-tion 6.204(c), the state or an agency or political
subdivision of the state may not give effect to any public act, 1'ecord, or judicial proceeding that
creates, recognizes, or validates a marriage between persons of the same sex, not· may it give
effect to any right or claim to any legal protection, benefit, or responsibility asserted as a result
of a marriage between persons of the same sex. Texas has determined that same-sex couples must
address post-death conveyances through other legal vehicles, such as contracts or testamentary transfers.
See Tex. H.R.J. Res. 6, § 2, 79th Leg., R.S. (2005) ("This state recognizes that through the designation of
guardians, the appointment of agents, and the use of private contractst persons may adequately and
properly appoint guardians and arrange tights relating to hospital visitation, property, and the entitlement
to proceeds of life insurance policies without the existence of any legal status identical or similar to
marriage.,).


                                                      3
                                                                       •
                                     · III. Motion to Dismiss

        3.1     As noted above, if a party,s claim for relief is not permitted by law, an opposing

party may file special exceptions and a motion to       dismiss~   See Wayne Duddlesten, Inc. v.

Highland
 .
         Ins., 110 S.W.3d at 96-97. A court should dismiss
                                                    .
                                                           a party's
                                                               .
                                                                     claims if. the party
                                                                         '           .
                                                                                          does

not, or cannot, replead after the cout1 sustains special exceptions to the pleading at issue. See,

e.g., Baca v. Sanchez, 172 S.W.3d 93,97 (Tex. App.-El Paso 2005, no pet.).

        3.2     Although Contestant must be allowed 1he opportunity to replead if the special

exceptions are granted, Applicants contend that there are no circumstances under which her

allegation that she has intestacy rights based on an informal, same-sex marriage would entitle her

to t'elief. See, e.g., Ross v. Goldstein, 203 S.W.3d at 514. Accordingly, if Contestant fails to

replead so as to assert a right to relief recognized by Texas law, this Court should dismiss her

Counter-Application.


       .WHEREFORE, Applicants pray that the Court: set their special exceptions for hearing; after
the hearing, sustain their special exceptions and order Sonemaly Phrasavath to replead and cure her
pleading defects; if Sonemaly Phrasavath does not cure those defects in the allotted time, strike
those defective portions of her pleading and dismiss her countet-application and contest; and that it
grant such other and further relief to which the Applicants have shown themselves entitled.




                                                  4
                          •
Respectfully submitted,

OSBORNE, HELMAN,
KNEBEL & DELEERY, L.L.P.
301 Congress Avenue, Suite 1910
Austin, Texas 78701
Telephone: (512) 542~2002
Telecopier: (512) 542-2011

By:          ~g~
      MICHAEL B. KN ELY
      State Bar No. 24047367
      mbknisely@ohkdlaw.com
      JASON S. SCOTT
      State Bar No. 24029228
      jsscott@ohkdlaw.com

ATTORNEYS FOR APPLICANTS




         5




                                  · M.~ LIMON
  '
      '
          ..
                                                                       •
                                 CERTIFICATE OF SERVICE

        I certify that a true copy of the fot-egoing has this 15th day of October, 2014, been sent to
the following:

Craig Hopper                                                  Via Facsimile
BrianT. Thompson
Hopper Mikeska, PLLC
400 W. 15th Street, Suite 408
Austin, Texas 78701
(512) 615-6194 (fax)
Counsel for Sonemaly Phrasavath

Lorin Hayes                                                   Via Facsimile
The Law Offices of Douglas A. Booth, P.C.
3801 South Capital of Texas Highway, Suite 255
Austin, TX 78704
(512) 478-4926
Attorney ad litem




                                                  6




                                                                                        M.~   tJMON
Tab F
                                 ,t~              ,'•''   _,.,   ·-"""'




                                                                                           Filed: 11/7/2014   9:44:3~A
                                                                                                     Dana DeBea v. ir
                                                                                                   Travis County erk
                                                No. c..t-PB.. l4-001695                             C-1-PB-14-001695
                                                                                                        · Connie Arzola

 ESTATE OF                                                                §   IN THE PROBATE COURT
                                                                          §
 STELLA MARIE POWELL,                                                     §   NUMBER I
                                                                          §
 DECEASED                                                                 §   TRAVIS COUNTY, TEXAS

       SONEMALY PHRASAVATH'S SUPPLEMENTAL RESPONSE TO SPECIAL
     EXCEPTIONS AND MOTION TO DISMISS AND MOTION FOR CONTINUANCE

           Sonemaly Phrasavath ("Sonemaly") hereby files this Supplemental Response to the

 Special Exceptions and Motion to Dismiss filed by James Powell and Alice Huseman, and in

 support thereof, Sonemaly would show the Court the. following:

           Literally minutes before Sonemaly filed her Response to the Special Exceptions and

 Motion to Dismiss filed by James Powell and Alice Huseman, which gives an exhaustive

 compilation of all reported, post.. Windsor cases to have entertained a challenge to state laws

 banning same·sex maniage, the Sixth Circuit issued its opinion in DeBoer v. Snyder, No. 14-

 1241 (6th Cir., November 6, 2014}. In DeBoer, the Sixth Circuit, in a 2-l decision, became the

 first U.S. Circuit Court of Appeals to uphold state bans on same..sex marriage and bucked the

 clear trend of courts, including four other U.S. Circuit Courts of Appeals, who have struck down

 such bans since Windsor. Therefore, Sonemaly's statement in her original response that "since

 Windsor no circuit court of appeals has upheld such a ban'' is no longer accurate and Sonemaly

 files this supplemental response to update the Court on this very recent development.




                                                                          1

11\\\\\\\\\1\\\1\\\\\\111\1\I\\ 1\1\\\1\1\1\1\Ill\\~
000382285          ..
                                             Respectfully submitted,

                                             HOPPER MIKESKA, PLLC


                                      By:       Vi; sA:~
                                             CRAIG HOPPER
                                             State Bar No. 00794947
                                             BRIANT. THOM.PSON
                                             State Bar No. 24051425
                                             chopperfi4hoppennikeska. com
                                             bthompson@hoQpermikeska.com

                                             400 W. 15th Street, Suite 408
                                             Austin, Texas 78701
                                             (512) 615-6195 Telephone
                                             (512) 615~6194 Fax

                                             ATTORNEYS FOR COUNTER-APPLICANT



                                CERTIFICATE OF SERVICE

       r hereby certify that a true and correct copy of the foregoing pleading has been served on
the following counsel of record on this 7th day of November, 2014, in accordance with Rule 21 a
of the Texas Rules of Civil Procedure, either electronically through an electronic filing manager,
or non-electronically via hand-delivery, e-mail, facsimile, or mail (first class or certified):

Michael B. Knisely
Jason S. Scott
Osborne, Helman~ Knebel~ DeLeery" L.L.P.
301 Congress Avenue, Suite 1910
Austin, Texas 7870 l
(512) 542-2011 (fax)

Lorin Hayes
Law Offices of Douglas A. Booth, P.C.
3801 S. Capital of Texas Highway, Suite 255
Austin, Texas 78704
(512) 478·4926 (fax)

                                              ~~-
                                             BrianT. Thompson

                                                 2
Tab G
                                                                                    Filed: 2/17/2015 8:05:22 AM
                                                                                               Dana DeBeauvoir
                                                                                             Travis County Clerk
                                                                                              C-1-PB-14-001695
                                                                                                   Julie Montoya

                                   Cause No. C-1-PB-14-00 1695



ESTATE OF                                         §           IN THE PROBATE COURT
                                                  §
STELLA MARIE POWELLJ                              §                NUMBER ONE OF
                                                  §
DECEASED                                          §           TRAVIS COUNTY, TEXAS


             APPLICANTS JAMES POWELL AND ALICE HUSEMAN'S BRIEF
        IN SUPPORT OF THEIR SPECIAL EXCEPTIONS AND MOTION TO DISMISS

TO THE HONORABLE JUDGE OF SAID COURT:

        James Powell and Alice Huseman (''Applicants") file this, their Brief in Support of Their

Special Exceptions and Motion to Dismiss, and would respectfully show the Comt as follows:

                                          I. Background

        1.1     Applicant James Powell is a surviving brother of Stella Marie Powell ("Decedent'');

Applicant Alice Huseman is the surviving sister of Decedent Applicants filed an Application for

Determination of Heirship and Issuance of Letters of Independent Administration regarding

Decedent's estate. In response, Sonemaly Phrasavath    C~Contestant'')   filed a Counter-Application,

claiming that she was in a same-sex, informal marriage with Decedent, and that she is therefore an

intestate· heir of Decedent.

        1.2     The CounterwApplication has numerous legal defects that, under CUlTent Texas law,

catlllot be cured, as set out in the Applicants' Special Exceptions and Motion to Dismiss ("Special

Exceptions"). Namely, as described in the Special Exceptions, Texas law does not allow a patty to
                                -


try and prove a common law or infmmal same-sex marriage because Texas law does not and did not

at any pet1inent time allow any iteration of same-sex maniage.

           1.3      As submitted to the CoU11 by the Attorney ad Litem in this case - in a report filed on

November 24, 2014 ~Decedent passed away without a will, and because Stella Marie Powell was

never legally mall'ied~ her only heirs at law are her surviving siblings and her mother. See Report of

Attorney ad Litem at 2.

           1.4      In response to the Special Exceptions, Contestant filed a f01m entitled

"Constitutional Challenge to a State Statute," and a Response to the Applicants' Special Exceptions.

The Contestant's pleading makes numerous factual assertions in response to the points of law

presented in Applicants' Special Exceptions and it serves as a brief in support of her constitutional

challenge.

           1.5     A hearing was held on November             12~   2014 in front of Judge Prashner,. at which the

Coutt determined that it needed to allow the Texas Attotney General's office the oppol'tunity to

weigh in on the Contestant's constitutional cha1lenge pursuant to Section 402.010 of the Texas

Government Code. Accordingly, the healing on the Special Exceptions was continued and no

substantive issues were dete1mined by the Court. 1

           1.6     Per co1respondence from Coutt staff, the CoU1t notified the Att01ney General's

office of the constitutional challtmge- as required by statute- on Nove1nber 12,2014.




1
    A temporary administrator for the estate was appointed at the November 12, 2014 hearing.


                                                          2
        1.7     On January 29,2015, a tepresentative of the Texas Attorney General's office sent an

email indicating that his office would not be seeking active involvement in this case. The email

specifically stated that the decision not to intervene "should not be construed, in any                 way~   as a

negative comment on the Constitutional viability of the statutes at issue." A copy of the email is

attached hereto as Exhibit "A."

        1.8     Contestant has now set Applicants' Special Exceptions for hearing on February 17,

2015 at 2:00pm.

        1.9     In anticipation of the healing, Applicants submit this brief in support of their Special

Exceptions.

                                            II. Argument
        2.1     Contestant's response to Applicants' Special Exceptions capitulates that existing

Texas law does not create a right to relief for her in this context. Rather than arguing that point) the

t·esponse directly and facially challenges the constitutionality of Texas, various laws regarding

same-sex man·iage. Specifically, Contestant seeks an order from this Court detetmining that Texas

Family Code Sections 2.401 and 6.204 and Article I, Section 32 of the Texas Constitution are

unconstitutional under the United States Constitution.         Upon a finding that said laws are

unconstitutional, Contestant seeks the oppmtunity to try and prove that she and Decedent were

infotmally manied and presumes that      same~sex   maniage was a legally viable concept during the

time of Contestant~s relationship with Decedent. Contestant thusly seeks to establish that she is an

intestate heir of Ms. PoweU's estate.



                                                    3
                                                                                       rrm   ;~;:;   ,nJe
                                                                                              ''.(:OnJ mmy o!ncs
                                                                                                on          MAP.. 0 2 ?015
                                                                          Dann DeBeau\'oir, Ccunty Clerk
                                                               -
                                                              .•




                                    A.          Applicants are not taking any position regarding the constitutionality of Texas'
                                                ban on same-sex marriage.
                                    2.2        The Applicants are not taking a position on the constitutionality of Texas' ban on

                         same-sex man·iage. Moreover, they do not need to take such a position to establish that their

                         Special Exceptions should be granted, as set out below.

                                    B.         Even if same-sex marriage were legal in Texas, Contestant couJd not, as a legal
                                               or practical matter, establish one of the elements necessary to show she was
                                               informally married to Decedent.
                                    2.3        The Texas Family Code ptovides the criteria for establishing an infmmal marriage

                         between a man and a woman in Texas. See TEX. FAM. CODE ANN.§ 2.401. Assuming, for sake of

                         argument, that the Coutt determined that a            same~sex   infonnal ma11iage could exist and that

                         Contestant should be allowed to attempt to prove she was a pa11y to such a man-iage with Decedent,

                         Contestant could not establish one of the essential elements of such a claim.

                                    2.4        The three elements of an informal man·iage are: (1) an agreement to be ma1Tied; (2)

                         after the agl.'eement, living together in Texas as husband and wife [for sake of argument, substitute

                         uas   a manied couple" in this context]; and (3) representing to others in Texas that they are man-ied.

                         Russell v. Russell, 865 S.W.2d 929, 932 (Tex.l993). A common-law marriage does not exist until

                         the concurrence of all three elements. Winfield v. Renfro, 821 S.W.2d 640, 645 (Tex.App.-Houston

                         (1st Dist.] 1991, wtit denied). The burden of proof is on the party seeking to establish the existence

                         of such a man-iage. State v. Mireles, 904 S.W.2d 885, 888 (Tex. App.--Corpus Christi 1995, pet

                         ref d).




                                                                                4




- - - - - - - - - - · - - - · - · - · · - · · · · - · - · · - · -....
                           ~--
                                                                       -


        2.5     The statutory requirement of "representation to others" is synonymous with the

judicial requirement of "holding out to the public." Eris v. Phares, 39 S.W.3d 708, 714-15

(Tex.App.-Houston [1st Dist.] 2001, pet. denied). Jd. at 715. Occasional introductions as husband

and wife do not establish the element of holding out.Id. (citing Winfield, 821 S.W.2d at 651).

        2.6     If "holding out" is a necessa1y element of establishing an infonnal mal1'iage, that

element cannot be met in a situation where, as here, the parties were allegedly holding themselves

out as something that did not exist.

        2.7     An analogous situation arose in the case of Farrell v. Farrell, --- S.W.3d ----, 2015
WL 364093 (Tex. App.-El Paso 2015, no pet. h.). In that case, the parties attempted to establish a

Texas common law or infom1al marriage in pa11 based on time they spent living together in New

Mexico. As the Court pointed out, a problem with their argument was that New Mexico does not

recognize common law mru.1iage. Thus, the Couli dete1mined that there could be no cornn1on law

matTiage established based on the time they spent together in New Mexico. See id at 2.

       2.8     Here, in order for Contestant and Decedent to have held themselves out as mall'ied~

those witnessing the holding out would have needed to understand it to be a legally viable

possibility. Similar to a couple holding themselves out as man·ied as common law spouses in New

Mexico, a same-sex couple in Texas (at least while Stella Marie Powell was alive) could not be

understood by others to be legally married because the applicable law at the time did not pennit

such a marriage.




                                                  5
                           ...........
                                                                       -·


        2.9      Moreover, although the heruing on the Special Exceptions is not an evidentiary

proceeding, and though it has not been established that Contestant may even legally attempt to

prove an informal m.aniage, it is worth noting that, on December 31 20 12, the Decedent filed a

swotn pleading in bankruptcy court indicating that she was not manicd. See Exhibit "B', at p.l, p.2,

Exhibit D, Schedule I, and Statement of Financial Affairs, No. 16 (highlighted portions). That

swmn pleading was filed after 2008, when Contestant claims she and Decedent were manied. See

Response at 2.

        C.       This case is different from the DeLeon case.

        2.1 0    Contestant's constitutional arguments rely in large pa1t on the Westetn District of

Texas' decision in the DeLeon case, which was decided in 2014 and which was argued to the

United States Court of Appeals for the Fifth Circuit earlier this year. See De Leon v. Perry, 975
F. Supp. 2d 632 (W.D.Tex.2014). However, the present case is distinguishable from DeLeon case

for several important reasons.

       2.11      First, the DeLeon case is distinguishable on its facts. That case involved two

couples: one seeking to procure a Texas marriage license and one seeking to challenge Texas'

refusal to recognize an othetwise valid marriage effectuated in Massachusetts. See id

       2.12      Both couples in DeLeon were asserting that they had a right to legal validation of

their unions through the recognition of the marriages by the government. As the Court specifically

noted in DeLeon, "[m]aniage involves one of the most intimate and personal choices a person may




                                                  6
                            -


make in a lifotime." Id. at 658 (emphasis added) (quoting Planned Parenthood v. Casey, 505 U.S.
833, 851, 112 S. Ct. 2791, 120 L. Ed. 2d 674 (1992)).

        2.13    Contestant's Response presumes the existence of a valid man-iage. However, what

she is actually seeking is the tight to try and prove, retroactively, the existence of an inf01mal

matTiage at a time and place when a valid man·iage could not have existed. Unlike in De Leon, in

which both parties were present to ask for government recognition of their union, in this case both

pa11ies are not before the Cou11. The question facing the Court in this case is not whethet· the

decision by two people to marry during their lifetime must now be recognized by the State of Texas.

        2.14   Second, the DeLeon case is distinguishable because it involved different legal issues:

the equal protection challenge and due process challenge raised in DeLeon were based on the fact

that the S1ate of Texas refused to allow one couple to marry, and refused to recognize the     out~of-


state maniage of another couple. Here, the legal issue is necessarily different because this is a case

that is inherently about property lights. The closest to an on point case that the Applicants have

identified is the Texas Cout1 of Appeals' decision in Ross v. Goldstein, 203 S.W.3d 508, 512 (Tex.

App.-Houston [14th Dist.] 2006, no pet.). That case was an estate proceeding in which the

same-sex partner of the decedent brought claims against the administrator of the estate, seeking

an interest in the estate based on a   Hmarriage-like~'   doctrine. The Cou11 of Appeals rejected the

arguments that the same-sex partner had an interest in the estate. !d. at 514.

       2.15    Citing to Texas law and public policy, the Court stated that "Texas has determined·

that same-sex couples must address their patticular desires through other legal vehicles such as



                                                   7
                               .......-......




contracts or testamentary transfers. See Tex. H.R.J. Res. 6, § 2, 79th Leg., R.S. (2005) ('This state

recognizes that through the designation of guardians, the appointment of agents, and the use of

private contracts, persons may adequately and properly appoint guardians and an762 S.W.2d 683, 685 (Tex.App.-San Antonio 1988, writ denied). As one Texas court

has noted:

       The object [of an in rem proceeding] is to determine the status or condition of the property
       (res), and the proceeding is not concetned explicitly with the dete1mination of personal
       rights or liabilities....



                                                     8
In re Bank ofAmerica, NA., 2003 WL 22310800, *2 (Tex. App.-Houston [lsfDist.] October 9,

2003, orig. ptoceeding) (citing and quoting Roy McDonald & Elaine Carlson, Texas Civil Practice

§§ 4:7, 413 (1992)). By its nature, this is therefore a case about property tights, which makes it

distinguishable from DeLeon. Furthermore, the DeLeon court explicitly stayed its ruling - meaning

that Texas' laws regarding same-sex marriage, whether rightly or wrongly, are still applicable. ld.

at 666.

          2.18   Moreover, this case is also distinguishable ftom every case cited by Contestant in

her briefing to the Cout1. It is different because none of the cited cases involves a party seeking to

establish, for the first time after one member of a same-sex couple had died, that there is a

constitutional right to retroactively establish a marriage that was not ah·eady othetwise legally

recognized. See Response at 6-12. Applicants were unable to find any judicial decision addressing

the constitutionality of intbnnal or common law same-sex marriage in the probate context.

          D.     A determination that, constitutionally, informal same~sex marriages should be
                 retroactively established may lead to unintended consequences in the probate
                 context.
          2.19   As a practical matter, if Texas' ban on informal same-sex man·iages were found

unconstitutional~   effective retroactively, the potential impact on pending, closed, or never-opened

estates could be undesirable for policy reasons. For example, in currently pending (or perhaps even

closed) estates, a dctcnnination that same-sex infotmal ma11'iages can exist in Texas and that they

should be retroactively recognized could allow parties now to go back and claim entitlement to a

family allowance or exempt property under Texas Estates Code Chapter 353. Valid estate plans

could be "undone" in favor of a same-sex partner claiming a right to an interest in the decedent's


                                                   9
                            ............
                                                                                 -


estate. This Court is well situated to contemplate the potential widespread implications of the

decision Contestant is asking it to make.

        E.      Contestant cannot meet her burden in this context.

        2.20    Although, as noted above, Applicants are not taking a position on the

constitutionality of Texas' ban on same-sex maniage, it should be pointed out that Contestant has a

heavy, if not impossible, burden in this context. When addressing constitutional challenges, Texas

courts begin with the premise that a statute must be interpreted, when possible, in a marmer that

renders it constitutional. FM Props. Operating Co. v. City ofAustin, 22 S.W.3d 868, 873 (Tex.

2000); In re S.N., 287 S.W.3d 183, 193-94 (Tex. App.-Houston [14th Dist.] 2009, no pet.).

Indeed, this Court must begin its assessment of a constitutional challenge with a presumption that a

statute is valid. See Tenet Hospitals Ltd v. Rivera, 445 S.W.3d 698, 701 (Tex. 2014).

        2.21   Facial challenges are the most difficult challenges to mount because "the challenger

must establish that no set of circumstances exists under which the statute will be valid." Santikos v.

State, 836 S.W.2d 631, 633 (Tex. Crim. App. 1992). In other words, a paliy raising a facial

challenge must demonstrate that the statute always operates unconstitutionally. Neeley v. West

Orange-Cove Consol. Indep. Sch. Dist.• 176 S.W.3d 746, 814 n. 94 (Tex. 2005); Wilson v.

Andrews. 10 S.W.3d 663, 670 (Tex. 1999).

       2.22    Frnihermore, just because a statute might operate unconstitutionally under some

conceivable set of circumstances is insufficient to render it wholly invalid. M C. v. Texas Dept. of

Fam. & Prot. Svc., 300 S.W.3d 305, 314 (Tex. App.-El Paso 2009, pet. denied). (quoting United


                                                  10
                                                                                               Cle~,      T:11vis
                                                                                               'J"1i~   If:()
                                                                                                  .,l
                                                                                                  .)'

                                                                                        sea>    umc~.c on

                                                                                 Dana 0GE82l!VOir, Count)•          cMAR D.--2 _2015
                                                                ·'·'"'"',o_,-,                      L~~



                                                                                                                      M~ tJ~J~O~
                                                                        ..-.-.




States v. Salerno, 481 U.S. 739, 745, 107 S. Ct. 2095, 2100, 95 L. Ed. 2d 697 (1987)). Instead, a

party seeking to invalidate a statute must establish that every application of the statute violates the

constitution. Id. (citing Nootsie, Ltd v. Williamson Co. Appraisal Dist.J 925 S.W.2d 659, 663

(Tex.1996)).

        2.23   In DeLeon, the Cmui found that Texas law denied the Plaintiffs' access to the

institution of marriage and its numerous lights, privileges and responsibilities in violation of their

equal protection and due process rights. De Leon v. Perry, 975 F. Supp. 2d at 666. Conceivably,

however, Texas law could be changed to allow all citizens, including same-sex couples, the right to

many and yet not afford Contestant the relief she seeks.

       2.24    There are only a small number of states that currently recognize conunon law or

informal matTiages, and there is a great deal of val'iation in those states' laws tegarding such

marriages. For example} in Colorado, common law matTiages are only recognized if they were

established on or after September 1, 2006. See Colo. Stat.     §14~2-109.5.      In Pennsylvania, on the

other hand, no common law marriage putatively entered into after January 1, 2005 is recognized,

but such mm1iages entered into prior to that date are considered valid. See Pa. Cons. Stat. Ann. tit.

23, § 1103. Texas law could be changed to address all of the alleged Constitutional infringements

resulting from Texas' ban on gay maniage- including, for example, allowing infonnal same-sex

common law tnatTiage prospectively- without recognizing retrospective relief in this context.




                                                  11
                                           III. Conclusion
        3.1     For the l'easons discussed above, Applicants assett that their Special Exceptions

should be granted.


        WHEREFORE, Applicants pray that the CoUt1: sustain their special exceptions and ordet·

Sonemaly Phrasavath to replead and cure her pleading defects; if Sonemaly Phrasavath does not

cure those defects in the allotted time, strike those defective portions of her pleading and dismiss her
counter-application and contest; and that it grant such other and further relief to which the

Applicants have shown themselves entitled.


                                            Respectfully submitted,

                                            OSBORNE, HELMAN,
                                            KNEBEL & SCOTT, L.L.P.
                                            301 Congress Avenue, Suite 1910
                                            Austin, Texas 78701
                                            Telephone: (512) 542-2002
                                            Telecopier: (512) 542-2011

                                           By:          [;/I1A-t J5 ~
                                                 MICHAEL B. KNlLY
                                                 State Bar No. 24047367
                                                 mbknisely@ohkslaw.com
                                                 JASON S. SCOTT
                                                  State Bar No. 24029228
                                                 j sscott@ohkslaw.com

                                            ATTORNEYS FOR APPLICANTS




                                                   12
                          .. -




                                 CERTIFICATE OF SERVICE

        I certify that a true copy ofthe foregoing has this 17th day of February, 2014, been sent
to the followh1g:

Craig Hopper                                                Via Facsimile
BrianT. Thompson
Hopper Mikeska, PLLC
400 W. 15t11 Street~ Suite 408
Austin, Texas 78701
(512) 615"6194 (fax)
Counsel for Sonemaly Phrasavath

Lorin Hayes                                                Via Facsimile
The Law Offices of Douglas A. Booth, P. C.
3801 South Capital of Texas Highway, Suite 255
Austin, TX 78704
(512) 478-4926
Attorney ad litem

John Crane                                                 Via facsimile
Law Offices of John A. Crane, P.L.L.C.
4425 MoPac South
Building II, Suite 204
Austin, Texas 78735
Temporary Administrator

                                            Michael B. Knisely




                                               13
 Michael B. Knisely
 From:                       Dower, Benjamin 
Sent:                        Thursday, January 29, 2015 5:48PM
To:                          Brian Thompson
Cc:                          const_claims; Michael B. Knisely; emily.meisgeier@co.travis.tx.us
Subject:                     RE: Notiee of Hearing


While ualt'-S" is my keyboard shortcut for§ in Microsoft Word, apparently in Microsoft Outlook It just sends your
email. lesson learned. If you'll just disregard the prior email1 which was sent before It was finished (hence the lack of
signature), this is the complete message:


RE: Sta.te of Stella Marie Powell, Deceased, Cause No. C-1-PB~l4~001695, In Probate Court Number 1, Travis County,
TE!X~S


Dear Brian Thompson. .

Thank y:au for providing the Office of the Attorney General of Texas with notice regarding the constitutional challenge to
T~xas Family Code§ 2.401, Texas Family Code§ 6.204(b).. and Article I,§ 32 of the Texas Constitution in the above-styled
case. At this time, the Office of the Attorney General of Texas has decided not to seek direct involvement in this
case. This dec;ision should not be construed, in any way, as a negative comment on the Constitutional viability of the
statutes at issue.

Although the Office of the Attorney General of Texas has decided not to intervene at the present time~ we respectfully
ask that-if there is a ruHng on the constitutionality of the statutes in question and that ruling is appealed-you please
send the relevant notice and subsequent pleadings to this office. Similarly, if the party bringing the constitutional
challenge later amends that challenge or any party adds a new constitutional challenge, please send those pleadings to
this office. We appreciate your ongoing assistance.


Yours with respect,

Benjamin L. Dower
Assistant Attorney General
General Litigation Division
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
512.475.4078 (direct)
512.320.0667 (fax)
ben jam i n.dower@texasattorneygenera l.gov

ATTORNEV~CLIENT    PRIVILEGED: This is a confidential communication and Intended for the addresse.e(s) only. Any
unauthorized interception or disclosure of this transmission is prohibited. If you are not the intended recipient of this
message, please notify the sender and destroy this and all copies of this communication. Thank you.




From: Dower, Benjamin
Sent: Thursday~ January 29, 2015 5:32PM
To: 'Brian Thompson'
Cc: const_claims; Michael B. Knisely; emily.meisgeier@co.travis.tx.us
Subject: RE: Notice of Hearing

 Dear Mr. Thompson,

Thank you for providing the Office of the Attorney General of Texas with notice regarding the constitutional challenge to
Texas family Code in the above-styled case. At this time, the Office of the Attorney General of Texas has decided not to
seek direct involvement in this case. This decision should not be construed, in any way, as a negative comment on the
Constitl,ltional viability of the statutes at issue.

Although the Office of the Attorney General of Texas has decided not to intervene at the present time, we respectfully
ask that-if there is a ruling on the constitutionality of the statutes in question and that ruling is appealed-you please
send the relevant notice and subsequent pleadings to this office. Similarly, if the party bringing the constitutional
challenge later amends that challenge or any party adds a new constitutional challenge, please send those pleadings to
this office. We appreciate your ongoing assistance.


From: Brian Thompson [mailto:bthompson@hoppermikeska.com}
Sent: Friday, January 23 1 2015 2:16 PM
To: Dower, Benjamin
Cc: const_claims; Michael B. Kniselyi emily.meisgeier@co.travis.tx.us
Subject: Notice of Hearing

Benjamin:

Judge Herman has instructed me to give you the attached notice of hearing.

Sincerely,



Bri·an Thompson
(512}615-61951 Fax (512.) 610-1306
HOPPER MIKESKA, PLLC
400 West 15th Street, Suite 408
Austin, Texas 78701
bthompson @hoppermikeska.com

NOTICE: Tt1ts email contains information that is confidsntfal, proprietary, privileged, or otherwise legally protected from disclosure. If you are
not the named addressee, you are not authorized to read, print, retain, copy, or disseminate this email or any part of it. If you received this
email in error, please immediately notify the sender by reply email, and delete all copies of this email and any attachm(fnts.

IRS CIRCULAR 230 NOTICE: If any part of this email or ~my attachment constitutes written advice addressing a federal ta)( lsstle, it was not
intended or wrltten (by either the sender or this law firm) to be used, and it cannot be used, by a taxpayer for the purpose of avoiding any
penalty that may be imposed on a taxpayer under U.S. tax law. If any person uses or refers to any such advice contaln~clln any part ofthis
email or any attachment in promoting, marketing or recommending to any taxpayel' a partnershiP or other entity, investment plan, or
arrangement, then the advfce should be considered to have been written to support the promotion or marketing by a person other than the
sender or this taw firm, and the taxpayer should seek advice from an independent tax advisor based on the taKpayer's particular
circumstances.




                                                                        2
                                                                                                                                                       ·-
                                                                                                                                                                                                            12/31/2012 02:26:14pm
 81 (Official Form 1) (12/11)
                                                                   United States Bankruptcy Court
                                                                   WESTERN DISTRICT OF TEXAS                                                                                                     Voluntary               Petition
                                                                        AUSTIN DIVISION
 N~;~meof Debtor {lfindlvidUi:!l, «                                                                                                                                                                                                                                                                          12/31/2012 02:26:14pm
61 {Official Form 1) (12/11)                                                                                                                                                                                                                                                             Page2
 Voluntary Petition                                                                                                                                                               Name of Debtor{s):     Stella M. Powell
 (This page must be completed and filed in every case.)
                 All Prior Bankruptcy Cases Filed Within Last 8 Years (If more than two, attach additional sheet.)
Location Where Filed:                                                                                                                                                             Ca~Numblitr:                                          Date Filed:
 None
Location Where FBed:                                                                                                                                                              Case Number:                                          Date Filed:


              Pending Bankruptcy Case Filed by any Spouse, Partner or Affiliate of this Debtor                                                                                                                         (If more than one, attach additional sheet.)
Name of Debtor:                                                                                                                                                                   Case Number:                                          Date Filed:
 None
District                                                                                                                                                                          Relationship;                                         Judge:


                                                                                       Exhibit A                                                                                                                                    ExhibitS
(To be completed f deb!ot Is required lo file periodic reports (e. g., forms 101< and                                                                                                                       (To be completed if debtor is an individual
10Q) Wilh the Securities and Exchange Commission pursuant to Section 13 or 15(d)                                                                                                                           whose debts are primarily consumer debts.)
ofthesecurlties Exchange Act of 1934 and is requesting relief under chapter 11.)                                                                                                  ~. lhe attorney lor the petitioner named in the foregoing petilion, declare that I have
                                                                                                                                                                                  informed the petitioner that (he or she) may proceed under chapter 1, 11, 12, or 13
                                                                                                                                                                                  of title 11, United States Code, and have explained the refief available under each
                                                                                                                                                                                  such chapter. 1further certify !hat l have delivered to the debtor the notice
0            Exhibit A Is attached and made a part of ihls petition.
                                                                                                                                                                                  required by11 U.S.C. § 342(b).


                                                                                                                                                                                  X      lsi Douglas J. Powell                                                                 12/3112012
                                                                                                                                                                                         Douglas J. Powell                                                                        Date
                                                                                                                                                                              ExhibitC
Does the debtor own ot haw possession of any property that poses or is all!:lged to pose a threat of Imminent and identifiable harm to public health of safety?
            Yes. and Exhibit Cis attached and made a part of this petition.
0
til         No.


    ;-·~·:i.':.''"·'·'!:''~\:'?"''l.il'o{~~·;'o:-::·:. :._,·.; ,.:...:.::._ ..   >.... "'·' :.; ··. :·::.·· ....... ·:· ·.·;:   .: .h.   ·i....• ,., ............   :   ...   ·~·&        . · .· .....     · ····.:,.··.::... ·."          ,.. ,. . ·.,::: ,.,,,. .,,.,.....
(ft¥U."'~fJiet4MUjy every ind1\tidual debtor. 'lfa joinfpetiliOtHs~,. eadlsrxwae must tmrljllettnmd at~· a separate Exhibit' b.)
     fil Exhibit 0, completed and signed by the debtor. is attached and made a part of this petition.
tf this Is a joint petition:
       0 Exhibit 0, also completed and signed by the joint debtor, is attached and made a part of this petition.
                                                                                                                                    Information Regarding the Debtor -Venue
                                                                                                                                                         (Check any applicable box.)
21          Debtor has been domiciled or has had a residence, principal place of business, or principal assets In this District for 180 days immediately
            preceding the date of this petition or for a longer part of such 180 days than In any other District.

0          There is a bankruptcy case concerning debtor's affiliate, general partner, or partnership pending in this District.

0          Debtor is a debtor in a foreign proceeding and has its principal place of business or principal assets in the United States in this District, or has no
           principal pia~ of business or assetS in the United States but is a defendant in an action or proceeding [in a federal or state court] in this District,
           or the interests of the parties will be served in regard to the relief sought In this District.

                                                                                                Certification by a Debtor Who Restdes as a Tenant of Residential Property
                                                                  (Check all applicable boxes.)
0          Landlord ha$ a judgment against the debtor for possession of debtor's residence. (If box checked, complete the following.)

                                                                                                                                                                               (Name of landlord that obtained judgment)




                                                                                                                                                                               (Address of landlord}

0          Debtor claims that under applicable non bankruptcy law, there are circumstances under which the debtor would be permitted to cure the entire
           monetary default that gave rise to the judgment for possession, after the judgment for possessic:m was entered, and

0          Debtor has included with this petition the deposit with the court of any rent that would become due during the 3Q...day period after the filing of the
           pet'ltlon.

0          Debtor certifies that helshe has served the Landlord with this certification. (11 U.S.C. § 362{1)),
                                                                                                                                                                 12131/2012 02:26:14pm
81 (Official Form 1) {12/11)                                                                                                                                                    Page3
 Voluntary Petition                                                                           Name of Debtor(s):     Stella M. Powell
 (This page must be completed and filed in every case)
                                                                                         Signatures
             Signature(s) of Debtor(s) (Individual/Joint)                                                          Signature of a Foreign Representative
 l declare under penalty of perjury that the Information provided in this petition Is         I declare under penalty of pe!jwy that the inforrnaUon provided io this petition is true
 true end correot.                                                                            and correct, that I am the foreign representative of a debtor in a foreign proceeding,
 [If petitioner is a!) individual whose debts are primarily consumer debts and has            and that I am authoriZed to file this petition.
 chosen to file under chapter 7] I am aware that I may proceed under chapter 7,
 11 , 12 or 13 of title 11, United States Code, understand the relief available under
                                                                                              (Check only one box.)
 each sUCh chapter, ar'ld chOOSe·to pnx:eed undercnapter7.
 [If no attomev represents me and no bankruptcy petition preparer signs the                   0   I request relief in accordance with chapter 15 of title 11, United Slates Code.
 ~J I have ~taloed and read the notice required by 11 u.s.c. § 342(b).                            Gertif~ed copies of the documents required by 11 U.S.C. § 1515 rue attached.


 ! request relief In accordance with the chapter of title 11, United States Code,
 specified in this petition.
                                                                                              0   Pursuant to 11 U.S.C. § 1511,! request relief in accordance with \he·chapterof
                                                                                                  title 11 specified in this petition. A certified copy of the order granting
                                                                                                  fe' petition preparer Is not
    Printed Name of Authorized Individual                                                     an individual.


    Title of Authorized Individual                                                            lf more than one parson prepared this document, attach additional sheets
                                                                                              conforming to the appropriate official form for each person.

                                                                                              A bankruptcy petition preparer's f&ilute to comply with the provisions of title 11
    Date                                                                                      and the Federal Rules of Bankruptcy Procedure may result in fines or
                                                                                              !mprisonmentorbo!h. 11 U.S.C. § 110; tBU.S.C. § 156.
                                            ·-.
                                                                                                                          12/3112012 02:26:14pm
B 10 (Official Form 1, Exhibit D) {12109)   UNITED STATES BANKRUPTCY COURT
                                               WESTERN DISTRICT OF TEXAS
                                                     AUSTIN DIVISION
In re:   Stella M. Powell                                                               Case No.
                                                                                                             (if known)

                       Debtor(s)

             ;,;&»HJBrf'b'-JNDIVIDUAL DEBTOR'S STATEMENT OF COMPLIANCE WITH
                .. .      .   .             CREDIT COUNSELING REQUIREMENT


'Warnlng: You must be able to Check truthfully one of the five statements regarding credit counseling listed below. If you
cannot do &o, you are not eltgible to flle a bankruptcy case, and the court can dismiss any case you do file. Jf that happens,
you will lose whatever filing fee you paid, and your creditors will be able to resume collection activities against you. If your
case is dismissed and you file another bankruptcy case later, you may be required to pay a second filing fee and you may
have to take extra steps to stop creditors' collection activities.

Every indMduaf debtor must file this Exhibit D. ff a joint petition is filed, each spouse must complete and file a separate Exhibit D.
Check one of the five statements below and attach any documents as directed.


~ 1. Within the 180 days before the filing of my bankruptcy case, I received a briefing from a credit counseling agency
approved by the United States trustee or bankruptcy administrator that outlined the opportunities for available credit counseling
and assisted me in performing a related budget analysis, and I have a certificate from the agency describing the services
provided to me. Attach a copy of the certificate and a copy·of any debt repayment plan developed through the agency.

0 2. Within the 180 days before the fillng of my bankruptcy case, I received a briefing from a credit counseling agency
approved by the United States trustee or bankruptcy administrator that outlined the opportunities for available credit couseling
and assisted me In per:tormlng a r-elated budget analysis. but I do not have a certificate from the agency describing the services
provid~d to me.   You m11st fit~ a copy of a certificate from the agency describing the seTVices provided to you and a copy of any
debt repayment plan developed through the agency no later than 14 days after your bankruptcy case is filed.


0 3. I certify that I requested credit counseling services from an approved agency but was unable to obtain the services during
the seven days from the time I made my request. and the following exigent circumstances merit a temporary waiver of the credit
counseling requirement so I can file my bankruptcy case ~ow.      [Summarize exigent circumstances here.]




If your certification is satisfactory to the court, you must still obtaln the credit counseling briefing within the first 30 days
after you file your ~ankruptcy petition and promptly file a certificate from the agency that provided the counseling, together
with a copy of any debt management plan developed through the agency. Failure to fulfill these requirements may result in
dismissal of your case. Any extension of the 30-day deadline can be granted only for cause and Is limited to a maximum of
15 days. Your case may also be dismissed if the court Is not satisfied with your reasons for fUing your bankruptcy case
without first receiving a credit counseling briefing.




                                                                                                                          M~     liMON
                                                                                                       -
                                                                                                                                   12/31/2012 02:26:14pm
          a 10 {Official Form 1, Exhibit D) {12109) UNITED STATES BANKRUPTCY COURT
                                                           WESTERN DISTRICT OF TEXAS
                                                                   AUSTIN DIVISION
          In re;   Stella M. Powell                                                              Case No.
                                                                                                                      (if known)

                              Oebtor(s)

                         EXHIBIT 0 .. JNDIVIDUAL DEBTOR'S STATEMENT OF COMPLIANCE WITH
                                          CREDIT COUNSELING REQUIREMENT
                                                                  Continuation Sheet No. 1



          0 4. Jam not required to receive a credit counseling briefing because of:       [Check the applicable statement.] [Must be
          accompanied by a motion for determination by the court.]

                   0    Incapacity. (Defined in 11 U.S.C. § 109(h}(4) as Impaired by reason of mental illness or mental deficiency so as to
                        be incapable of realizing and making rational decisions with respect to financlal responsibilites.);


                   0    Disability. (Defined In 11 U.S.C. § 109(h)(4) as physically impaired to the extent of being unable, after reasonable
                        .effort, to participate in a credit counseling briefing in person, by telephone, or through the Internet.);


                   D    Active military duty in a military combat zone.

          0 5. The United States trustee or bankruptcy administrator has determined that the credit counseling requirement of
          11 U.S.C. § 109(h) does not apply in this district.


          I certify under penalty of perjury that the information provided above Is true and correct.


          Signature of Debtor.    lsi Stella M. Powell
                                 Stella M. Powell

          Date:        12/3112012




                                                                                                                         ~~~~
                                                                                                                         M~ liMOI~
-~----------------·-···-··-·--·-             ......... .
                                                                                                              12131/2012 02:26:14pm
                                       UNITED STATES BANKRUPTCY COURT
                                          WESTERN DlSTRICT OF TEXAS
                                                AUSTIN DIVISION
   IN RE:   Stella M. Powell                                                       CASE NO

                                                                                   CHAPTER    13

                                      VERIFICATION OF CREDITOR MATRIX


      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 12131/2012                                           Signature /s/ Stella M. Powell
                                                                    Stella M. Powell




Date-------------                                         Signature _ _~----~-----------
-·
                                              12/3112012 02:26:14pm




     Capital One Bank USA NA
     PO Box 30281
     Salt Lake City, UT 84130


     Citi/CBNA
     PO Box6497
     Sioux Falls~ SD 4 3224


     Citicards
     701 E. 6th Street N
     Sioux Falls, SD 57104


     H.SBC Mortgage Services
     PO Box 60139
     City of Industry~ CA 91716


     Hughes, Watters & Askanase, L.L.P.
     Three Allen Center
     333 Clay, 29th Floor
     Houston, 1X 77002

     Internal Revenue Service
     P. 0. Box 7346
     Philadelphia~ P A 19101 7346
                              M




     Law Offices of Douglas J. Powell, P.C.
     820 W. lOth Street
     Austin, TX 78701


     Travis County Tax Collections
     .Attn: Tina Morton
      1010 Lavaca
     Austin) TX 78701
                                           ·-
B6A (Official Form SA) (12/07)



ln re Stella M. Powell                                                             Case No . ..;.;12~-..;.;12;;.;.;8;....:4~2----­
                                                                                                                         (ifknown)



                                                SCHEDULE A - REAL PROPERTY


                                                                                                      .r           CU.rre-nt Value
                                                                                                      .s            of Debtor"s
                      Description and                            Nature of Debtor's                   ~~              lo•rest.in
                        Location of                             Interest fn Property                  :!§ Property, Without                                Amount Of
                          Property                                                                    ::e
                                      ..                                                              -og         Deducting Any                      Se-cured Claim
                                                                                                      io          Secured Claim
                                                                                                      so
                                                                                                      .D ...

                                                                                                      :X::
                                                                                                                  or Exemption


 Homestead                                                Fee simple                                    -               $589,702.00                        $564,200.00
 Single family dwelling located at
 607 W. 32nd Street
 Austin, Texas 78705

 Lot 8 *& E11.5FT Lot 7 Blk 11 Olt 75-76 Div D Gypsy
 Grove


Value per Travis .central Appraisal District

 Property is to be sold

Condominium                                               Fee simple                                    -               $260,000,00                                   $0.00
3601 Turtle Creek Blvd. Dallas TX 75219

Value shown is the Dallas Co. Tax appraisal value·

Property is rented.




                                                                                                               ('J)U!'~"·j C\f:'"\ 'T"'a\~S Cr. l.n'!ty,




                                                                              .I
                                                                              t~G:;;!!aDeBe 1ti\IOl ~t\:Jt11 tl1at ~t~isis a tru~ ar d
                                                                              TeY.as, do M· el:lyo
                                                                              coFecl (:0\'>Y          ~SSBl 18   ~i'p;;.ears o1 record i~
                                                                                                      .ana and seal o·i office on                lifTJ 2 Z015
                                                                                                       oam DeBeauvoir, Coun\.1C'
                                                                                                                                  em
                                                                                                ...
                                                                                                .'    ByD eputy:
                                                                                  -.:.::...-.
                                                                                            Total:                      $8'49,702.00
                                                                                                (Report also on Summary of Schedules)
                                                                                                                                                            .......

                                                                                                                     \)\j\0&ufv'\~
                                                                                                                                        d   LIMON
                                          -
B6B (Official Form 6B) (12/07)




In re Stella M. Powell                                                                           Case No.                  _12...-_12_8_4_2_ _ _ _ __
                                                                                                                                          {if known)



                                         SCHEDULE B .. PERSONAL PROPERTY

                                                                                                                                                   ...:t
                                                                                                                                                   c::           Current Value of
                                                                                                                                                   ~~            Debtors interest
                                                                                                                                                   tJS''c          in Property, ·
                                          .d)
                                          c:                                                                                                      ~e
                                                                                                                                                   ~E
                                                                                                                                                                WHhout Deducting ·
             Type of Property                                   Description and Location of Property                                                              any Secured ··
                                          z0                                                                                                      -oo
                                                                                                                                                   ~()
                                                                                                                                                   .0'-             Claim or
                                                                                                                                                   Cl)0
                                                                                                                                                   ::1             Exemption
                                                                                                                                                   ::c.
1. Cash on hand.                                Cash on hand                                                                                          -                 $100.00


.2. Checking, savings or other flnan-           Chase                                                                                                 ~
                                                                                                                                                                     $23.492.00
cial accounts, certificates of deposit          savings acct: xxxx3904
or shares in banks, savings and loan,
thrift. building and loan, -and home~           Chase                                                                                                 -               $9,600.00
stead associations, or credit unions,           checking acct: xxxxx1892
brokerage houses, or cooperatives.
                                                Chase                                                                                                 -              $12,000.00
                                                checking acct: xxx1011

                                                UFCU                                                                                                 -               $34,823.85
                                                Savings; $182.50
                                                Money Market: $31,115.84
                                                Checking: $3,424.39


3. Security deposits with public util~    X
itles, telephone companies, land-
lords, and others.

4. Household goods and furnishings,             Sofa                                                                                                  -                 $300.00
including audio, video and computer
equipment.                                      Sectinal sofa                                                                                         ~
                                                                                                                                                                        $4oO.OO

                                                Love seat                                                                                             ~
                                                                                                                                                                        $150.00

                                                1 Side chairs                                                                                         -                 $200.00

                                                Color TV                                                                                              -                  $35.00

                                                41amps                                                                                                -                 $100.00

                                                Computer                                                                                              -                 $100.00

                                                Stove                                                                                                 -                 $500.00


                                                                                   !'"':""''"' l'•   G . .-:t" 110ir   C.I)L;f'~':/ r,:f'"'(, ; ~VI~ ;OUillWi
B6B (Official Form 68) (12/07)   -M   Cont.



In re Stella M. Powell                                                                          Case No.                          """"12'-~-'-12:;..;..8-'4-'2_ _ _ _ __
                                                                                                                                                       (if known)



                                              SCHEDULE B - PERSONAL PROPERTY
                                                                Continuation Sheet No. 1

                                                                                                                                                                        c:
                                                                                                                                                                        ·c;.                             Current Vatu.e of
                                                                                                                                                                       , ...~                            Debtor's Interest
                                                                                                                                                                        .!!!§                          in Property,
                                               Q)
                                               c                                                                                                                        ~E                         Without DeduCting
             Type of Property                  .0                     Description and location of Property                                                                    ·E                      any Secured
                                               :z.                                                                                                                      'Oo
                                                                                                                                                                         co
                                                                                                                                                                        !~                               Claim or
                                                                                                                                                                         00
                                                                                                                                                                         ::'l                           EX'emption
                                                                                                                                                                        l:
                                                     Refrigerator                                                                                                             k
                                                                                                                                                                                                                 $500.00

                                                     Dishwasher                                                                                                               -                                  $100.00

                                                     Microwave oven                                                                                                           M
                                                                                                                                                                                                                  $30.00

                                                     Small appliances                                                                                                         ~
                                                                                                                                                                                                                  $50.00

                                                     Pots & pans                                                                                                              -                                  $100.00

                                                     Dishes & glassware                                                                                                       -                                   $70.00

                                                     Flatware                                                                                                                 ~
                                                                                                                                                                                                                  $40.00

                                                     Sterling ware                                                                                                            ~
                                                                                                                                                                                                                 $500.00

                                                     Crystal                                                                                                                  -                                  $500.00

                                                     Table & chairs                                                                                                           -                                $1,000.00

                                                     China cabinet                                                                                                            -                                  $500.00

                                                     Buffet                                                                                                                   -                                  $500.00

                                                     Bed                                                                                                                      -                                   $70.00

                                                     Dresser                                                                                                                  -                                  $500.00

                                                     Chest                                                                                                                    -                                  $350.00

                                                     2 Night stands                                                                                                           -                                  $250.00

                                                     21amps                                                                                                                   -                                   $30.00

                                                     2 small tables                                                                                                           -                                   $30.00

                                                     Oress.er                                                                                                                 -                                  $400.00


                                                                                                ~'""-,..,"'f'?.-,P':t"';'>'   r     lf'""-j   •"' ~ ... '"'-..., ·. :jl>';:
                                                                                                                                                                              .... ....,
                                                                                                                                                                                  ii.,...t~1   ~"'JI'I
868 (Official Form 68) (12/07) ~-Cont.




In re Stella M. Powell                                                                     Case No.     ...:.12::..·..;.1::..28:.:_:4:...:;2~----­
                                                                                                                     (ifknown)



                                         SCHEDULE B .. PERSONAL PROPERTY
                                                            Continuation Sheet No. 2

                                                                                                                              E          Current Value of
                                                                                                                              :g~        Debtor's Interest
                                                                                                                              4)•'.2        in Property,
                                          (!)
                                          c                                                                                   ~~
                                                                                                                               RE
                                                                                                                                        Without Deducting
             Type of Property                                    Description and Location of Property
                                          z0                                                                                  "'o
                                                                                                                              fijo
                                                                                                                                           any Secured
                                                                                                                              .0'-            Claim or
                                                                                                                              tl)0
                                                                                                                              ::I            Exemption
                                                                                                                              :::r:
                                                Lamp                                                                             -                    $100.00

                                                Washer & dryer                                                                   -                    $300.00

                                                Garden tools                                                                     -                     $20.00

                                                Electric tools                                                                   -                     $20.00

                                                Lawn mower                                                                       -                     $50.00


5. Book;-;; pictures and other art              books                                                                            -                    $400.00
objects; antiques; stamp, coin,
record, tape, compact disc, and other           Decorative items, pictures, etc.                                                 -                    $500.00
collections or collectibles.

6. Wearing apparel.                             Clothing, shoes & accessories                                                    -                    $700.00


7. FuT$ and jewelry.                            2 watches                                                                        -                    $200.00

                                                Chains                                                                           -                   $1,0QO.OO

                                                Rings                                                                            ~
                                                                                                                                                     $2,000.00


8'. Fireanns and sports, photo-           X
graphic, and other hobby equipment.

9. lntere·sts in insurance policies.            New York Life                                                                    -                       $0.00
Name insurance company of each                  polciy
policy and itemize surrender or                 acquired July, 2010 value $100,000
refund value of each.
                                                Life insurance provided via Fros Design                                          -                       $0.00
                                                Unum Core Lif I AD&D Plan
                                                acquired 6121112 Value: 150,000
868 (Official Form 68) (12/07} --Cont.



In re Stella M. Powell                                                                         CaseNo. _12_·_1_28_4_2_____________
                                                                                                                                                (if known)



                                          SCHEDULE B -PERSONAL PROPERTY
                                                           Continuation Sheet No. 3
                                                                                                                                                              ...;
                                                                                                                                                               c:             Current Value of
                                                                                                                                                              ~~              Debtors tnterest
                                                                                                                                                              .~f2               In Property,
                                           CD
                                           c:                                                                                                                 ~~             Without Deducting
             Type of Property              0                   Description and Location of Property                                                           -oo
                                                                                                                                                                 -E             any Secured
                                           z                                                                                                                   ~()
                                                                                                                                                              .0'-
                                                                                                                                                               (/)0
                                                                                                                                                                                   Claim  or
                                                                                                                                                               :::s               Exemption
                                                                                                                                                              :::c

10. Annuities. Itemize and name                 John Hancock Venture in Morgan Stanley acct                                                                      .                  $151 ,249.00
each issuer.                                    policy # xxxx5825


 11, Interests in an education IRA as      X
 defined in 26 U.S.C. § 530(b)(1) or
 under a qualified State tuition plan
as defined in 26 U.S.C. § 529(b)(1 ).
,Give particulars. (File separately
 the record(s) of any such interest(s).
 11 U.S.C. § 521 (c).)

12. Interests in IRA. ERLSA, Keogh,             Morgan Stanley                                                                                                   ~
                                                                                                                                                                                     $14,060.99
or other pension or profit sharing              IRA rollover
plans. Give particulars.
                                                401K                                                                                                             w
                                                                                                                                                                                     $69,000.00
                                                Confluence Devetopment Group
                                                John Hancock


13. Stock and interests in incorpo-             SkyFiber, tnc. 30,000 shares                                                                                     -                        $0.00
rated and unincorporated businesses.            Stock has no value at 1his time.
Itemize.                                        Company is still doing business, but is not making any
                                                money.

                                                Moler lnternaltional                                                                                             -                        $0.00
                                                6,000 shares -- no value


14. tnterests in partnerships or joint     X
ventures. Itemize.

15. Government and corporate bonds         X
and other negotiable and non-
negotiable instruments.

16. Accounts receivable.                   X
                                                                                                                ·-    .....        ....   ,...,,.,,.~,   ,._ .lie:.   f~r: until.
                                                                                      T. JZli81Jii::le,e,-;v~u• 1 '   ~:'.:"·'.'   ',   ,'~~-        i , :. ;

                                                                                                                                                                                      2 2015
                                                                                                                ·-
868 {Official Form 68) ('12/07) --Cont.



In re Stella M. Powell                                                                            Case No.                12-12842
                                                                                                                          ------------------
                                                                                                                                 (if known)



                                           SCHEDULE B .. PERSONAL PROPERTY
                                                            Continuation Sheet No. 4
                                                                                                                                                      .:-·
                                                                                                                                                       c            Current Value of
                                                                                                                                                      '(5
                                                                                                                                                      -,;e.         Debtor's Interest
                                                                                                                                                       t~.i"'C::       In Property,
                                            Q)                                                                                                        ~:l
                                                                                                                                                       ·E          Without Deducting
                                            c
               Type of Property             0                   Description and Location of Property                                                      ~e
                                            z                                                                                                         -oo             any Secured
                                                                                                                                                       ~(.)              Claim or
                                                                                                                                                      ..0'-
                                                                                                                                                       u;O
                                                                                                                                                       :::;J            Exemption
                                                                                                                                                      :c

17. Alimony, maintenance, support,          X
and property settlements to which the
debtor is or may be entitled. Give
particulars.

18. Other liquidated debts owed to          X
debtor including tax refunds. Give
particulars.

19. Equitable or future interests, life     X
estates, and rights or powers exercis·
able for the benefit of the debtor other
than those listed in Schedule A - Real
Property.

20. Contingentand noncontingent             X
interests in estate of a decedent, death
benefit plan, life insurance policy, or
trust.

21. Other contingent and unliqui-                Claim against insurance company for damage to the roof.                                                 .                    $0.00
dated claims of every nature.                    HSBC Insurance roof check
including tax refunds, counterclaims             Money has escheated to the State at this time and Debtor
of the debtor, and rights to setoff              is working on getting it back and sending it to the insurance
claims. Give estimated value of each.            company.



22. Patents, copyrights, and other          X
inteltectu~.l property. Give
particulars.

23. Licenses, franchises, and other         X
general intangibles. Give particulars.




                                                                                             ,.., '"'   ~·nrf\ir l"',otW~V Ch~r-1(, "fi.WlS ( :o~nt)
                                                                                  1~ L;G.na u~'-''f!J"' · · •   '~'trht   t+1ai tl1\S ~s l2! u IJ'?   "'"'-
BBB (Official Form 68} (12/07)   ~~Cont.




In re Stella M. Powell                                                                     Case No.     12-12842
                                                                                                        ------------------
                                                                                                               (lfknown)



                                           SCHEDULE B • PERSONAL PROPERTY
                                                           Continuation Sheet No. 5

                                                                                                                 :g         Current Value of
                                                                                                                 ~~         Debtor's Interest
                                                                                                                 ~     §      in Property,
                                                                                                                 ~E        Without Deducting
             Typ~ of Property                                    Description and Location of Property            -o §         any Secured
                                                                                                                 j~             .Claimor
                                                                                                                 ~0            Exemption
                                                                                                                 J.:


24. Customer lists or other compilations    X
containing personally identifiable
information (as defined In 11 U.S.C.
§ 101(41A)) provided to the debtor by
Individuals in connection with obtaining
a product or service from the debtor
primarily for personal, family, or
household purposes.

25. Automobiles, trucks, trailers,              2005 Volkswagen Passat                                                            $6,000.00
and other vehicles and accessories.             75,000 miles

                                                1995 lntiniti 045 (not running)                                                   $1,500.00


26, Boats~ motors, and accessories.         X

27. Aircraft and accessories.               X

28. Office equipment, furnishings,              Desk                                                               -               $100.00
and supplies.
                                                Bookcase cabinet                                                   -               $500.00

                                                Computer desk                                                     -                  $50.00

                                                File cabinet                                                       -               $100.00

                                                Computer & monitor                                                -                $150.00

                                                Power supplies                                                     -                 $20.00


29. Machinery, fixtures, equjpment*         X
and supplies used in business.

30.1nventory.                               X
                                                                                                          -.
868 (Official Form 68) (12107) --Cont.




In re Stella M. Powell                                                                            Case No.         ...:..12::..~...:..1::..28;::...4:.;;.:2:...--_ _ _ __
                                                                                                                                    (if known)



                                           SCHEDULE B - PERSONAL PROPERTY
                                                             Continuation Sheet No. 6


                                                                                                                                                ·ai            Current Value of
                                                                                                                                                               Debtor's Interest
                                                                                                                                                :~
                                                                                                                                                .s!§             in Property,
                                              $
                                              c                                                                                                 S:E
                                                                                                                                                 ~E
                                                                                                                                                              W~hout Deducting
             Type of Property                 0                     Description and Location of Property                                        -co             any Secured
                                              z                                                                                                  §u
                                                                                                                                                .0'-               Claim or
                                                                                                                                                 cno              Exemption
                                                                                                                                                 :::J
                                                                                                                                                J:


31 . Animals.                                     3 dogs & 1 cat                                                                                   -                        $4.00


32. Crops- growing or harvested.              X
Glve particulars.

33. Farming equipment and                     X
implements.

34. Farm supplies, chemicals, and             X
feed.

35. Other personal property of any            X
kind not already listed. Itemize.




                                                                                                                                        ~oun~
                                                                                     r. D::.::~z Ge?~;:;:;•mlr, Cnur~l 81~"'.~       By Dep uty·.
                                                                                           tfl~




                                                                          6           continuation sheets attached                    Total >                     _}335,344~8~
             (Include amounts from any continuation sheets attached. Report total also on Summary of Schedules.)

                                                                                                                             \J\}\U2M.MNJ
                                                   ·-·                                                            .............




 BSC (Official Form 6C} (4/10)



 In re Stella M. Powell                                                                                     Case No.              . .:;.12=·. . .:.12=8;:;. .:4=2_ _ _ _ __
                                                                                                                                                               {If known)



                                          SCHEDULE C .. PROPERTY CLAIMED AS EXEMPT


  Debtor claims the exemptions to which debtor is entitled under:                       0    Check if debtor ctaims a homestead exemption that exceeds
  (Check one box}                                                                            $146,450,*
  D     11   u.s. c. § s22(b)(2)
  ltJ   11   u.s.c. § 522(b)(3)




                                                                                                                                                                      Current
                                                                                                                                                              Value of J)roperty
                                                                      Specify Law Providing Each                    Value of Claimed
             · · ··Description of Property                                                                                                                    Without Deducting
                                                                               Exemption                               Exemption
                                                                                                                                                                 Exemption



 Homestead                                                      Const. art. 16 §§50, 51, Texas Prop.                                   $25,502.00                       $589,702.00
 Single family dwelling located at                              Code §§ 41.001-.002
 607 W. 32nd Street
 AUstin, Texas 78705

 lot 8 *& E11.5FT Lot 1 Blk 11 Olt 75-76 Div D
 Gypsy Grove



 Value per Travis Centrat Appraisal District

 Property· is to be sold

 Sofa                                                           Tex. Prop. Code §§ 42.001 (a)., 42.002                                      $300.00                           $300,00
                                                                (a)(1)

 Sectinal sofa                                                  Tex. Prop. Code§§ 42.001(a), 42.002                                         $400.00                           $400.00
                                                                (a){1)

 Love seat                                                      Tex. Prop. Code§§ 42.001 (a), 42.002                                        $150.00                           $150.00
                                                                (a)(1)

 1 Side chairs                                                  Tex. Prop. Code§§ 42.001 (a), 42.002                                        $200.00                           $200.00
                                                                (a}(1)

 Color TV                                                       Tex. Prop. Code§§ 42.001 (a), 42.002                                          $35.00                           $35.00
                                                                (a)(1)

 4lamps                                                         Tex. Prop. Code§§ 42.001 (a), 42.002                                        $100.00                           $100.00
                                                                (a)(1)

* Al'nOUJ'I:t subject to adjustment on ·411113 and e.vel)' three years thereafter with respect to cas                                          .·-
B6C (Official Form 6C) (4110)- Cont.



In re Stella M•.Powell                                                           Case No.   . .: . 12;:. ;_-.. ;. ;.12.. .:. :84:. . ;,:.; . 2_ _ _ __
                                                                                                                (If known)



                                       SCHEDULE C -PROPERTY CLAIMED AS EXEMPT

                                                    Continuation Sheet No. 1


                                                                                                                                             Current
                                                                                                                                         Value of Property
                                                    Specify Law Providing Each          Value of Claimed                                Without Doducting
               Description of Property                       Exemption                      Exemption                                             Exemption



Computer                                        Tex. Prop. Code§§ 42.001 (a}, 42.002                        $100.00                                         $100.00
                                                (a)(1)

Stove                                           Tex. Prop. Code §§ 42.001 (a), 42.002                       $500.00                                         $500.00
                                                {a)(1)

Refrigerator                                    Tex. Prop. Code§§ 42.001(a), 42.002                         $500.00                                         $500.00
                                                (a)(1)

Dishwasher                                      Tex. Prop. Code§§ 42.001(a)j 42.002                         $100.00                                         $100.00
                                                {a)(1)

Mtcrowave oven                                  Tex. Prop. Code§§ 42.001(a), 42.002                            $30.00                                        $30.00
                                                (a){1)

SmaR appliances                                 Tex. Prop. Code§§ 42.001(a), 42.002                            $50.00                                        $50.00
                                                (a)(1)

Pots & pans                                     Tex. Prop. Code §§ 42.001 (a), 42.002                       $100.00                                         $100.00
                                                (a)(1)

Dishes & glassware                              Tex. Prop. Code§§ 42.001 (a)j 42.002                           $70.00                                        $70.00
                                                (a)(1)

Flatware                                        Tex. Prop. Code§§ 42.001 (a), 42.002                           $40.00                                        $40.00
                                                (a)(1)

Sterling ware                                   Tex. Prop. Code §§ 42.001 (a), 42.002                       $500.00                                         $500.00
                                                (a)(1)

Crystal                                         Tex. Prop. Code §§ 42.001 (a), 42.002                       $500.00                                         $500.00
                                                (a)(1)

Table & chairs                                  Tex. Prop. Code§§ 42.001 (a), 42.002                    $1,000.00                                          $1,000.00
                                                (a}(1)

China cabinet                                   Tex. Prop. Code §§ 42.001 {a), 42.002                       $500.00                                         $500.00
                                                (a)(1)

                                                                                                     $30,677.00                                          $594,877.00
B6C {Official Form 6C) (4/10) --Cont.



In re Stella M. Powell                                                              Case No.   .,.:..;12::;..-....::...:12=8::....:.4~2_ _ _ __
                                                                                                                (If known)



                                        SCHEDULE C .. PROPERTY CLAIMED AS EXEMPT

                                                      Continuation Sheet No. 2


                                                                                                                                       Current ·
                                                                                                                                  Value of Property
                                                       Specify Law Providing Each          Value of Claimed                       Without Deducting
                  Description of Property                       Exemption                     Exemption                                    Exemption



Buffet                                            Tex. Prop. Code§§ 42.001(a), 42.002                       $500.00                               $500.00
                                                  (a}(1)

Bed                                               Tex. Prop. Code §§ 42.001 {a), 42.002                       $70.00                               $70.00
                                                  (a}(1)

Dresser                                           Tex. Prop. Code §§ 42.001 (a), 42.002                     $500.00                               $500.00
                                                  (a)(1)

Chest                                             Tex. Prop. Code§§ 42.001(a), 42.002                       $350.00                               $350.00
                                                  (a)(1)

2 Night stands                                    Tex. Prop. Code§§ 42.001{a), 42.002                       $250.00                               $250.00
                                                  (a)(1)

21amps                                            Tex. Prop. Code §§ 42.001 (a), 42.002                       $30.00                               $30.00
                                                  (a)(1)

2 small tables                                    Tex. Prop. Code §§ 42.001 (a), 42.002                       $30.00                               $30.00
                                                  (a){1)

Dresser                                           Tex. Prop. Code §§ 42.001 (a), 42.002                     $400.00                               $400.00
                                                  (a){1)

Lamp                                              Tex. Prop. Code§§ 42.001 (a), 42.002                      $100.00                               $100.00
                                                  (a)(1)

Washer & dryer                                    Tex. Prop. Code§§ 42.001 (a), 42.002                     $300.00                                $300.00
                                                  (a)(1)

Garden tools                                      Tex. Prop. Code§§ 42.001(a), 42.002                         $20.00                               $20.00
                                                  (a)(1)

Electric "tools                                   Tex. Prop. Code§§ 42.001(a), 42.002                         $20.00                               $20.00
                                                  (a)(1)

Lawn mower                                        Tex. Prop. Code§§ 42.001(a), 42.002                         $50.00                               $50.00
                                                  (a)(1)

                                                                                                     $33,297.00                               $597.497.00
                                          -·
B6C {Official Form GC) (4/10)- Cont.



In re Stella M. Powell                                                            Case No.   ..;;.;12;;;;.~..::..12=..:8:.....:4:..=2~----­
                                                                                                           (lf known)



                                       SCHEDULE C .. PROPERTY CLAIMED AS EXEMPT

                                                     Continuation Sheet No. 3


                                                                                                                                      Current
                                                                                                                             Value of Property
                                                     Specify Law Providing Each          Value of Claimed                   Without Deducting
              Description of Property                          Exemptton                    Exemption                              Exemption




books                                            Tex. Prop. Code§§ 42.001(a), 42.002                    $400.00                                $400.00
                                                 (a)(1)

Decorative items, pictures, etc.                 Tex. Prop. Code§§ 42.001 (a), 42.002                   '$500.00                               $500.00
                                                 (a)(1)

Clothing. shoes & accessories                    Tex. Prop. Code§§ 42.001{a}, 42.002                    $700.00                                $700.00
                                                 (a}(5)

2 watches                                        Tex. Prop. Code§§ 42.001(a), 42.002                    $200.00                                $200.00
                                                 (a)(6)

Chains                                           Tex. Prop. Code §§ 42.001 (a), 42.002               $11000.00                                $1,000.00
                                                 (a)(6)

Rings                                            Tex. Prop. Code §§ 42.001 (a), 42.002               $2,000.00                                $2,000.00
                                                 (a)(6)

New York Life                                    Tex. Ins. Code§ 1108.051                                    $0.00                               $0.00
polciy
acquired July, 2010 value $100.000

Life insurance provided via Fros Design          Tex. Ins. Code§ 1108.051                                    $0.00                               $0.00
Unum Core Lit J AD&D Plan
acquired 6/21/12 Value: 150,000

John Hancock Venture in Morgan Stanley acct      Tex. Ins. Code§ 1108.051                        $151,249.00                            $151,249.00
policy# xxxx5825

Morgan Stantey                                   Tex. Prop. Code § 42.0021                         $141060.99                             $14,060.99
IRA rollover

401K                                             Tex. Prop. Code § 42.0021                         $69,000.00                             $69,000.00
Confluence Development Group
John Hancock

20Q5 Volkswagen Passat                           Tex. Prop. Code§§ 42.001(a), 42.002                  $61000.00                               $6,000.00
75,000 miles                                     (a)(9)

                                                                                                 $278,406.99                           $842 •.606,~9



                                                                                                                                                 0'1. .l015 :
                                                                                                                                                      Dlt'V
                                                                                                                                                    ON .
                                            ·-
86C (Official Form 6C) (4/10) ··Cont.



I.O re Stell~ M. PoweU                                                                     Case No.                12-12842
                                                                                                                   -----------------------
                                                                                                                          (lfknown}



                                        SCHEDULE C -PROPERTY CLAIMED AS EXEMPT

                                                     Continuation Sheet No. 4


                                                                                                                                                         Current
                                                                                                                                                    Value of Property
                                                     SpecifY Law Providing Each                             Value of Claimed                        Without Deducting
               Description of Property                        Exemption                                        Exemption                                Exemption




Desk                                             Tex. Prop. Code §§ 42.001 (a}, 42.002                                               $100.00                 $100.00
                                                 (a)(4)

Bookcase cabinet                                 Tex. Prop. Code §§ 42.001 (a), 42.002                                               $500.00                 $500.00
                                                 (a)(4)

Computer desk                                    Tex. Prop. Code §§ 42.001 (a), 42.002                                                $50.00                  $50.00
                                                 (a)(4)

·Fhe cabinet                                     Tex. Prop. Code §§ 42.001 (a}, 42.002                                               $100.00                 $100.00
                                                 (a)(4)

computer & monitor                               Tex. Prop. Code §§ 42.001 (a), 42.002                                               $150.00                 $150.00
                                                 (a)(4)

Power supplies                                   Tex. Prop. Code§§ 42.001 (a), 42.002                                                 $20.00                  $20.00
                                                 (a)(4}

3 dogs & 1 cat                                   Tex. Prop. Code§§ 42.001 (a), 42.002                                                  $4.00                   $4.00
                                                 (a)(11)




                                                                                                                         $279,330.99                     $843,530.99
                                                                           [, Gf:iF.: s~f:p...·:'H!'ICif,   ._,()i'r'''¥ ·~··~·'{,   ·-avm \Ail!ll'J,
 B6D (Official Form 60) (12/07)
           tn re Stella M. Powell                                                                    Case No. 12-12842
                                                                                                                 ----------------------
                                                                                                                         (if known)



                                  SCHEDULE 0 .. CREDITORS HOLDING SECURED CLAIMS
                          0   Check this box if debtor has no creditors holding secured claims 1o report on this Schedule 0.

          CREDITOR'S NAME AND                        g                     DATE CLAIM WAS                                     AMOUNT OF         UNSECURED
            MAILING ADDRESS                     0: Q~                    INCURRED, NATURE                    ~0                  CLAIM           PdRTION,IF
        INCLUOIN.G ZIP CODE AND                 o uiz                            OFUEN,ANO                   w~        0
                                                                                                                               WITHOUT                   ANY
          AN ACCOUNT NUMBER
          (See Instructions Above.)
                                                to
                                                w s~
                                                0 oo
                                                     IL :l
                                                                          DESCRIPTION AND
                                                                             VALUE OF
                                                                                                             CDo
                                                                                                             z-
                                                                                                             i=5       ~
                                                                                                                       (/')
                                                                                                                              DEDUCTING
                                                                                                                               VALUE OF
                                                0 zo
                                                (.)~~                    PROPERTY SUBJECT                    ~::J      a      COLLATERAL
                                                  CI)O
                                                                                                             oZ ::_)
                                                     ::)                      TO LIEN
                                                     X
                                                             DATE INCURRED:
 ACCT #: xxxxxx4976                                          NATURE OF liEN:
                                                             Deed of Trust
 HSBC Mortgage Services                                      COLLATERAL:
                                                             Homestead                                                          $399,200.00
 PO Box60139                                           -     REMARKS:
 City of Industry, CA 91716                                  payment includes $1000 per month for
                                                             property tax (Which Is not escrowed}
                                                             for Means Test purposes

                                                             VALUE:                            $589,702.00



 Represent~ng:                                               Hughes, Watters & Askanase, L.L.P.                                 Notice Only       Notice Only
 HSBC Mortgage Services                                      Three Allen Center
                                                             333 Clay. 29th Floor
                                                             Houston, TX 77002




                                                             DATE.INCURREO: various
ACCT #: xxx>Cx.x4975                                         NATURE OF LIEN:
                                                             Arrearage claim
HSBC Mortgage Services                                       COLLATERAL:
                                                             Homestead                                                           $50.000.00
POBox60139
City of Industry, CA 91716
                                                      -      REMARKS:




                                                             VALUE:                            $589,702.00
                                                             DATE INCURRED:
ACCT #: xxxxxx4983                                           NA'l'tJRE OF UEN;
                                                             Sec;ond Lien Deed of Trust
HSBC Mortgage Services                                       COLLATERAL:
                                                             homestead                                                           $95,000.00
PO Box60139                                           -      REMARKS:
City of Industry. CA 91716



                                                             VALUE:                           $589,702.00
                                                                                    Subtotal (Total of this Page}>               $544,200.00                  $0.00
                                                                                    Total (Use only on last page):>
_ _ _:.__ _continuation       she~   attached                                                                                 (Report also on   (If applicable,
                                                                                                                              Summary of        report also on
                                                                                                                              Schedules.)       Statistical
                                                                                                                                                Summary of
                                                                                                                                                Certain Liabilities
                                                                                                                                                and Related
                                                                                                                                                Data.)
                                              ·-
860 (Official Form 60) (12/07) - Cont.
              In re Stella M. Powell                                                           Case No. _1..:.;;;2-_1_26..:.;;;4_2-----:-~---:----­
                                                                                                                        (if known)


                                   SCHEDULE D -CREDITORS HOLDING SECURED CLAIMS


             CREDtTOR'S NAME AND                     !i                  DATE CLAIM WAS                             AMOUNT OF           UNSECURED
                MAILING ADDRESS                                        INCVRRED, NATURE                   a           CLAIM              PORTION, IF
                                                  ~ Q~                                                  ~ wo
                                                                                                            t(UJ                            ANY
            INCLUDING ZIP CODE AND                ~ H!§                   OF l,fEN, AND
                                                                                                        ~ Q~
                                                                                                        z =>a..
                                                                                                                     WITHOUT
              AN ACCOUNT NUMBER                   ffi ~~                DESCRIPTION AND                        DEDUCTING
              (See lristructtons Above.)          o rio
                                                  0 Z          $'20,000.00
to Schedule of Creditors Holding Secured Claims                                Total (Use only on last page)>          $564,200.00                    $0.00
                                                                                                                   (Report also on      {If apphcable,
                                                                                                                   Summary of           report also on
                                                                                                                   Schedules.)          Statistical
                                                                                                                                        summary of
                                                                                                                                        Certain Liabilities
                                                                                                                                        and Related
                                                                                                                                        Data.)
 B6E (Official Form 6E} (04/10)

 In re Stella M. Powell                                                                              Case No.        12-12842
                                                                                                                               (If Known}



                       SCHEDULE E -CREDITORS HOLDING UNSECURED PRIORITY CLAIMS

 0    Check this box if debtor has no creditors holding unsecured priority claims to report on this Schedule E.

 TYPES OF PRIORITY CLAIMS                         (Check the appropriate box(es) below if claims in that category are listed on the attached sheets.)

D     Domestic Support Obligations
      Claims for domestic support that are owed to or recoverable by a spouse. former spouse, or child of the debtor, or the parent, legal guardian,
      or responsible relative of such a child, or a governmental unit to whom such a domestic support claim has been assigned to the extent
      provided in 11 U.S.c. § 507{a)(1).

D     Extensions of credit in an involuntary case
      Claims arising in the ordinary course of the debtor's business or financial affairs after the commencement of the case but before the earlier of
      the appointment of a trustee· ot the order for relief. 11 U.S.C. § 507(a)(3).

0     Wages, salaries, and commissions
      Wag~,    salaries, and commissions, incll,Jding vac~tion, severance, and sick leave pay oWing to employees and commissions owing to
      qualifying independent sales representatives up to $11,72~"' per person earned within 180 days immediately preceding the fHing of the original
      petition, or toe cessation of business, whichever occurred first, to the extent provided in 11 U.S.C. § 507(a)(4).

D     Contributions to employee benefit plans
      Money owed to employee benefit ptans for services rendered within 180 days immediately preceding the filing of the original petition, or the
      cessation of business, whichever occurred first, to the extent provided in 11 U.S.C. § 507(a){5).


0     Certain farmers and fishermen
      Claims of certain farmers and fishermen, up to $5, 775* per farmer or fisherman, against the debtor, as provided in 11 U.S.C. § 507{a)(6)-

D     Deposits by individuals
      Claims of individuals up to $2,600'* for deposits for the purchase, lease or rental of property or services for personal, family, or household use,
      that were not delivered or provided. 11 u.s.c. § 507(a)(7).


~     Taxes and Certain Other Debts Owed to Governmental Units
      Taxes, customs duties, and penalties owing to federal, state, and local governmental units as set forth in 11 U.S.C. § 507{a)(8).

0     Commitments to Maintain the Capital of an Insured Depository Institution
      Claims based on commitments to the FDIC, RTC, Director of the Office of Thrift Supervision, Comptroller of the Currency, or Board of Governors
      o.f the Federal Reserve System, or their predecessors or successor$, to maintain the capital of an insured depository institution. 11 U.S.C.
      § 507(a)(9).

0     ClaJms for Death or Personal Injury While Debtor Was Intoxicated
      Claims for death or personal injury resulting from the operation of a motor vehicle or vessel While the debtor was intol11 U.S. C. §§ 326, 328, 329 and 330.

.. Amounts are subject to adjustment on 4101/13, and every three years thereafter with respect to cases commenced on or after the date of
adjustment.

          2          continuation sheets attached
                                              -
· BSE (Official Form 6E) (04/1 0) - Cont.
  In re Stella M. Powell
                                                                                                                   (If Known)


                          SCHEDULE E .. CREDITORS HOLDING UNSECURED PRIORITY ClAIMS
                    ITYPE OF PRIORITY ITaxes and Certain Other Debts Owed to Governmental Units                           I

             CREDITOR'S NAME,                           DATE CLAIM WAS INCURRED                      AMOUNT          AMOUNT      AMOUNT
             MAl UN~ ADDRESS                             AND CONSIDERATION FOR                        OF           ENTITLED TO     NOT
            INCLUDING ZIP CODE,                                  CLAIM                               CLAIM           PRIORITY  ENTITLED TO
          AND ACCOUNT NUMBER                                                                                                       PRIORITY, IF
           (See instructions above.)                                                                                                  .ANY



  JnternaJ Revenue S&rvice                                                                                 $0.00           $0.00            $0.00
  P. 0. Bo.x 7346
  Phllad,.phla, PA 19101-7346




Sheet no.      1      of        2      continuation sheets       Subtotals (Totals of this page}>
attached to Schedule of Creditors Holding Priority Claims                                  Total >
                                       (U$e onJy on last page of the completed Schedule E.
                                       Report also on the Summary of Schedules.)

                                                                                         Totals>
                                       (Use only on last page of the completed Schedule E.
                                       If appUcable, report also on the Statistical Summary
                                       of Certain Uabilitles and Related Data.}
 B6E (Official Form 6E) (04110)- Cont.
 In re Stella M. Powell                                                                      Case No. 12-12842
                                                                                                                  (If Known)


                          SCHEDULE E .. CREDITORS HOLDING UNSECURED PRIORITY CLAIMS
                    ITYPE OF PRtoRrrv     IAdministrative allowances                                                     I

             CREDITOR'S NAME,                            DATE CLA~M WAS INCURRED                    AMOUNT          AMOUNT        AMOUNT
             MAILING ADDRESS                              AND CONSIOER:AT!ON FOR                      OF          ENTITLED TO     NOT
            INCLUDING ZIP CODE,                                   ClAIM                              CLAIM          PRIORITY  ENTITLED TO
          AND ACCOUNT NUMBER                                                                                                  PRIORITY, u::
           (See Instructions above.)                                                                                               ANY

                                                      DATE INCURRED:        2128/2012
                                                      CONSIDERATION:
 Law Offices of Douglas J. Powell, P.C.              ,... ..,'"'"'"v Fees                             $2,281.00       $2,281.00          $0.00
 820 w. 1oth Street
 Austin, TX 78701




Sheet no.      2      of        2      continuation sheets
attached to Schedule of Creditors Holding Priority Claims                               Total>
                                       (Use onty on last page of the completed Schedule E.
                                       Report also on the Summary of Schedules.)
                                                                                          Totals>
                                       (Us& only on la$t page of the completed Schedule E.
                                       If apptleable, report also on the Statistical Summary
                                       of Certain liabilities and Related Data.)
B6F (Official Form 6F) (12/07)
    In re    St&lla M. Powell                                                                Case No. _1..;...2_·1~28~4_2_--:--------­
                                                                                                              (ifknown)



                      SCHEDULE F -CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
0   Check this box if debtor has no creditors holding 1,msecured claims to report on thiS Schedule F.

                 CREDITOR'S NAME,                           z~                    DATE CLAIM WAS                                  AMOUNT OF
                 MAILING ADDRESS                       Qj:
                                                     0::                           INCURRED AND                     !Z@     D
                                                                                                                                    CLAIM
                                                                                                                    w~
               INCLUDiNG ZIP COPE~                   ~·It~                      CONSIDERATION FOR
                                                                                                                                 '$8,999.00
                                                                                                                     Total>           $8,999.00
                                                                       (Use only on last page of the compteted Schedule F.)
        No         continuation sheets attached            (Report also on Summary of Schedules and, If applicable, on the
                                                               Statistical Summary of Certain Liablllties and Related Data.)
                                                                                               .~._




B6G (Official Form 60) (12/07)
    In re Stella M. Powell                                                               Case No. _12;;...·-;;;1;-;-28_4_2___,.-----
                                                                                                         (ifknown)



                     SCHEDULE G - EXECUTORY CONTRACTS AND UNEXPIRED LEASES
Describe all executory contracts of any nature and all unexpired leases of real or personal property. Include any timeshare interests.
State nature of debto~s interest in contract, i.e., ..Purchaser.'' "Agent,'' etc. State whether de~tor is the lessor or lessee of a lease.
Provide the names and complete mailing addresses of all other parties to each tease or contract described. If a minor child is a party to
one of the leases of contracts, state the child's initials and the name and address of the child's parent or guardian, such as "A.B., a
minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P.1007(m).

0    Check this box if debtor has no executory contracts or unexpired leases.

                                                                          DESCRIPTION OF CONTRACT OR LEASE AND NATURE OF DEBTOR'S
                                                                          INTI.=, REST. STATE WHETHER LEASE tS FOR NONRESIDENTIAL REAL
            NAME AND Mi',lUNG ADDRESS, INCLUDING ZIP CODE,                PROPERTY. STATE CONTRACT NUMBER OF ANY GOVERNMENT
               OF OTHER PARTIES TO LEASE OR CONTRACT.                     CONTRACT.




    Carroll &. Elizabeth Huntress                                         Debtor is Lessor
    3601 Turtle Creed Blvd.                                               Residential lease
    Dallas, TX 75219                                                      Contract to be ASSUMED
B6H (Official Form 6H) (12/07)
In re Stella M. Powell                                                                            Case No.      12·12842
                                                                                                                --------------------
                                                                                                                       (ifknown)



                                                        SCHEDULE H -CO DEBTORS
Provide the information requested concerning any person or entity, other than a spouse in a joint case, that is also liable on any debts Hsted by the debtor
in the schedules of creditors. Include all guarantors and co-signers. If the debtor resides or resided in a community property state, common\oVE!alth, or
territofY (including Alaska, Arizona, California, Idaho. Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, or Wisconsin) within the eight-
year period immediately preceding the commencement of the case, identify the name of the debto(s spouse and of any former spouse who resides or
resided wUh the debtor in the communily property state, commonwealth, or territory. Include all names u&ed by the nondebtor spouse during the eight
years immedi~tely preceding the commencement of this case, If a minor child is a codebtor or a creditor, state the child's initlals and the name and
address of the child's parent or guardian, such as "A.B., a .minor child, by John Doe, guardian." Do nof disclose the child's name. See, 11 U.S. C. §112
and Fed. R. Bankr. P. 1007(m}.

ltJ   Check this box if debtor has no codebtors.
                     NAME AND ADDRESS OF CODEBTOR                                                    NAME AND ADDRESS OF CREDITOR




                                                                                                                                                   2015

                                                                                                                           V\J~~
                                                                                                                                        ~   LU\f!ON
                                                  ,-
961 (Official Form 61) (12107)
In re Stella M. Powell                                                                                   Case No.   12-12842
                                                                                                                         (if known)


                                SCHEDULE I .. CURRENT INCOME OF INDIVIDUAL DEBTOR(S)
The column labeled "Spouse" must be completed in all cases filed by joint debtors and by eveiY matried debtor, whether or not a joint petition is filed,
unfess the spouses are separated and a joint petition is not filed. Do not state the name of any minor child. The average monthly income calculated on
this form may differ from the current monthly income calculated on Form 22A, 228, or 22C.
 ~~(Si.,;.
             :_.,_.·               Relationship{s}:
                                                                               Dependents of Debtor and Spouse
                                                                           Age{s):             Relatlonshlp(s):                       Age(s):




     Employment:                     Debtor                                                            Spouse
     Occupation                    Business Development
     Name of Employer              Frog Design
     How Long Employed             8 months
     Address of Employer           660 Third Street 4th Fl,
                                   San Francisco, CA 941 07

fNCOME: (Estimate of average or projected monthly income at time case filed)                                           DEBTOR                    SPOUSE
1. Mnthly gross wages, salary, and commissions (Prorate if not paid monthly)                                     $12,500.00
2. Estimate monthly overtime                                                                                              $0.00
3. SUBTOTAL                                                                                                         $12,5QO.OO
4.      LESS PAYROLL DEDUCTIONS
        a. Payroll taxes (includes social security tax if b. is zero)                                                $2,645.32
        b. Social Security Tax                                                                                         $525.96
       c. Medicare                                                                                                     $181.58
       d. Insurance                                                                                                      $0.00
       e. Union dues                                                                                                     $0.00
       f. Retirement        __.;..40=-1.,..._K.;__._ _ _ _ _ _ _ _ _ _ _ _ _ __                                        $375.00
       g. Other (Specify) -J;;.pa~r.;.;;ki.:..:.lng~---------------                                                    $160.74
       h. Other (Specify) _::::U::..:fe:...;;l:..:.:ns:.;:u:;..::;ra:;.;n~ce=----------------                           $74.56
       i. Other (Specify) ~lo;;;...n-'rjg_term...;..;....;....,;;d,:.;.is_.- - - - - - - - - - - - -                    $29.38
       j. Other (Specify)                                                                                                $0.00
       k. Other (Specify} -------------~---                                                                              $0.00
5.     SUBTOTAl OF PAYROLL DEDUCTIONS                                                                                $3,992.54
6.
7..
       TOTAL NET MONTHLY TAKE HOME PAY
    Regular income from operation of business or profession or farm {Attach detailed stmt}
                                                                                                                I    $8J507.46
                                                                                                                     $1,000.00
8.  lncome from real property                                                                                        $2,200.00
9.  Interest and dividends                                                                                               $0.00
10. Alimony, maintenance or support payments payable to the debtor for the debtor's use or                               $0.00
    that of dependents listed above
11. SociaJ security or government assistance {Specify):
                                                                                                                         $0.00
12. Pension or retirement income                                                                                         $0.00
13. Other monthly income (Specify):
                                                                                                                         $0.00
       a~-----------------------------------------------------­                                                          $0.00
       b.~-----------------------------------------------------­                                                         $0.00
       c,~----~-------------------------------------------------
14. SUBTOTAL OF LINES 7 THROUGH 13                                                                   $3,200.00
15. AVERAGE MONTHLY INCOME (Add amounts shown on lines 6 and 14)                                    $11,707.46  ..
16. COMBINED AVERAGE MONTHLY INCOME: {Combine column totals from line 15)                                     $11,707.46
                                                                       (Report also on Summary of Schedules and, if applicable,
                                                                       on Statistical Summary of Certain Liabilities and Related Data)
17. Describe any Increase or decrease ln income reasonably anticipated 1o occur within the year following the filing of this document:
None.



                                                                                                                                                0 2.,., 2015
                                                                                                                                                          --
                                                                                                                                                     J\1\~J'­
                                                                                                                                                 ~·-L~MON
                                            -
B6J {Official Form 6J) (12/07)
  IN RE: Stella M. Powell                                                                       Case No.     12-12842
                                                                                                                  (if known)



                    SCHEDULE J .. CURRENT EXPENDITURES OF INDIVIDUAL DEBTOR(S)
Complete this schedule by estimating the average or projected monthly expenses of the debtor and the debtor's famlly at time case filed. Prorate any
payments made bi-weekly, quarterly, semi-annually, or annually to shoW monthly rate. The average monthly expenses calculated. on this form may
differ from the deductions from income allowed on Form 22A or22C.
0   Check this box if a joint petition is filed and debtors spouse maintalns a separate household. Comptete a separate schedule of expenditures
     labeled "Spouse."


 1. Rent or home mortgage payment {include lot rented for mobile home}
    a. Are real estate taxes included? 0 Yes li2J No
    b. Is property insurance included? 0 Yes ~No
 2. Utilities: a. Electricity and heating fuel                                                                                               $300.00
               b. Water and sewer                                                                                                             $50.00
               c. Telephone                                                                                                                   $90.00
               d. Other; Cable/Internet                                                                                                       $85.00
 3. Home maintenance (repairs and upkeep)                                                                                                    $200.00
 4.Food                                                                                                                                      $500.00
 5. Clothing                                                                                                                                 $100.00
 6. laundry and dry cleaning                                                                                                                  $25.00
 7. Medical and dental expenses                                                                                                               $20.00
 8. Transportaflon (not Including car payments)                                                                                              $400.00
 9. Recreation, clubs and entertainment, newspapers, magazines, etc.                                                                         $125.00
 10. Charitable contributions                                                                                                                 $30.00
 11. Insurance (not deducted from wages or included in home mortgage payments)
           a. Homeowner's or renter's                                                                                                        $157.00
           b. Life                                                                                                                           $115.00
           c. Health
           d. Auto                                                                                                                            $95.00
            e. Other:
12. Taxes (not deducted from wages or included in home mortgage payments)                                                                 $1,000.00
Specify: Property Taxes
 13. Installment payments: (tn chapter 11, 12, and 13 cases~ do not list payments to be included in the plan)
            a. Auto:
            b. Other: Anytime Fitness                                                                                                        $70.00
            c. Other: HOA for Dallas Condo                                                                                                $1,415.00
            d. Other: Prop. tax for condo                                                                                                  $600.00
14. Alimony, maintenance, and support paid to others:
15. Payments for support of add'l dependents not living at your home:
16. Regular expenses from operation of business, profession, or farm (attach detailed statement)                                             $645.00
17.a. Other: Personal Care Products & services                                                                                                $75.00
17.b. Other: Work related travel expenses                                                                                                    $500.00
18. AVERAGI; MONTHLY EXPENSES (Total lines 1~17. Report ahso on Summary of Schedules and,
 . if ~pp.ltc.able~ QO th~ ·$tatistical Summary, of certain Liabilities and Related. Data.)
19. Describe any increase or decrease in expenditures reasonably anticipated to occur within the year following the filing ofthis
document: None.


20. STATEMENT OF MONTHLY NET INCOME
a. Average monthly income from Line 15 of Schedule I                                                                                     $11,707.46
b. Average monthly expenses from Line 18 above                                                                                            $6,597.00
c. Monthly net income (a. minus b.)                                                                                                       $5,110.46




                               . -""·-···------ ... -....-·---···---------··-·-"--·------------
                                                                    -·
                            UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION
iN RE:   Stella M. Powell                                       CASE NO   12-12842

                                                             CHAPTER      13

                                EXHIBIT TO SCHEDULE J


                                Itemized Business Expenses
                                           COG
Expense                                               Category                       Amount

Rent                                                  Rent                            $535.00
Public Storage                                        Storage                          $70.00
Vonage                                                Telephone                        $30.00
One to One                                            Website                          $10.00

                                                                           Total>    $645.00
                                        ·-                                                 -
86 Summary (Official Form 6 ·Summary) {12/0.7)
                                             UNITED STATES BANKRUPTCY COURT
                                                WESTERN DISTRICT OF TEXAS
                                                      AUSTIN DIVISION
   In re Stella M. Powell                                                            Case No.      12-12842

                                                                                     Chapter       13



                                                       SUMMARY OF SCHEDULES
Indicate as. to each schedule whether that schedule is attached and state the number of pages in each. Report the totals from
Schedules A. B, D, E, F, I, and J in the boxes provided. Add the amounts from Schedules A and B to determine the total amount ofthe
debtor's assets. Add the amounts of alt claims from Schedules D, E. and F to determine the total amount of the debtor's liabilities.
h)dividual deb1ors also must complete the "Statistical Summary of Certain Liabilities and Related Data" if they file a case under
chapter7, 11, or 13.



 NAME OF SCHEDULE
                                          ATTACHED NO. OF               ASSETS                 LIABILITIES                OTHER
                                           (YES/NO)       SHEETS

 A - Real Property                               Yes      1                 $849,702.00


 B - Personal Property                           Yes      7                 $335,344.84

 C - Property Claimed                            Yes      5
     as Exempt
 D - Creditors Holding                           Yes      2
     Secured Claims
 E ~Creditors Holding Unsecured
    Priority Claims                              Yes      3
            of Claims on Schedule
 F-            Holding Unsecured                 Yes      1
                 Clafms
 G - Executory Contracts and                     Yes      1
    Unexpired Leases

 H • Codebtors                                   Yes

 I - Current Income of                           Yes      1
     Individual Debtor(s}
J - Current Expenditures of                      Yes      2                                                                  $6,597.00
   Individual Debtor(s)

                                            TOTAL         24                                        $575,480.00
                                          -
f-orm 6 ~ Statlstleal Summary (12/07}
                                               UNITED STATES BANKRUPTCY COURT
                                                  WESTERN DISTRICT OF TEXAS
                                                        AUSTIN DIVISION
    In re Stella M. Powell                                                            Case No.      12-12842

                                                                                      Chapter       13


      STATISTICAL SUMMARY OF CERTAIN LIABILITIES AND RELATED DATA (28 U.S.C. § 159)
If you are an individual debtor whose debts are primarily consumer debts, as defined in§ 101 (8) of the Bankruptcy Code (11 U.S.C.
§ 101 (8)), filing a case under chapter 7, 11, or 13, you must report all information requested below.

0    Check this box if you are an individual debtor whose debts are NOT primarily consumer debts. You are not required to report any
     information here.
This information is for statistical purposes only under 28 U.S.C. § 159.
Summarize the following types of UabiUties, as reported in the Schedules, and total them.

 Type of Liability                                                    Amount
 Domestic Support Obligations (from Schedule E)                                    $0.00

 Taxes and Certain Other Debts Owed to Governmental Units                          $0.00
 {from Schedule E)

 Claims for Death or Personal Injury While Debtor Was                              $0.00
 Intoxicated (from Schedule E) {whether disputed or undisputed)

 Student Loan Obligations (from Schedule F)                                        $0.00
 Domestic Support, Separation Agreement, and Divorce Decree                        $0.00
 Obligations Not Reported on Schedule E

 Obtigatlcms to Pension or Profit-sharing, and Other Similar                       $0.00
 Obligations (from Schedule F)

                                                            TOTAL                  $0.00

State the following:
 Average Income (from Schedule!, Line 16)                                     $11,707.46

 Average Expenses      (fro~   Schedule J, Line 18)                            $6,597.00

 Current Monthly Income {from Form 22A Line 12; OR, Form 228
 Line 11; OR, Form 22C Line 20)                                               $17,291.67

State the following:
 1. Total from Schedule 0, "UNSECURED PORT~ON, IF ANY"
 column

 2. Total from Schedule E, "AMOUNT ENTITLED TO PRIORITY"
 column.

 3. Total from Schedule E, 11AMOUNT NOT ENTITLED TO
 PRIORITY, IF ANY'' column                                                                               $0.00

 4. Total from Schedule F                                                                            $8,999.00

 5. Total of non-priority unsecured debt (sum of 1, 3, and 4)
S7 {Official Form 7) (04/1 0)                     UNITED STATES BANKRUPTCY COURT
                                                           WESTERN DISTRICT OF TEXAS
                                                                     AUSTIN DIVISION
        In re:   Stella M. Powell                                                                    Case No.     _12_-_12...;..8;...4...;..2_ _ _ _ __
                                                                                                                                           (if known)



                                                    STATEMENT OF FINANCIAL AFFAIRS

           1. Income from employment or operation of business
None State the gross amount of income the debtor has received from employment, trade, or profession, or from operation of the debtor's business,
D including parHime activities either as an employee or in independent trade or business, from the beginning of this calendar year to the date this
     case was commenced. State also the gross amounts received during the two years immediately preceding this calendar year. (A debtor that
     maintains, or has maintajned, financial records on the basis of a fisc~il rather than a calendar year may report fiscal year income. Identify the
     beginning and ending dates of the debtor's fiscal year.) If a joint petition is filed, state income for each spouse separately. (Married debtors filing
      under chapter 12 or chapter 13 must state income of both spouses whether or not a joint petition Is filed, unless the spouses are separated and a
     joint petition is not fifed.)
             AMOUNT                    SOURCE
             $128 1750.00              20121ncome from employment

             $50,000.00                2011 • estimated income

             ($15,407.00)              2010 ... $0 Income and $15A07 loss from consulting business reported on tax return

             ($3,000.00)               201 o • loss from capital gains

           2. Income other than from employment or operation of business
~e        State the amount of income received by the debtor other than from employment, trade, profession, or operation of the debtor's business during the
          two years immediately preceding the commencement of this case. Give particulars. If a joint petition is filed, state income for each spouse
          separately. (Married debtors filing under chapter 12 or chapter 13 must state income for each spouse whether or not a joint petition js filed,
          unless the spouses are separated and a joint petition is not filed.)
            AMOUNT                     SOURCE
            $26AOO.OO                  2012 rental income
                                             w




            $26,400.00                 2011- rental incom

            $18,074.00                 2010- gross rental income (net per tax return (425,000}

          3. Payments to creditors
          Complete a. or b.1 as appropriate, and c.

one       a. Jndividual or joint debtor(s) With primarily consumer debts: List all payments on loans, instatlment purchases of goods or SeiViCeS, and other
          debts to any creditor made within 90 days immediately preceding the commencement of this case unless the aggregate value of all property that
          constitutes or is affected by such 1ransfer is less than $600. Indicate with an asterisk(*) any payments that were made to a creditor on account
          of a domestic support obligation or as part of an alternative repayment schedule under a plan by an approved nonprofit budgeting and credit
          counseling agency. (Married debtors filing under chapter 12 or chapter 13 musl include payments by either or both spouses whether or not a joint
          petition Is filed, unle.ss the spouses are separated and a joint petition is not filed.)

                                                                          DATES OF
            NAME AND ADDRESS OF CREDITOR                                  PAYMENTS               AMOUNT PAID             AMOUNT STILL OWING
            Dallas County Tax Assessor                                    12/28/12               $21,607.72              $0.00

~e        b. Debtor whose debts are not primarlly consumer debts: List each payment or other transfer to any creditor made within 90 days immediately
ll:.l     preceding the commencement of the case unless the aggregate value of all property that constitutes or is affected by such transfer is less than
          $5,850lt. If the debtor is an individual, indicate with an asterisk(*) any payments that were made to a creditor on account of a domestic support
          obligation or as part of an alternative repayment schedule under a plan by an approved nonprofit budgeting and credit counseling agency.
          (Married debtors filing under chapter 12 or chapter 13 must Include payments and other transfers by either or both spouses whether or not a joint
          petition is filed, unless the spouses are separated and a joint petition is not filed.)

          "'Amount subject to adjustment on 4101/13, and every three years thereafter with respect to cases commenced on or after the date of adjustment.
                                                  -··                                                         ·-·
87 {Official Fonn 7) {04/1 O} - Cont.              UNITED STATES BANKRUPTCY COURT
                                                        WESTERN DISTRICT OF TEXAS
                                                             AUSTIN DIVISION
        In re:   Stella M. Powell                                                                     Case No.      _12;;;;.-...;;..1;.;...28_4=2;...._._ _ _ __
                                                                                                                                              (if known)


                                                    STATEMENT OF FINANCIAL AFFAIRS
                                                                      Continuation Sheet No. 1


None
 ItJ       c. All debtors: List all payments made 'INithin one year immediately preceding the commencement of this case to or for the benefit of creditors
           who are or were insiders. (Married debtors filing under chapter 12 or chapter 13 must Include payments by either or both spouses whether or
           not a joint petition Is filed, unless the spouses are separated and a joint petition is not filed.)


           4. Suits and administrative proceedings, executions, garnishments and attachments
None a. List all suits and administrative proceedings to which the debtor Is or was a party within one year immediately preceding the filing of this
fi21 bankruptcy case. (Married debtors filing under chapter 12 or chapter 13 must include information concerning either or both spouses Whether or
     not a joln1 petition is fifed, unless the spouses are separated and a joint petition Is not filed.)


; e b. Describe all property that has been attached, garnished or seized under any legal or equitable process within one year immediately preceding
    the commencement of this case. (Married debtors filing under chapter 12 or chapter 13 must include information concerning property of either or
    both spouses whether or not a joint petition is filed, unless the spouses are separated and a joint petition is not filed.)


           5. Repossessions, foreclosures and returns
None lis1 all property that has been repossessed by a creditor, sold at a foreclosure sale, transferred through a deed in lieu of foreclosure or returned
li!f to the seller, within one year immediately preceding the commencement of this case. (Married debtors filing under chapter 12 or chapter 13 must
     include information concerning property of either or both spouses whether or not a joint petition is filed, unless the spouses are separated and a
     joint petition· is not filed.)


   6. Assignments and receiverships
~e a. Describe any assignment of property for the benefit of creditors made within 120 days immedlately preceding the commencement of this case.
DU        (Married debtors filing under chapter 12 or chapter 13 must include any assignment by either or both spouses Whether or not a joint petition is.
          filed, unless the spouses are separated and a joint petition is not filed.)


None b. List all property Which has been in the hands of a custodian, receiver, or court-appointed official within one year immediately preceding the
Iii       commencement of this case. (Married debtors filing under chapter 12 or chapter 13 must include information concerning property of either or both
          spouses whether or not a joint petition is filed, unless the spouses are separated and a joint petition is not filed.}


          7. Gifts
None List all gifts or charitable contributions made within one year immediately preceding the commencement of this case except ordinary and usual
.li!l     gffts to family members aggregating less than $200 in value per individual famlly member and charitable contributions aggregating less than $100
          perreclpient. (Marlied debtors filing under chapter 12 or chapter 13 must Include gifts or contributions by either or both spouses whether or not a
          joint petition ts filed, unless the spouses are separated and a joint petition is not filed.)



   8.losses
~e list all losses from fire, theft, other casualty or gambling within one. year immediately preceding the commencement of this case or since the
w         commencement of this case_ (Matried debtors filing under chapter 12 or chapter 13 must include losses by either or both spouses whether or not
          a joint petition is filed, unless the spouses are separated and a joint petition is not flied.)
67 (Official Form 7) (04/10)- Cont.             UNITED STATES BANKRUPTCY COURT
                                                     WESTERN DISTRICT OF TEXAS
                                                                   AUSTIN DIVISION
   In re:      Stella M. Powell                                                                     Case No.      ..:.;12;;;;..-....;.1;;;;.28;;....4;;..;;;2;....__~--­
                                                                                                                                   (ifknown)



                                                  STATEMENT OF FINANCIAL AFFAIRS
                                                                    Continuation Sheet No. 2



        9. Payments related to debt counseling or bankruptcy
None   List all payments made or property transferred by or on behalf of the debtor to any persons, including attorneys, for consultation concerning debt
 D     consolidation, relief under the bankruptcy law or preparation of a petition in bankruptcy within one year immediately preceding the commencement
       of this case.

                                                                       DATE OF PAYMENT,
                                                                       NAME OF PAYER IF                AMOUNT OF MONEY OR DESCRIPTION
            NAME AND ADDRESS OF PAYEE                                  OTHER THAN DEBTOR               AND VALUE OF PROPERTY
            Douglas J. Powell, P.C.                                    12/28/2012                      $1500 (includes filing fee)
            Attorney at Law
            820 West 10th Street
            Austin, TX 78701

       10. Other transfers
;e     a. List all other property, other than property transfe-rred in the ordinary course of the business or financial affairs of the debtor, transferred
       either absolutely or as security within two years immediately preceding the commencement of this case. (Married debtors filing under chapter 12
       or chapter 13 must include transfers by either or both spouses whether or not a joint petition is filed, unless the spouses are separated and a joint
       petition is not filed.)




;e     b. list all property transferred by the debtor within ten years immediately preceding the commencement of this case to a self-settled trust or
       similar device of which the debtor is a beneficiary.                                    ·


       11. Closed financial accounts
;e     List all financial accounts and instruments held in the name of the debtor or for the benefit of the debtor which were closed, sold, or otherwise
       transferred within one year immediately preceding the commencement of this case. Include checking, savings, or other financial accounts,
       certificates of deposit, or other instruments; shares and share accounts held in bank'S, credit unions, pension funds, cooperatives, associations,
       brokerage houses and other financial institutions. (Married debtors filing under chapter 12 or chapter-13 must include information concerning
       accounts or instruments held by or for either or both spouses whether or not a joint petition Is filed, unless the spouses are separated and a joint
       petition is not filed.)


       12. Safe deposit boxes
;e     List each safe deposit or other box or depository in which the debtor has or had securities, cash, or other valuables within one year immediately
       preceding the commencement of this case. (Married debtors filing under chapter 12 or chapter 13 must include boxes or depositories of either or
       both spouses >Nhether or not a joint petition is filed, unless the spouses are separated and a joint petition is not filed.)

                                                     NAMES AND ADDRESSES OF
        NAME AND ADDRESS OF BANK                     THOSE WITH ACCESS TO                         OESCRJPnON OF                      DATE OF TRANSFER OR
        OR OTHER DEPOSITORY                          BOX OR DEPOSITORY                            CONTeNTS                           SURRENDER, IF ANY
        Chase Preston Center                         Debtor only                                  documents,
        8111 Preston Rd.                                                                          photographs,
        Dallas, TX 75225                                                                          personal records

       13. Setoffs
;e     List all setoffs made by any creditor. including a bank, against a debt or deposit of the debtor within 90 days preceding the commencement of this
       case. (ft/1arried debtors filing under chapter 12 or chapter 13 must include information concerning either or both spouse-s whether or not a joint
       petition ls filed, unless the spouses are separated and a joint petition is not filed.)


       14. Property held for another person
None    .
~      List all property owned by another person that the debtor holds or controls.
87 (Official Form 7) (04/10)- Cont.                 UNITED STATES BANKRUPTCY COURT
                                                         WESTERN DISTRICT OF TEXAS
                                                              AUSTIN DIVISION
       In re:   Stella M. Powell                                                                       CaseNo.       ~1~2-~1~28~4~2~---------­
                                                                                                                             (ifknown)



                                                     STATEMENT OF FINANCIAL AFFAIRS
                                                                       Continuation Sheet No. 3



           15. Prior address of debtor
; e If the debtor has .moved within three years immediately preceding the commencement of this case, list all premises which the debtor occupied
    during that period and vacated prior to the commencement of this case. If a joint petition is filed, report also any separate address of either
    spouse.


           ··~fi~· $pouses and Former Spouses
.~;;;;e:   If the debtor resides or resided in a community property state, commonwealth, or territory (including Alaska, Arizona, California, Idaho, Louisiana,
·W      ' Nevada, New Mexico, Puerto Rico, Texas, Washington, or Wisconsin) within eight years Immediately preceding the commencement of the case,
           identify the name of the debtor's spouse and of any former spouse who resides or resided with the debtor In the community property state.


           17. Environmental Information
           For the purpose of this question, the foUowlng definitions apply:

           "Environmental Law'' means any federal, sta,e, or local statute or regulation regulating pollution, contamination, releases of hazardous or toxic
           substancesj wastes or material into the air, land, soH, surface water, groundwater, or other medium, including, but not limited to, statutes or
           regulations regulating the cleanup of these substances, wastes, or material.

           "Site" means any locatlon, facility, or property as defined under any Environmental Law, whether or not presently or formerly owned ot operated
           by the debtor, including. but not limited to, disposal sites.

           "Hazardous Material" means anything defined as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant, or
           contaminant or similar term under an Environmental Law.


None a. List the name and address of every site for which the debtor has received notice in writing by a governmental unit that it may be liable or
[tJ potentially liable under or in violation of an Environmental Law. Indicate the governmental unit, the date of the notice, and, if known, the
     Environmental Law:



None b. List the name and address of every site for Which the debtor provided notice to a governmental unit of a release of Hazardous Material.
~    Indicate 1he governmental unit to which the notice Wa.s sent and the date of the notice.



None c, List all judicial or administrative proceedings, including settlements or orders, under any Environmental Law with respect to which the debtor is
(i!J       or was a party. Indicate the name and address of the governmental unit that is or was a party to the proceeding, and the docket number.
                                              _   .........
                                                                                                             ...-.


B7 (Official Form 7) (04110)- Cont.                      UNITED STATES BANKRUPTCY COURT
                                                              WESTERN DISTRICT OF TEXAS
                                                                   AUSTIN DIVISION
    In re:   Stella M. Powell                                                                         Case No.       ~12;;;..-.1
                                                                                                                               ....=28;....;4=2_ _ _ _ __
                                                                                                                                (if known)


                                                              STATEMENT OF FINANCIAL AFFAIRS
                                                                      Continuation Sheet No. 4


       18. Nature, location and name of business
None
D      a. If the debtor is an individual, list the names, addresses, taxpayer-identification numbers, nature of the businesses, and beginning and ending
       dates of all puslnesses in whlch the debtor was ·an officer, director, partner, or managing executive of a corporation, partner in a partnership,
       sole proprietor, or was self-employed In a trade, profession, or other activity either full~ or part-time within six years immediately preceding the
       commencement of this case, or in which the debtor owned 5 percent or more of the voting or equity securities within six years immediately
       pre~ding the commencement of this case.


       lf the debtor is a partnership, list the names, addresses, taxpayer·ldentification numbers, nature of the businesses, and beginning and ending
       dates of all businesses in Which the debtor was a partner or owned 5 percent or more of the voting or equity securities, within six years
       immediate~)~ preceding the commencement of this case.


       If the debtor is a corporation, list the names, addresses, taxpayer-identification numbers, nature of the businesses, and beginning and ending
       dates of all businesse$ in W'hich the debtor was a partner or owned 5 percent or more of the voting or equity securities within six years
       Immediately preceding the commencement of this case.

        NAME. ADDRESS. AND LAST FOUR DIGITS OF
        SOCIAL-SECURITY OR OTHER INDIVIDUAL                                                                            BEGINNING AND ENDlNG
        TAXPAYER·I.O. NO. (ITIN) I COMPLETE EJN                        NATURE OF BUSINESS                              OATES
        Confluence Development Group                                   Strategic Business Development                  12110109- present
        1300 West Lynn, Ste. 106
        Austin, TX 78703
        454355928

        Composite Services                                             Business development                            non-operational
        1300 West Lynn, Ste. 106
        Austin, TX 78703
        20 052 9296

;e     b. Identify any business listed in response to subdivision a., above, that is "single asset real estate" as defined ln 11 U.S.C. § 101.


       The following questions are to be completed by every debtor that is a corporation or partnership and by any individual debtor who is or has been,
       within six years immediately preceding the commencement of this case, any of the following: an officer, director, managing executive, or owner of
       more than 5 percent of the voting or equity securities of a corporation; a partner, other than a limited partner, of a partnership, a sole proprietor, or
       self-employed tn a trade, profession, or other activity, either full- or part·time.

       (An individual or joint debtor should complete this portion of the statement only if the debtor is or has been in business, as defined above, within
       six years immediately preceding the commencement of 1his case. A debtor who has not been in business within those six years should go
       directly to the signature page.)

       1$. Books, records and financial s-tatements
;~     a. List all bookkeepers and accountants who within two years immediately preceding the fning of this bankruptcy case kept or supervised the
       keeping of books of account and records of the debtor.



;e     b. List all firms or individuals who within two years Immediately preceding the filing of this bankruptcy case have audited the books of account
       and records, or prepared a financial statement of the debtor.
87 {Official Form 7} (04/1 0) - Cont.               UNITED STATES BANKRUPTCY COURT
                                                         WESTERN DISTRICT OF TEXAS
                                                              AUSTIN DIVISION
       In re:     Stella M. Powell                                                                      CaseNo.       _12~-~12~8_4_2___________
                                                                                                                                 (if known)



                                                      STATEMENT OF FINANCIAL AFFAIRS
                                                                       ConUnuation Sheet No. 5



;e        d. List aH financial institutions, creditors and other parties, including mercantile and trade agencies, to whom a financial statement was issued by
          the debtorwithin two years immediately preceding the commencement ofthis case.


          20. Inventories
;e        a. List the dates of the last two inventories taken of your property, the name of the person who supervised !he taking of each inventory, and the
          dollar amount and basis of each inventory.



';e b.          List the name and address of the person having possession of the records of each of the Inventories reported in a., above.



          21. Current Partners, Officers, Directors and Shareholders
;e        a. If the debtor is a partnership, list the nature and percentage of partnership interest of each member of the partnership.



; e b. If the debtor is a corporation, list all officers and directors of the corporation, and each stockholder who directly or indirectly owns, controls, or
    holds 5 percent or more of the voting or equity securities of the corporation.


         22. Former partners, officers, directors and shareholders
;a       a. If the debtor Is a partnership, list each member who withdrew from the partnership within one year immediately preceding the commencement
         of this case.



~rle     b. If the debtor Is a corporation, list all officers, or directors whose relationship with the corporation terminated within one year immediately
         preceding the commencement of this case.




ri:r     23. Withdrawals from a partnership or distributions by a corporation
         If the debtor Is a partnership Of corporation, list all Withdrawals or distributions credited or glven to an insider. including compensation in any form,
         bonuses, loans, stock redemptions, options exercised and any other perquisite during one year immediate~y preceding the commencement of this
         case.


         24. Tax Consolidation Group
None
r:7f     If the deblor is a corporation, list the name and federal taxpayer-identification number of the parent corporation of any consolidated group for tax
w        purpos.es of which the debtor has been a member at any time within six years immediately preceding the commencement of the case.



         25. Pension Funds
; e If the debtor is not an individual. list the name and federal taxpayer-identification number of any pen~ion fund to 'Nhich the debtor, as an employer,
    has been responsible for contributing at any time within six years immediately preceding the commencement of the case.
87 (Official Form 7) (04/10)- Cont.        UNITED STATES BANKRUPTCY COURT
                                                WESTERN DISTRICT OF TEXAS
                                                     AUSTIN DIVISION
   In re:   Stella M. Powell                                                              Case No.    --'12;;;;,..~_12_8_4_2~----­
                                                                                                               (ifknown}



                                            STATEMENT OF FINANCIAL AFFAIRS
                                                             Continuation Sheet No.6



[If completed by an individual or individual and spouse]
I declare- under penalty of perjury that I have read the answers contained in the foregoing statement of financial affairs and any
attachments thereto and that they are true and correct.
Date 1122/2013                                                  Signature _ _l_s_ls_t_el_la_M_._P_ow_e_n_ _ _ _ _ _ _ _ _ _ _ _ __
                                                                of Debtor    Stella M. Powell

Date--------------                                              Signature------------·
                                                                of Joint Debtor
                                                                (if any)
Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both.
18 U.S. C.§§ 152 and 3571




                                                                                                                            M~       [JMfJN
                                             ..   ~.




 B 2018 (Form 2018) (12/09)                            UNITED STATES BANKRUPTCY COURT
                                                         WESTERN DISTRICT OF TEXAS
                                                              AUSTIN D.IVISION
 In re Stella M. Powell                                                                           Case No. __1_2_-1_2_84_2__
                                                                                                  Chapter                         13



                                   CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
                                       UNDER§ 342(b) OF THE BANKRUPTCY CODE

                                                            Certification of the Debtor
I {We), the debtor(s), affirm that I (we) have received and read the attached notice, as required by§ 342(b) of the Bankruptcy Code.

Stella M. Powell                                                          X    lsi Stella M. Powell                                                      1/2212013
                                                                              Signature of Debtor                                                        Date
Prinied Name(s) of Debtor(s)
                                                                          X
Case No. (if known} __;:.:12::;;...w..;.;12;;..:8:;_;4~2------                --------------------------------------
                                                                              Signature of Joint Debtor (if any) Date

                              Certificate of Compliance with § 342(b) of the Bankruptcy Code
I, _ _ _ _ _D_o_ul!E.gl-'a_s_J_.P-'o:......w_e_u_ _ _ _--', counsel for Debtor(s), hereby certify that I delivered to the Debtor(s) the Notice
required by§ 342(b) of the Bankruptcy Code.

Is/ Douglas J. Powell
Douglas J, Powell, Attorney for Debtor(s)
Bar No.: 16194900
Law Offices of Douglas J. Powell, P.C.
820W.10th St.
Austin, TX 78701
Phone: (612) 476-2457
Fax: (512) 4 77-4503
E-Mail: dpowell@dougpowelllaw. com




Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under§ 342(b) of the Bankruptcy Code.

Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) ONLY if the certification has NOT
been made on the Volunta.ry Petition, Official Form 81. Exhibit Bon page 2 of Form 81 contains a certification by the debtor's
attorney that the attorney has giVen the notice to the debtor. The Declarations made by debtors and bankruptcy petition
preparers on page 3 of Form B1 also Include this certification.




                                                                                           [. Dana DeBf"2tJVOir, Cour.t-1 CIBrl B201A{Form201A) (11/11)


                                            UNITED STATES BANKRUPTCY COURT

                               NOTICE TO CONSUMER DEBTOR(S) UNDER § 342(b)
                                         OF THE BANKRUPTCY CODE
 ln accordance with§ 342(b) of the Bankruptcy Code, this notice to individuals with primarily consumer debts: (1) Describes
 briefly the services available from credit counseling services; (2} Describes briefly the purposes, benefits and costs of the four
 types of bankruptcy proceedings you may commence; and (3) Informs you about bankruptcy crimes and notifies you that the
 Attorney General may examine all information you supply in connection with a bankruptcy case.

 You are cautioned that bankruptcy law is complicated and not easily described. Thus, you may wish to seek the advice of an
 attorney to learn of your rights and responsibilities should you decide to file a petition. Court employees cannot give you legal
 advice.

 Notices from the bankruptcy court are sent to the mailing address you Qst on your bankruptcy petition. In order to ensure that you
 receiVe information about events concerning your case, Bankruptcy Rule 4002 requires that you notify the court of any changes in
 your address. If you are filing a JOINT CASE (a single bankruptcy case for tv.ro Individuals married to each other), and each
 spouse lists the same mailing address on the bankruptcy petition, you and your spouse will generally receive a single copy of
 each notice mailed from the bankruptcy court in a jointly-addressed envelope, unless you file a statement with the court
 requesting that each spouse receive a separate copy of all notices.

 1. Services Available from Credit Counseling Age_ncies
With limited exceptions,§ 109(h) of the Bankruptcy Code req'-'lres that an Individual debtors who file for bankruptcy relief on
or ·after October 17, 2006, receive a briefing that outlines the available opportunities for credit counseling and provides
ass.lstance In performing a budget analysis. The briefing must be given within 180 days BEFORE the bankruptcy filing. The
briefing may be provided individually or in a group (including briefings conducted by telephone or on the Internet) and must be
provided by a nonprofit budget and credit counseling agency approved by the United States trustee or bankruptcy administrator.
The clerk of the bankruptcy court has a list that you may con sulf of the approved budget and credit counseling agencies. Each
debtor in a joint case must complete the briefing.


In addltion, after filing a bankruptcy case, an individual debtor .generally must complete a financial management
instructional course before he or she can receive a discharge. The cterk also has a list of approved financial management
instructional courses. Each debtor In a joint case must compfete the course.

2. The Four Chapt$rs of the Bankruptcy Code Available to Individual Consumer Debtors

Chapter 7:      Liquidation ($245 filing fee, $46 administrative fee, $15 trustee surcharge: Total fee $306)
Chapter 7 is designed for debtors in financial difficulty who do not have the ability to pay their existing debts. Debtors whose
debts are primarily c.onsumer debts are subject to a ~~means tesr~ designed to determine whether the case should be permitted
to proceed under chapter 7. If your income is greater than the median Income for your state of residence and family size, in
some cases, the United States trustee (or bankruptcy administrator), the trustee, or creditors have the right to file a motion
requesting that the court dismiss your case under§ 707(b) of the Code. It Is up to the court to decide whether the case should
be dismissed.

Under chapter 7, you may claim certain of your property as exempt under governing law. A trustee may have the right to take
possession of and sell the remaining property that is not exempt and use the sale proceeds to pay your creditors.

The purpose of filing a chapter 7 case is to obtain a discharge of your existing debts. If, however, you are found to have
committed certain kinds of improper conduct described in the Bankruptcy Code, the court may deny your discharge and, if it
does, the purpose for which you filed the bankruptcy petition will be defeated.

 Even if you receive a general discharge, some particular debts are not discharged .under the law. Therefore, you may still be
 responsible for most taxes and student loa.ns; debts incurred to pay nondischargeabte taxes; domestic support and property
 settlement obligations; most fines, penalties, forfeitures, and criminal restitution obligations; certain debts which are not
 properly listed in your bankruptcy papers; and debts for death or personal injury caused by operating a motor vehicle, vessel, or
 aircraft while intoxicated from alcohol or drugs. Also, if a creditor can prove that a debt arose from fraud, breach of fiduciary duty,
·or theft, or from a willful and malicious injury, the bankruptcy court may determine that the debt is not discharged.
Form B 201 A, Notice to Consumer Debtor(s)                                                                                            Page2

Chapter 13: Repayment of All or Part of the Debts of an Individual with Regular Income
($235 filing fee, $46 administrative fee: Total fee $281)
Chapter 13 is designed for individuals with regular income who would like to pay all or part of their debts in installments over a
peliod of time. You are only eligible for chapter 13 if your debts do not exceed certain dollar amounts set forth in the Bankruptcy
Code.

Under chapter 13, you must file with the court a plan to repay your creditors all or part of the money that you owe them, using your
future earnings. The period allowed by the court to repay your debts may be three years or five years, depending upon your
income and other factors. The court must approve your plan before it can take effect.

After completing the payments under your plan, your debts are generally discharged except for domestic support obligations;
most student loans; certain taxes; most criminal fines and restitution obligations; certain debts which are not properly listed in
your bankruptcy papers; certain debts for acts that caused death or personal injury; and certain long term secured obligations.

Chapter 11: Reorganization ($1000 filing fee, $46 administrative fee: Total fee $1046)
Chapter 11 is designed for the reorganization of a business bulls also available to consumer debtors. Its provisions are quite
complicated, and any decision by an individual to file a chapter 11 petition should be reviewed with an attorney.

Chapter 12: Family Farmer or Fisherman                ($200 filing fee, $46 administrative fee: Total fee $246)
Chapter 12 is designed to permit family farmers and fishermen to repay their debts over a period of time from future earnings
and is similar to chapter 13. The eligibility requirements are restrictive, limiting its use to those whose income arises primarily
from a family-owned farm or commercial fishing operation.

3. Bankruptcy Crimes and Availability of Bankruptcy Papers to Law Enforcement Officials
A person who knowingly and fraudulently conceals assets or makes a false oath or statement under penalty of perjury, either
orally or in writing, in connection with a bankruptcy case is subject to a fine, imprisonment, or both. All information supplied by a
debtor in connection with a bankruptcy case is subject to examination by the Attorney General acting through the Office otthe
United States Trustee, the Office of the United States Attorney. and other components and employees of the Department of
Justice.

WARNING: Section 521 (a)(1) of the Bankruptcy Code requires that you promptly file detailed information regarding your creditors,
assets, liabilities, income, expenses and general financial condition. Yourbankruptcy case may be dismissed if this
information is not filed with the court within the time deadlines set by the Bankruptcy Code, the Bankruptcy Rules, and the local
rutes ofthe court The documents and the deadlines for filing them are listed on Form 8200, which is posted at
http://wNw'.uscourts.gov/bkforms/bankruptcy_forms.html#procedure.




                                                                                                                                         2015 /'
                                         ..-.



                                            UNITED STATES BANKRUPTCY COURT
                                               WESTERN DISTRICT OF TEXAS
                                                     AUSTIN DIVISION
IN RE:       Stella M. Powell                                                           CASE NO       12-12842

                                                                                       CHAPTER        13


                      DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that 1am the attorney for the above-named debtor(s) and
   that-compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to   accept                                                 $3,500.00
     Prior to the filing of this statement I have received:                                        $1,219.00
     Balance Due:                                                                                  $2,281.00
2. The source of the compensation paid to me was:
               [i!J Debtor                0     Other (specify)
3. The source of compensation to be paid to me is:
               [;!1 Debtor                0     Other (specify)

4.   li!J   J have not agreed to share the above-disclosed compensation with any other person unless they are members and
            associates of my law firm.

     D      I have agreed to share the above~disclosed compensation with another person or persons who are not members or
            associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
            compensation, is attached.

5. In retum for Ihe above-disclosed fee, f have agreed to render legal service for all aspects of the bankruptcy case, ihcluding:
   a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
   bankruptcy;
   b. Preparation and filing of any petition. schedules, statements of affairs and plan which may be required;
   c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings.thereof;

6. By agre~ment with the debtor($), the above-disclosed fee does not include the fol!owing services:
   Representation in any adversary proceedingst contested matter or appeals. The amount reflected above does not
   include the fiting fee for the filing of this matter with the Court which was handled by the Debtor's attorney.

     In a Chapter 13 case, this fee does not include representation in any Motion to Lift Stay, Motion to Dismissj Motion
     to Modify Chapter 13 Plan. Request for Moratorium, Applications to Incur Consumer Debt. Motions to Vacate and
     Motions to Reinstate. An additional fee will b& charged for representation in these matters.

     The attorney fees to be paid through the Chapter 13 Plan shall be at a rate of $1000.00 upon the initial
     dlspursernent, and for each month thereafter. at a rate of $250.00 until paid in full.

     In the event my Chapter13 case is dismissed for any reason, I authorize the Chapter 13 Trustee to disburse any
     remaining funds held by her to my attorney, Douglas J; Powell, up to the amount of attorneys fees agreed to in the
     proceeding after Motion and entry of Order by this Court.
                                     --
                                     UNITED STATES BANKRUPTCY COURT
                                        WESTERN DISTRICT OF TEXAS
                                            · AUSTIN DIVISION
IN RE:   Stella M. Powell

                                                                                  CHAPTER       13

                  DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
                                                          CERTlFICATION
     I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
  representation of the debtor(s) in this bankruptcy proceeding.


                     1/22/2013                       lsi Douglas J. Powell
                       Date                          DougfasJ. Powell                           Bar No. 16194900
                                                     Law Offices of Douglas J. Powell, P.C.
                                                     820 W. 10th St.
                                                     Austin, TX 78701
                                                     Phone: (512) 476~2457 I Fax: (512) 477-4503




   lsi Stella M. Pow&ll
  Stella M. Powell
                                       --
B 22C (Official Form 22C) (Chapter 13) (12/10)                      According to the calculations required by this statement:
In re: Stella M. Powell                                             0 The applicable commitment period is 3 years.
                                                                    0 The applicable commitment period is 5 years.
Case Number: 12-12842                                               0 Disposable income Is determined under§ 1325(b)(3).
                                                                    D Disposable income is not determined under§ 1326{b)(3).
                                                                     (Check the boxes as directed in Lines 17 and 23 of this statement.)
                    CHAPTER 13 STATEMENT OF C.URRENT MONTHLY INCOME
              AND CALCULATION OF COMMITMENT PERIOD AND DISPOSABLE INCOME
In addition to Schedules I and J, this statement must be completed by every individual chapter 13 debtor, whether or not filing jointly.
Joint debtors may complete one statement only.
                                                                                                                 ..._ ......,_, ..
                                                    Part I. REPORT OF INCOME
       Marital/filing status. Check the box that applies and complete the balance of this part of this statement as directed.
       a. Iii Unmarried. Complete only Cotumn A ('"Debtor's Income") for Lines 2-10.
       b. 0 Married. Complete both Column A ("Debtor's Income") and Column B {..Spouse's Income'•) for Lines 2-10.
       AU figures must reflect average monthly income received from all sources, derived                  ColumnA           ColumnS
 1     during the six calendar months prior 1o filing the bankruptcy case~ ending on the last day
       of the month before the filing. If the amount of monthly income varied during the six                                Spouse•s
                                                                                                           Debtor's
       months, you must divide the six-month total by six, and enter the result on the                      Income            Income
       appropriate line.
 2     Gross wages, salary. tipst bonuses, overtime, commissions.                                                                    $17,291.67
       Income from the operation of a business, profession, or farm. Subtract line b from
       Une a and enter the difference in the appropriate column(s) of Line 3. If you operate more
       than one business, profession or farm, enter aggregate numbers and provide details on
 3     an attachment. Do not enter a number less than zero. Do not include any part of the
       business expenses entered on Line bas a deduction in Part IV.
         a. Gross receipts                                                $0.00
         b.   Ordinary and necessary business expenses                   $0.00
         c. Business income                                       Subtract line b from Line a                                            $0.00
       Rent and other real property income. Subtract Line b from Line a and enter the
       difference in the appropriate column(s) of Line 4. Do not enter a number less than zero.
       Do not Include any part of of the operating expenses entered on Line b as a deduction
4      in Part IV.
         a. Gross receipts                                               $0.00
         b. Ordinary and necessary operating expense:s                   $0.00
         c. Rent and other real property income                     Subtract Line b from Line a                                          $0.00
5      Interest, dividends, and royalties.                                                                                               $0.00
6      Pension and retirement income.                                                                                                    $0.00
       Any amounts paid by another person or entity, on a regular basis, for the household
       expenses of the debtor or the debtor's dependents, Including chHd support paid for
7      that purpose. Do not Include alimony or separate maintenance payments or amounts
       paid by the debtor's spouse. Each regular payment should be reported in only one
       column; if a payment Is listed in Column A. do not report that payment in Column B.                                               $0.00
       Unemployment compensation. Enter the amount in the appropriate column(s) of Line a_
       However, if you contend that unemployment compensation received by you or your
8      $pouse was a benefit under the Socia..I·Security Actj do not list the amount of such
       compensation in Column A orB, but instead state the amount in the space below:

        Unemployment compensation claimed to be a
        benefit under the Social Security Act                   I      Debtor
                                                                       $0.00       I      Spouse

      Income from all other sources. Specify source and amount. If necessary, list additional
                                                                                                             I                           $0.00

      sources on a separate page. Total and enter on Line 9. Do not Include alimony or
      separate maintenance payments paid by your spouse~ but include all other payments
      of alimony or separate maintenance. Do not include any benefits received under the
      the Social Security Act or payments received as a victim of a war crime, crime against
9
      humanity, or as a victim of international or domestic terrorism.



      I~I                                                                          I   r ....
                                                                                                             I                           $0.00
                                                                                       :!. ue~11a !-'"'St:a~·rulr, I;{)Uf.'Y .,;fe'"'                                        ·-
B 22C (Official Form 22C) (Chapter 13) (12/10)

 10   Subtotal. Add Lines 2 thru 9 ln Column A, and, if Column B is completed, add Lines 2                 $17,291.67
      through 9 in Column B. Enter the total(s).
      Total. lf Cotumn B has been completed, add Line 10, Column A to Line 10, Column B,
 11   and enter the total. If Column B has not been completed, enter the amount from Line 10,                           $17,291.67
       ColumnA.

                               Part II. CALCULATION OF§ 1325(b)(4) COMMITMENT PERIOD
 12    Enter the amount from Line 11.                                                                                          $17.291.67
       Marital adjustment. If you are married, but are not filing jointly with your spouse, AND if you contend that
 13   calculation of the commitment period under§ 1325(b}(4) does not require inclusion of the income of your
      spouse. enter on Line 13 the amount of income listed in.Une 10, Column B that was NOT paid on a
      regular basis for the household expenses of you or your dependents and specify, in the lines below, the
      basls for exctuding this income (such as payment of the spouse1s tax UabiUty or the spouse's support of
      persons other than the debtor or the debtor's dependents) and the amount of income de~oted to each
      purpose. If necessary, list additional adjustments on a separate page. If the conditions for entering this
      adjustment do not apply, enter zero.




      I::I
      Total and enteron Line 13.
                                                                                              I                          I
                                                                                                                                     $0.00
 14   Subtract line 13 from Line 12 and enter the result.                                                                      $17,291.67
      Annualized current monthly income for§ 1325(b}(4). Multiply the amount from Line 14 by the number 12
 15                                                                                                                           $207,500.04
      and en1er the result.
      Applicable median family income. Enter1he median family income for applicable state and household
      size. (This information is available by family size. at \WIW.usdoj.gov/usV or from the clerk of the bankruptcy
16    court.)

      a. Enter debtor's state of residence:        Texas            b. Enter debtor1s household size:              1           $40,925.00
      Application of§ 1325(b)(4). Check the applicable box and proceed as directed.

      0     The amount on Line 15 is less than the amount on Line 16. Check the box for "The appftcable commitment period is
17          3 year'S" at the top of page 1 of this statement and continue with this statement.

      121   The amount on Line 15 is not less than the amount on Line 16. Check the box for "The applicable comm"ment period
            is 5 years" at the top of page 1 of this statement and continue with this statement

                  Part Ill. APPLICATION OF§ 1325(b)(3) FOR DETERMINING DISPOSABLE INCOME
18    Enter the amount from Une 11.                                                                                            $17,291.67
      Marital adjustment. If you are married, but are not filing jointly with your spouse, enter on Line 19 the total
19    of any income listed in Line 10, Column B that was NOT paid on a regular basis for the household
      expenses of the debtor or the debtor's dependents. Specify in the lines below the basis for excluding the
      Column B income (such as payment of the spouse's tax liability or the spouse's support of persons other
      than the debtor or the debtor's dependents) and the amount of income devoted to each purpose. If
      necessary, list additional adjustments on a separate page. If the conditions for entering this adjustment
      do not apply, enter zero.




      I;
      To~l
            I
                and enter on Line 19.
                                                                                              I                          I
                                                                                                                                     $0.00
                                    ·-
B 22C (Official Form 22C) (Chapter 13) {12/10)

 20    Curl'ent monthly Income for§ 1325(b)(3). Subtract Line 19 from Line 18 and enter the result.                     $17,291.67

       Annualized current monthly income for§ 1325{b){3). Multiply the amount from Line 20 by the number 12
 21
       and enter the result.                                                                                           $207,500.04
 22    Applicable median family income. Enter the amount from Line 16.                                                  $40)925.00
       Application of§ 1325(b)(3). Check the applicable box and proceed as directed.
       li!} The amount on Line 21 Is more than the amount on Line 22. Check the box for 11 Disposable income is determined
 23         under§ 1325(b)(3)" at the top of page 1 of this statement and complete the remaining parts of this statement.
       D The amount on Line 21 is not more than the amount on line 22. Check the box for "Disposable Income is not
            determined under§ 1325(b)(3t at the top of page 1 of this statement and complete Part VII of this statement. DO NOT
            COMPLETE PARTS IV, V, OR VI.


                               Part IV. CALCULATION OF DEDUCTIONS FROM INCOME
                      Subpart A: Deductions under Standards of the Internal Revenue Service ('IRS)
      National Standards: food, apparel and services, housekeeping supplies, personal care, and
      miscellaneous. Enter in Line 24A the "Total" amount from IRS National Standards for Allowable Living
24A   Expenses for tne applicable number or persons. (This Information is available at \IIIWV\I'.usdoj.gov/ustl or
      from the clerk ofthe bankruptcy rourt.) The applicable number of persons is the number that would
      currently be allowed as exemptions on your federal income tax return, plus the number of any additional
      dependents whom you support.                                                                                        $565.00
      National Standards: health care. Enter in Line a1 below the amount from 1RS National Standards for
      Out-of-Pocket Health Care for persons under 65 years of age, and in Line a2 the IRS National Standards
      for Out-of-Pocket Health Care for persons 65 years of age or older. (This information is available at
      www.usdoj.gov/usU or from the clerk of the bankruptcy court.) Enter ln Line b1 the applicable number of
      persons who are under 65 years of age, and enter in Line b2 the applicable number of persons who are
      65 years of age or older. (The applicable number of persons in each age category is the number in that
      category that would currently be allowed as exemptions on your federal income tax return, plus the number
      of any additional dependents whom you support.) Multiply Line a1 by Line b1 to obtain a total amount for
      persons under 65, a.nd enter the result in Line c1. Multiply Line a2 by Line b2 to obtain a total amount for
24B   persons 65 and older, and enter the result in Line c2. Add Unes c1 and c2 to obtain a total he~lth care
      amount. and enter the re$ult in Line 248.

        Persons under 65 years of age                            Persons 65. years of age or older

        a1.   Allowance per person                   $60.00      a2.   Allowance per person                  $144.00
        b1.   Number of persons                            1     b2.    Number of persons
       c1. Subtotal          ...
                                                $60.00    c2. Subtotal                              $0.00                   $60.00
      local Standards: housing and utilities; non-mortgage expenses. Enter the amount of the IRS Housing
      and Utilities Standards; non-mortgage expenses for the applicable county and family size. (This
25A   information is available at \NVvW.usdoj.govfustl or from the clerk of the bankruptcy court.) The applicable
      family size consists of the number that would currently be allowed as exemptions on your federal Income
      tax return, plus the number of any additional dependents whom you support.                                          $427.00
                                    ..........



B 22C (Official Form 22C) (Chapter 13} (12/1 0)
    Local Standards: housing and utilities; mortgage/rent expense. Enter, in Line a below, the amount of the
    IRS Housing and Utilities Standards; mortgage/rent expense for your county and family size (this
    information is available at \WMI.usdoj.gov/usU or from the clerk of the bankruptcy court) (the appHcable
    family size consists of the number that would currently be allowed as exemptions on your federal income
    tax return, plus the number of any additional dependents whom you support); enter on Line b the total of
25B the Average Monthly Payments for any debts secured by your home, as stated tn Line 47; subtract Line b
    from Line a and enter the result in Line 258. DO NOT ENTER AN AMOUNT LESS THAN ZERO.

        a.   IRS Housing and Utilities Standards; mortgage/rent expense                                 $1,208.00
        b.   Average Monthly Payment for any debts secured by your home, if
             any, as stated in Line 47                                                                  $4,261.00

        c.   Net mortgage/rental expense                                             Subtract Line b from Une a.       $0.00
       Local Standards: housing and utUitlesj adjustment. If you contend that the process set out in Lines 25A
       and 258 does not accurately compute the allowance to which you are entitled under the IRS Housing and
 26    Utilities Standards, enter any additional amount to which you contend you are entitled, and state the basis
       for your contention in the space below:




      Local Standards: transportation; vehicle operationlpublic transportation expense.
      You-are entitled to an expense allowance in this category regardless of whether you pay the expenses of
      operating a vehicle and regardless of whether you use public transportation.
27A Check the number of vehicles for which you pay the operating expenses or for which the operating expenses
    are included as a contribution to your household expenses in Line 7.   0 0 G2J1 0 2 or more.
      If you checked 01 enter on Line 27A the ~~Public Transportation" amount from IRS Local Standards:
      Transportation. If you checked 1 or 2 or more, enter on Line 27A the "Operating Costs" amount from IRS
      Local Standards: Transportation for the applicable number of vehicles in the applicable Metropolitan
      Statistical Area or Census Region. {These amounts are available at www.usdoj.gov/ustl or from the clerk
      of the bankruptcy court.)                                                                                      $244.00

    Local Standards: transportation; additional public transportation expense.
    If you pay the operating expenses for a vehicle and also use public transportation, and you contend that
278 you are entitled to an additional deduction for your public transportation expenses, enter on Line 27B the
    "Public Transportation" amount from IRS Local Standards: Transportation. (This amount is available at
    W'WW.usdoj.gov/ustl or from the clerk of the bankruptcy court.)                                                    $0.00
                                      -                                                               -·.
B 22C (Official Form 22C) (Chapter 13) (12/10)
      local Standards: transportation ownership/lease expense; Vehicle 1.
      Check the number of vehicles for Which you claim an ownershipllease expense. (You may not claim an
      ownership/lease expense for more than two vehicles.)             01 02 or more.
      Enter, in Line a below, the "Ownership Costs" for "One Car" from the IRS Local Standards: Transportation
      (available at WININ'.usdoj.govlust/ or from the clerk of the bankruptcy court); enter in Line b the total of the
      Average Monthly Payments for any debts secured by Vehicle 1, as stated in Line 47; subtract Une b from
 28   Line a and enter the result in Line 28. DO NOT ENTER AN AMOUNT LESS THAN ZERO.
        a.   IRS Transportation Standards, Ownership Costs
        b.   Average Monthly Payment for any debts secured by Vehicle 1. as
             stated in Line 47
        c.   Net ownership/lease expense for Vehicle 1                                      Subtract Line b from Line a.
      Local Standards: transportation ownership/lease expense; Vehicle 2.
      Complete this line only if you checked the "2 or more" Box in Line 28. .
      Enter, in Line a below, the "Ownership Costs" for "One Car" from the IRS Local Standards: Transportation
      (available at Vw'WIN.usdoj.gov/usV or from the clerk of the bankruptcy court}; enter in Line b the total of the
      Average Monthly Payments for any debts secured by Vehicle 2, as stated in line 47; subtract Une b from
 29   Line a and enter the result in Line 29. DO NOT ENTER AN AMOUNT LESS THAN ZERO.

        a.   IRS Transportation Standards, Ownership Costs
        b.   Average Monthly Payment for any debts secured by Vehicle 2, as
             stated in Line 47
        c.   Net ownership/lease expense for Vehicle 2                                      Subtract Line b from Line a.
      Other Necessary Expenses: taxes. Enter the total average monthly expense that you actually incur for atf
      federal, state, and local taxes, other than real estate and sales taxes, such as income taxes, self-
30    employment taxes, social-security taxes, and Medicare taxes. DO NOT INCLUDE REAL ESTATE OR                                                                       $4,636.15
      SALES TAXES.
      Other Ne.cessary Expenses: involuntary deductions for employment. Enter the total average monthly
      deductions that are required for your employment, such as mandatory retirement contributions, union
31    dues, and uniform costs. DO NOT INCLUDE DISCRETIONARY AMOUNTS, SUCH AS VOLUNTARY                                                                                  $142.87
      401 {K) CONTRIBUTIONS.

      Other Necessary Expenses; life insurance. Enter total average monthly premiums that you actually pay
32    for term life insurance for yourself. DO NOT INCLUDE PREMIUMS FOR INSURANCE ON YOUR                                                                               $189.56
      DEPENDENTS, FOR WHOLE LIFE OR FOR ANY OTHER FORM OF INSURANCE.
      Other Necessary Expenses: court-ordered payments. Enter the total monthly amount that you are
33    required to pay pursuant to the order of fl court or administrative agency, such as spousal or child support
      payments. DO NOT INCLUDE PAYMENTS ON PAST DUE OBLIGATIONS INCLUDED IN LINE 49.                                                                                      $0.00

      Other Necessary Expenses: education for employment or for a physically or mentally challenged child.
      Enter the total average monthly amount that you actually expend for education that is a condition of
34
      employment and for education that is required for a physically or mentally chaflenged dependent child for                                                           $0.00
      whom no public education providing similar services is available.
      Othe-r Necessary Expenses! childcare. Enter the total average monthly amount that you actually expend on
35    ohijdcare--such as baby-sitting, day care, nursery and preschool. DO NOT INCLUDE OTHER                                                                              $0.00
      EDUCATIONAL PAYMENTS.
      Other Necessary Expenses: health care-. Enter the total average monthly amount that you actually expend
36    on health care that is required for the health and welfare of yourself or your dependents, that is not                                                              $0.00
      reimbursed by insurance or paid by a health savings account, and that is in excess of the amount entered
      in Line 249. DO NOT INCLUDE PAYMENTS FOR HEALTH INSURANCE OR HEALTH SAVINGS
      ACCOUNTS LISTED IN LINE 39.
      Other Necessary Expenses: telecommunication services. Enter the total average monthly amount that
      you actually pay for telecommunication services other than your basic home telephone and cell phone
37    service-such as pagers., call waiting, caller id, special long distance, or internet service--to the extent                                                         $0.00
      necessary for your health and welfare or that of your dependents. DO NOT INCLUDE ANY AMOUNT
      PREVIOUSLY DEDUCTED.

38    Total Expenses Allowed under IRS Standards. Enter the total of Lines 24 through 37.                                                                          $61264.58
                                                                                        l   uans t,d::lH::?t'liOif, t.f)L •., , ¥ '--:''~ ·'                                      --                                                      -.
B 22C (Official Form 22C) (Chapter 13) (12/10)

                                     Subpart B: Additional Living Expense Deductions
                            Note: Do not include any expenses that you have listed in Lines 24-37
       Health Insurance, Disability Insurance, and Health Savings Account Expens«;ts. List the monthly
       expenses in the categories set out in lines a-c below that are reasonably necessary for yourself, your
       spouse, or your dependents.

        a. Health Insurance                                                                             $0.00
 39
        b.   Disability Insurance                                                                      $29.38
        c.   Health Savings Account                                                                     $0.00
      Total and enter on Line 39                                                                                      $29.38
      IF YOU DO NOT ACTUALLY EXPEND THIS TOTAL AMOUNT, state your actual total average monthly
      expenditures in the space below:


      Continued contributions to the care of household or family members. Enter the total average actual
      monthly expenses that you wilt continue to pay for the reasonable and necessary care and support of an
 40   elderly, chronically lll, or disabl.ed member of your household or member of your immediate family who is        $0.00
      unable to pay for such expenses. DO NOT INCLUDE PAYMENTS LISTED IN LINE 34.

      Protection against famlly violence. Enter the total average reasonably necessary monthly expenses that
41    you actually incur to maintain the safety of your family under the Family Violence Prevention and Services       $0.00
      Act or other applicable federal law. The nature of these expenses is required to be 'kept confidential by the
      court.

      Home energy costs. Enter the total average monthly amount. in excess of the allowance specified by IRS
      Local Standards for Housing and Utilities, that you actually expend tot home energy costs. YOU MUST
42
      PROVIDE YOUR CASE TRUSTEE WITH DOCUMENTATION OF YOUR ACTUAL EXPENSES, AND YOU
      MUST DEMONSTRATE THAT THE ADDITIONAL AMOUNT CLAIMED JS REASONABLE AND NECESSARY,

      Education expen&es for dependent chil~ren under 18. Enter the total average monthly expenses that you
      actually incur, not to exceed $147.92* per child, for attendance at a private or public elementary or
43
      secondary school by your dependent children less than 18 years of age. YOU MUST PROVIDE YOUR                    $0.00
      CASE TRUSTEE WITH DOCUMENTATION OF YOUR ACTUAL EXPENSES, AND YOU MUST EXPLAIN
      WHY THE AMOUNT CLAIMED IS REASONABLE AND NECESSARY AND NOT ALREADY ACCOUNTED
      FOR IN THE IRS STANDARDS.

      Additional food and clothing expense. Enter the total average monthly amount by which your food and
      clothing expenses exceed the combined allowances for food and clothing (apparel and services) in the
44    IRS National Standards, not to exceed 5% of those combined allowances. (This information is available
      at www.usdoj.gov/ustl or from the cierk of the bankruptcy court.) YOU MUST DEMONSTRATE THAT THE
      ADDITIONAL AMOUNT CLAIMED lS REASONABLE AND NECESSARY.

45    Charitable contributions. Enter the amount reasonably necessary for you to expend each month on                 $0.00
      charitable contributions in the form of cash or financial instruments to a charitable organization as defined
      in 26 U.S.C. § 17D(c){1)-(2). DO NOT INCLUDE ANY AMOUNT IN EXCESS OF 15% OF YOUR GROSS
      MONTHLY INCOME.

46    Total Additional Expense Deductions under§ 707(b). Enter the total of Lines 39 through 45.
                                        ·-                                                          .~ ..


 B 22C (Official Form 22C) (Chapter 13) (12f10)

                                                 Subpart C: Deductions for Debt Payment
         Future payments on secured claims. For each of your debts that is secured by an interest in property that
         you own, list the name of the creditor, identify the property securing the debt, state the Average Monthly
         Payment, and check whether the payment includes taxes or insurance. The Average Monthly Payment is
         the total of all amounts scheduled as contractually due to each Secured Creditor in the 60 months
         following the filing of the bankruptcy case, divided by 60. If necessary, list additional entries on a separate
   47    page. Enter the total of the Average Monthly Payments on Une 47.

                       Name of Creditor              Property Securing the Debt           Average                 Does payment
                                                                                          Monthly                 include taxes
                                                                                          Payment                 or insurance?
          a.   HSBC Mortgage Services              Homestead                                  $3,346.00           oyes ifno
          b.   HSBC Mortgage Services               homestead                                   $915.00           oyes ~no
          c. Travis County Tax Collectlom          Homestead                                        $0.00         Dyes 1tJno
                                                                                      Total: Add
                                                                                      Lines a, b and c                                                $4,261.00

         Other payments on secured claims. If any of debts listed in Line 4 7 are secured by your primary
         residence, a motor vehicle, or other property necessary for your support or the support of your dependents,
         you may include in your deduction 1/60th of any amount (the "cure amount") that you must pay the creditor
         in addition to the payments listed In Line 47, in order to maintain possession of the property. The cure
         amount would include any sums in default that must be paid In order to avoid repossession or
  48     foree1osure. List and total any such amounts in the following chart. If necessary, list additional entries on
         a separate page.

                     Name of Creditor                   Property Securing the Debt             1/60th of the Cure Amount
          a.   HSBC Mortgage Services                 Homestead                                                   $833.33
          b.   HSBC Mortgage Services                 homestead                                                   $333.33
          c.
                                                                                              Total: Add Lines a, b and c                             $1,166.66

        Payments on prepetitlon priority claims. Enter the total amount, divided by 60j of an priority claims, such
  49    as priority tax. child support and alimony claims, for which you were liable at the time of your bankruptcy                                          $38.02
        filing. DO NOT INCLUDE CURRENT OBLIGATIONS, SUCH AS THOSE SET OUT IN LINE 33.
        Chapter 13 administrative expenses. Multiply the amount in Line a by the amount in Line b, and enter the
        resulting administrative expense.
           a. Projected average monthly chapter 13 plan payment.                                             $5,110.00
           b. Current multiplier for your district as determined under schedules
  50            issued by the Executive Offrce for United States Trustees. (This                                    9.9%
                Jnformation is available at www.usdoj.gov/ustl or from the clerk of
                the bankruptcy court.)
          c.   Average monthly administrative expense of chapter 13 case                      Total: Multiply Lines a and b                             $505.89

  51    Total Deductions for Debt Paym$nt. Enter the total of Lines 47 through 50.                                                                   $5,971.57
                                               Subpart D: Total Deductions from Income
  52    Total of all deductions from income. Enter the total of Lines 38, 46 and 51.                                                       I        $12.265.53


                       Part V. DETERMINATION OF DISPOSABLE INCOME UNDER§ 1325(b)(~)
  53    Total current monthly lncom~. Enter the amount from Line 20.                                                                               $17,2$1.67
        Support Income. Enter the monthly average of any child support payments, foster care payments, or
  54    dlsability payments for a dependent child, reported in Part I, that you received in accordance with
        applicable nonbankruptcy law, to the extent reasonably necessary to be expended for such child.




                                                                                         [, S2::15 Q::;:-'s.'i:..:vcir, CB 22C (Official Form 22C) (Chapter 13) (12110)
       Qualified retirement deductions. Enter the monthly total of {a) all amounts withheld by your employer from
 55    wages as contributions for qualified retirement plans, as specified in§ 541(b)(7) and {b) all required
                                                                                                                                                   $362.50
       repayments of loans from retirement plans, as specified in § 362(b)(19).

 56    Total of all deductions allowed under§ 707(b)(2). Enter the amount from Line 52.                                                          $12,265.53
       Deduction for special circumstances.
       If there are special circumstances that justify additional expenses for INhich there is no reasonable
       alternative, describe the special circumstances and the resulting expenses in lines a-c below. If
       necessary, list additional entries on a separate page. Total the expenses and enter the total in Line 57.
       YOU MUST PROVIDE YOUR CASE TRUSTEE WITH DOCUMENTATION OF THESE EXPENSES AND YOU
       MUST PROVIDE A DETAILED EXPLANATION OF THE SPECIAL CIRCUMSTANCES THAT MAKE SUCH
 57    EXPENSES NECESSARY AND REASONABLE.

             Nature of special circumstances                                                  Amount of expense
        a.
        b.
        c.
                                                                                              Total: Add Lines a, b, and c                            $0.00

 58   Total adjustments to determine disposable income. Add the amounts on Lines 54, 55, 56, and 57 and
      enter the result.                                                                                                                          $12,628.03
 59   Monthly Disposable Income Under§ 1325(b)(2). Subtract Line 58 from Line 53 and enter the result.                                            $4;663.64



                                           Part VI: ADDITIONAL EXPENSE CLAIMS

      Other Expenses. List and describe any monthly expenses, not otherwise stated in this form, that are required for the health
      and welfare of you and your family and that you contend should be an additional deduction from your current monthly income
      under§ 707(b){2)(A)(ii)(l). If necessary, list additional sources on a separate page. AU figures should reflect your average
      monthly expense for each item. Total the expenses.

                                              Expense Description                                                             Monthly Amount
 60
        a.
        b.
        c.
                                                                        Total: Add Lines a, b, and c                                                $0.00

                                                      Part VII: VERIFICATION

      I declare under penalty of perjury that the information provided in this statement is true and correct.
      (If this is a joint case, both debtors must sign.)


             Date: 1/22/2013                               Signature:     lsi Stella M. Powell
 61
                                                                          Stella M. Powell

             Date:                                         Signature:
                                                                                                (Joint Debtor, if any)




                                                                               r~ C?1f. C:E{;P?i;':;'Jir. C-our·"'l (~tr·"\ .,."BviZ Cmmty,
                                                                               Texas, do i'Hj'~l1y     .t~•tJ*" +1i'l~ ''tllr, is a true and
                                                                               cnrrHr.f ·.'!ODY B!' -;amr: 3tiC7J.f';rs of record in myoffioo.
                                                                               Wimess my hand and .wal ot ofiice on
                                                                               tJ!f-~            ClemMAR 0 2...2015
                                                                                               Dana DeBeauvoir, County
Computer software provided by LegaiPRO Sy91ems,lnc.. San Antonio, Texas (210) 5~'eoiJ¥r~fR·-2012 W\~



                                                                                                                                Mm t. ON
Tab H
                                                                                                                            ~
                                                                                                                              -+9'..p               '/
                                                                                                                               -&~
                                                                                                                                ·-r.;;1.!)
                                   Supplement to the Record:
        Affidavit Regarding Court Notice of the Constitutional Challenge of a State Statute
                            under Texas Government Code § 402.010

      Before me, the undersigned authority, personally appeared Christy Nisbett, who being duly sworn
      deposed as follows:

      "My name is Christy Nisbett. I am at least 18 years of age and of sound mind. I have personal
      knowledge of the facts alleged herein.

      i'Pursuant to Texas Government Code Section 402.010(a), Legal Challenges to Constitutionality of
      State Statutes, Travis County Probate Court No. 1 was required to serve on the Attorney General
      notice of the constitutional challenge of a state statute filed in this cause, along with a copy of the
      pleadings that raised the challenge.

      "On behalf of the court and in my capacity as Court Administrator for Travis County Probate Court
      No. 1, I served the required notice and pleadings electronically to an email address designated by
      the Attorney General for the purposes of Section 402.010 - one of the methods of service specified
      by the statute.

      "These email messages, including their attachments, together with the email responses from the
      Office of the Attorney General are attached as an Exhibit to this affidavit.

      "There are a total of six email messages:
      Date& Time          Exhibit Pages       To &From                        Description
                                                                              Serving notice of attached filed challenge, asking for
      11112/2014,                             From the Court to the Office
                                 1-2                                          confinnation that ( 1) challenge was received and
      4:48p.m.                                of the Attorney General
                                                                              (2) email address used was the appropriate one
                                                                              Acknowledging that fonn was received and that
      11/12/2014,                             From the Office ofthe
                                 3-4                                          email address was appropriate place to send the
      4:54p.m.                                Attorney General to the Court
                                                                              fonn, and requesting pleadings
      11/12/2014,                             From the Court to the Office    Attaching required pleadings and noting that second
                                5-23
      5:14p.m.                                of the Attorney General         page of Supplemental Response was not scanned yet
      11112/2014,                             From the Office of the
                               24-25                                          Acknowledging receipt
      5:15p.m.                                Attorney General to the Court
      11113/2014,                             From the Court to the Office
                               26-29                                          Attaching complete supplemental response
      10:07 a.m.                              of the Attorney General
      11/13/2014,                             From the Office of the          Acknowledging receipt
                               30-31
      10:13 a.m.                              Attorney General to the Court




lllllllllllllllllllllllllllllllllllllltllllllll11111111
000408642
                                 --·                                  -·
                          No. L:-1-PB-14-001695, Supplement to the Record




"The email messages and the attaclunents set out in the following Exhibit have not been altered in
anyway.

''Further affiant sayeth not."



                                                                    Court Administrator
                                                                    robate Court No. 1


SUBSCRIBED AND SWORN TO BEFORE ME on February 25, 2015 by Christy Nisbett, Court
Administrator for Travis County Probate Court No. 1.




                                           Affidavit Page 2 of 2
                                         -                                                         -
                       Affidavit Exbibit: emails to and from Travis County Probate Court No. 1, including attachments


Christy Nisbett

From:                              Christy Nisbett
Sent:                              Wednesday, November 12, 2014 4:48 PM
To:                                COnst_claims@texasattorneygeneral.gov'
                                   1



SUbject:                           Challenge to Constitutionality of a State Statute
Attachments:                       From Travis County Probate Court No. l.pdf


Please see the attached, which was filed in Travis County Probate Court No. 1.
We would appreciate your confirming that you received this attachment and that we have sent this attachment to the
appropriate place.

Thanks,

Christy Nisbett
Probate Court Administrator I Staff Attorney
Travis County Probate Court No. 1
1000 Guadalupe Street, Room 217
Austin, TX 78701
Phone: (512) 854-9559
Fax: (512) 854-4418

PletJSe note the county recently changed its emoll domain name. My new email address Is
christv.nlsbettl!tt'tlvlscpuntvtx.qov.




                                                            Exhibit Page 1 of 31
                     Affidavit Exbibit: ~ils to and from Travis County Probate Court No. 11"ifleluding attachments


                                                                                                            -..
                                                                                                            r11~.   t
                                                                                                                                         - -- ---
                                                                                                                        ....,_..._"',...,~.If.                         Affidavit Exbibit: emails to and from Travis County Probate Court No.1, including attachments


Christy Nisbett

From:                               Dower, Benjamin < Benjamin.Dcwer@texasattomeygeneral.gov>
Sent:                               Wednesday, November 12, 2014 4:54 PM
To:                                 Christy Nisbett; const_claims
Subject:                            RE: Challenge to Constitutionality of a State Statute


Ms. Nisbett,

I acknowledge that the form has been received and that this email address was the appropriate place to send it. Thank
you!

Would you mine please also sending the pleading in whtch Sonemaly Phrasavath challenged the constitutionality of the
Texas Family Code to this same email address? I would really appreciate it.                ·


Yours with gratitude,

Benjamin L. Dower
Assistant Attorney General
General Litigation Division
P.0. Box 12548, capitol Station
Austin, Texas 78711-2548
512.475.4078 (direct)
512.320.0667 (fax)
benjamin.dower@texasattorneygeneral.gov

ATTORNEY-CLIENT PRIVILEGED: This is a confidential communication and intended for the addressee(s) only. Any
unauthorized interception or disclosure of this transmission is prohibited. If you are not the intended recipient of this
message, please notify the sender and destroy this and all copies of this communication. Thank you.



·----·-···-···----·----·····-----
From: Christy Nisbett fmailto:Christv.Nisbett@traviscountvtx.govl
sent: Wednesday, November 12,2014 4:48PM
To: const_clalms
Subject: Challenge to Constitutionality of a State Statute

Please see the attached, which was filed in Travis County Probate Court No. 1.
we would appreciate your confirming that you received this attachment and that we have sent this attachment to the
appropriate place.

Thanks,

Christy Nisbett
Probate Court Administrator I Staff Attorney
Travis County Probate Court No. 1
1000 Guadalupe Street, Room 217
Austin, TX 78701
Phone: (512) 854-9559


                                                            Exhibit Page 3 of 31
                       Affidavit Exbibit: emails to and from Travis County Probate Court No. 1, including attachments
Fax: (512) 854--4418

Pletlse note tile county recently changed Its email domain name. My new email address Is
chrlstv.nlsbettt!tralliscounrvtx.qov.




                                                           Exhibit Page 4 of 31
                                           -·
                         Affidavit Exbibit: emails to and from Travis County Probate Court No. 1, including attachments


Christy Nisbett

From:                                Christy Nisbett
Sent:                                Wednesday, November 12, 2014 5:14 PM
To:                                  'Dower, Benjamin•; const_claims
Subject:                             RE: Challenge to Constitutionality of a State Statute
Attachments:                         Powell Response to Special Exceptions.pdf; Supplement, page l.pdf


The pleading is attached. I've also attached the first page of a supplemental response. The clerk's office scanned only
the first page, and the hard copy has not made it to the file. I'll forward the full pleading as soon as we track it down.

Christy
·-··"   ...   ---~-·----··-------·
                                            ---··-~--   .... ____ ,,_____ .....   ____________ ·"·-------·-..   -~-------------




From: Dower, Benjamin rmailto:Ben1amln.Oower®texasattorneygeneral.govl
Sent: Wednesday, November 12, 2014 4:5-4 PM
To: Christy Nisbett; const_clalms
SUbject: RE: Challenge to Constitutionality of a State Statute

Ms. Nisbett.

I acknowledge that the form has been received and that this email address was the appropriate place to send it. Thank
you!

Would you mine please also sending the pleading in which Sonemaly Phrasavath challenged the constitutionality of the
Texas Family Code to this same email address? I would really appreciate it.


Yours with gratitude,

Benjamin L. Dower
Assistant Attorney General
General Litigation Division
P.0. Box 12548, Capitol Station
Austin, Texas 78711-2548
512.475.4078 (direct)
512.320.0667 (fax)
benjamin.dower@texasattorneygeneral.gov

AITORNEY·CLIENT PRIVILEGED: This is a confidential communication and intended for the addressee(s) only. Any
unauthorized interception or disclosure of this transmission is prohibited. If you are not the intended recipient of this
message, please notify the sender and destroy this and all copies of this communication. Thank you.



- ------·          ------------~~-------------·-----                                          ..-·------·-      -----~-------

From: Christy Nisbett [mallto:Chrlsty.NisbettGtraviscounMx.aov]
Sent: Wednesday, November 12, 2014 4:48 PM
To: const_dalms
SUbject: Challenge to ConstitUtionality of a State Statute

Please see the attached, which was filed in Travis County Probate Court No.1.


                                                                          Exhibit Page 5 of 31
                            Affidavit Exbibit: emails to and from Travis County Probate Court No.1, including attachments
We would appreciate your confirming that you received this attachment and that we have sent this attachment to the
appropriate place.

Thanks,

Christy Nisbett
Probate Court Administrator I Staff Attorney
Travis County Probate Court No. 1
1000 Guadalupe Street, Room 217
Austin, TX 78701
Phone: (512) 854-9559
Fax: (512) 854-4418

Please note the county recently changed Its emt1il domoln name. My new emDil address is
chrlstJ!.. nlsbettl!trtntlscountJttJC.qov.




                                                                                                                            2015

                                                                                                                                   f-




                                                                Exhibit Page 6 of 31
                             .~



                                                                                    -·
           Affidavit Exbibit: ~ails to and from Travis County Probate Court No. 1-~luding attachments



                                                                                            Filed: 111612014 5:23:19 PM
                                                                                                       Dana DeBeauvoir
                                                                                                        Travis County Clerk
                                          No. C-1-PB-14-801695                                           ~1·P~14-001695
                                                                                                            Abram Gonzalez
ESTATE OF                                              I             IN THE PROBATE COURT
                                                        §
STELLA MA1UI! POWELL,                                   I            NtJMBERl
                                                        §
DECEASED                                                §            TRAVIS COUNTY, TEXAS

    SONJMALY rJIRASAYATH'S BESPONSI TO SPICIAL EXCEPTIONS AND
         MOTJpN IP , . , . AND MOTION I'OR CONTINJJANCE

       Sonemaly Phrasavath ("Sonemaly") heteby files this Response to the Special Exceptions
and Motion to Dismiss filed by James Powell and Alice Huseman. Sonemaly also files, in the

altemative, a Motion for Continuance. In support of her Response and the Motion for

Continuance, Sonemaly would show the Court the following:

                                                       I.
                                                lptrodgdlon

          Stella Powell e'SteUaj, the decedent herein, and Sonemaly were in a committed,

same-sex ~eladODShip for. approximately eight years and were manied for almost six years. Like

any other married couple, they resided in the same home, celebrated their love for each other
before fiiends and family at a marriage ceremony, and lived opeoly as spouses. During Stella's

final illness. Sonemaly cared for Stella at their home until Stella ultimately lost her battle with

cancer at the much too young age of 53.
       SonemaJy has filed an application for heirship in tbis matter as Stella's common law

spouse. James Powell and Alice Huseman (coUectively, ''Movantst'), who are Stella's surviving
sublinp, have filed special exceptioos and amo1ion to dismiss Sonemaly•s application based on

Texas's laws banning the recognition of same-sex marriages. These laws. Hke those in many
other states, bave beeo struck down since the United States Supreme Courtts landmark decision


                                                        1


                                                                                                               T~.~'lh:: C                                                                                       -
            Affidavit Exbibit: er»ails to and from Travis County Probate Court No. 1, i~ding attachments




in U.S. "· Windsor. ln fact, since Windsor, the vast majority of courts to en=rain a challenge to
samHOX marriage bans have struck down such bans as UDCODStitutional. Sonemaly seeks the

aame remedy from this Court and asks that the Court deny Movants• special exceptions and
motioa to dismiss.
       In the alternative, because Texas law requires that the Attorney General of Texas be

given notice of Sonemaly's constitutional challenge to Texas's laws baDnittg same-sex marriage,

and because a jud&ment that these laws are unconstitutional cannot be given until 4S days after

such notice is given. Sonemaly moves for a continuance of the bearing on Movants' special

exceptions and motion to dismiss until such notice period passes.



          Sonemaly and Stella met in tbe summer of 2004 and began a romantic relationship in the

summer of2006. In April 2007, they traveled to Maui, Hawaii. aDd Sonemaly proposed to Stella

on the peak of Mount Haleakala. In May 2007, the couple boated a party to celebrate their

enppment before family and friends. Shortly afterwards, the couple began living together in
Austin.

          Oo April 3. 2008, Sonemaly and Stella             were married at Chapel Dulciea iD Driftwood,
Texas. Zen Priest Barbara IC.oben officiated the marriage. which· was ~ by a small aroup
of friends and family. Theft:after., Stella and Sonemaly executed declarations stating that they,
among other      thia&st were       each other's domestic partner, were living in an intimate and

committed relationship, wac residing together, and were jointly financially responsible for each

other's basic living expenses. In fact, the couple began living together shortly after their
ensaaement and cobabitated until stena•s death in 1he summer of2014.
                                                           2




                                                Exhibit Page 8 of 31




                                                               ·-··-------~~---------------
                              -·                                                            -
          Affidavit Exbibit: e11;1Q,jls to and from Travis County Probate Court No. 1, iAill.uding attachments




       Ia October 2013, Stella wu d.iaposed with colon cancer. During Stella's battle With the

disease, Sonemaly acted as Stella's medical power of attorney, cared for her at their home, and

accompanied her to ~ in Houston at M.D. Anderson and in Austin. UnfortuDately, on

JUDe 21,2014, Stella succumbed to cancer at tbe age ofS3.

       After SteUa's death. Sonemaly and Movants discussed settling Stella"s estate based on
the terms of a will that Stella had drafted shortly before her death but had never executed. When

these discussions     ~       unsuccessful. Movants filed their Application f'or Detamination of
Heirship, which states that Stella was never married and does not even mention Sonemaly's

name. Since that fiUq, Sonemaly has tiled a contest to Movaats' application and a competing
application as Stclla's common law spouse.

       On October 1S, 2014, Movants filed their Special Exceptions and Motion to Dismiss (the

"Special Exceptions") Sonemaly's heirship application arguing that Stella's marriage to

Sonemaly should not be          ~               by this Court because of Texas's laws banning same-sex

marriage. Movan.ts' Special Exceptions omit the glaring fact that 1bis ban bas been struck down

• UDCODStitudOMI by the Federal District Court for the Western District of Texas in the case of
DelAo• v. Perry, 97S F.Supp.2d 632 (W.O. Tex. 2014). Dluon follows the holdinp of the vast
majority of courts to enterlain a challenge to state bans on same--sex marriage since the United
States Supreme Comt's decision in Wtndsor, wherein the Court held tbat tbe Federal Defense of

Marriage Act.ts ("DOMA") limitation of marriage to opposite sex couples was unconsdtutional.

133 S. Ct. 2675 (2013). Sonemaly now requests this Court to follow these holdinp and rule tbat

Tcxu's laws balming same-sex. marriage are unconstitutional and. based on this holding. to deny
Movauts' Special Exceptions.


                                                              3




                                                 Exhibit Page 9 of 31
                                  -                                                             -·
             Affidavit Exbibit: ejlil.ilils to and from Travis County Probate Court No. 1, .mtlluding attachments




                                                            m.
                                           Am••• ... Agtlag[ities
A.     The Iditol)' oflawa baulaasame-ses marriage ia Taas.

       Movant& have cited to three Texas laws to support their argument that the Court should
disregard Sonemaly and Stella's marriage: (1) Texas Family Code § 2.401 (limiting infonnal

marriage to "marriase of a man and womanj; (2) Texas Family Code§ 6.204(b) (stating that
"[a] marriage between persons of the same sex....is void in this state"); and (3) Article I, § 32 of

the Texas Constitution (stating that "[m]arriaae in this stare shall consist only of the union of one

man and one woman....This state or a political subdivision of this state may not create or
JeCOpize my legal status identical or similar to marriage."). Sonemaly will refer to these laws



        The Texas Family Code was amended in 1973 after the UDSUCCeSSful attempts of a small

number of gay and lesbian citizens to obtain marriage licenses. ~ames W. Harper and George M.

Clifton. Heterosexuality: A Prerequisite to Marriage in Texas? 14 SOUTH TEXAS LJ. 220 (1973).

Du.riDg tbe same period, same-sex couples in other states brought suits seeking to many. Jones v.

Hallallan. SOl S.W.2d 588 (Ky. CLApp. 1973); lkllwr v. Nelson., 191 N.W.2d 185 (Mbm.. 1971),
4/fd, 409 U.S. 810 (1972); Anonymow v. Anonymoaa, 325 N.Y.S.2d 499 (N.Y. Sup. Ct. 1971);
Sings, v. HartJ, 522 P.2d 1187 (Wash. Ct App. 1974). In reaction to these attempts, the Texas

legislature amended the Texas Family Code to state that "a man and womao" rather tban

"perroDs'" wen: entitled to obtain a marriage license and added, "[a]licensc may not be issued for

the marriage of persons of the same sex." TEx. PAM. CODE § 1.01 ( 1973).

        As   a teadion to the Hawaii Supreme Court court's holding that same-sex couples had the
right to marry UDder that state• a law. Congress in 1996 eaacted OOMA, which limited federal

                                                               4

                                                                                                                    Cl;::. '"';, T~avl:;.; Cm!J\~'u
                                                                                                                    \111:· 11;. & trm~ &no


                                                                                                                            awm ur~                   2_.2015
                                                 Exhibit Page 10 of 31                                                               ~ .f~j(

                                                                                                                                    i:~~-t+i-+-.1-.;;t-f        \



                                                                                         ....   ··-·---·-------------
                               -                                                          -
            Affidavit Exbibit: eQ:lails to and from Travis County Probate Court No. 1~1uding attachments




recognition of mmia&e to only same-sex marriages, and numerous states followed with so--called
"miDi-DOMAs," which prohibited states ftom n:copizing mmiagcs between same-sex couples.

See Jane S. Schacter, Courts and the Politics of Backlash. 82 S. CAL L. REv. 1153, 1188-89

(Sept. 2009).. These mini·OOMAs typically defined marriage as only between one man and one

woman aud prevented states from giving full faith and credit to same-sex marriages lawfully
entered in other jurisdictions. Texas followed suit in 2003 with its own mini-DOMA by enacting

Texas Family Code      1 6.204~ which voids all mmtiages and all civil unions between same-sex
couples and prohibits state recognition of any such relationships. TEx. FAM. CODE § 6.204(b). It

filrtber prohibits tbe state fi'om giving effect to any ''legal protectioDt benefit, or responsibility"
allegedly resulting iom such marriages or civil unions. TEX. PAM. CODE§ 6.204(c).

        In 2005, Texas ensbrined tbis law iD the state constitution. The constitutional amendment

was passed by referendum with approximately 76% of the vote. OFFICE OF TExAs SECRETARY OP

STATB, 2005 CoNS'I11\JTIONAL AMENDMENT ELECTION,                     http://elections.SO§..state.tx,US(@lghist.exe

(last visited November 4, 2014). As a result, Article 4 § 32 of the Texas Constitution now states:

        (a) Marriage in thiS state shall coDSist only of the tmion of one man and one
        woman.
        (b) This state or a political subdivision of this state may not cream or ~ecognize
        any legal status identical or similar to marriage.

        This discrimiDatory constitutional provision, as well as the other laws comprising Texas's

Ban, cannot withstand constitutional scrutiny and should be disregarded in this matter. The Court

should detennine the question of whether SteUa and So~y•s marriage should be recognized

based on the laws governing informal marriage, not based on Texas's unjustifiable ban. Tbis is
especially evident in 8ght of the United States Supreme Court's decision in U.S. v. Windsor.


                                                          s



                                             Exhibit Page 11 of 31
                                                                                   LDs,na DeS.aau.w.tLGlliG~l, '~IP'\:                •~alit2:'fjty ma:   -'liE- 18   a true am:f •·
                                                                                  t JHu~_:~. ,).)~'} ?.E ~:.1!nl:: apc0:~,1r; o~ itt.lllli in m1· effie~.
                                                                                  \,il'_l~~ Ill) i!J.fl0 2.110 :seal ct ll~ ou
          Affidavit Exhibit: er:Jilails to and from Travis County Probate Court No. 1, iAeluding attachments




B.     De UDIW States SUpreJDe Coart's Deelsioa ill Wlllbor aad ill effect on state Jaws
       bauiac.....,.• marriage.
       In Windsor, plaintiff Edith Windsor challenged the provision of DOMA that clefined

"marriage" and    "spouse" to exclude same-sex spouses. 133 S. Ct. 2615, 2682 (2013). Ms.
Windsor bad married Thea Spyer in Canada and that marriage was subsequently recognized in

their home state of New York. Jd. at 2683. Ms. Spyer died in 2009 and left her entire estate to

Ms. Windsor. Id. But because of Section J of DOMA ("'Section 3"), wbich defines "marriage"
and "spouse" as excluding same-sex spouses for purposes of all federal statutes snd mgulations,

Ms. Wmdsor could not qualify as Ms. Spyer's "surviving spouse" for purposes of the federal
estate tax exemption. ld. As a result, Ms. Windsor was required to pay $363,053.00 in federal

estate taxes that she otherwise would not have been requin=d to pay if her marriage to Ms. Spyer
was recopized under federal tax law. Id. Ms. Wmdsor challenged Section lt a challenge that
wu eventually clecided by the Supmne Court.
       The Court•s opinion, written by Justice Anthony Kennedy, invalidated Section 3 as
uaconstitutional under the Fifth Amendment•s Due Process Clause.Jd. at 2693. In reaching this
holding, Justice Kennedy made the foUowiog statements regarding Section 3:

           •    Section 3's •'principal purpose is           to   impose inequality, not for other reasons like
                government efficiency."
           •    Section 3 "tells those [same-sex] couples. and all the worl~ that their otherwise
                valid marriages are unworthy of federal recopidon."

           •    Section 3 "demeans the couple. whose moral and sexual choices the Constitution
                protects." citing Lawrii'ICB v. Texas, 539 U.S. SSS (2003) (Sirildng down Texas's
                sodomy laws as unc:onstitutional).

           •    Section 3 "humiliates tens of thousands of children now being raised by same-sex
                couples. The law in question makes it even more difficult for the childleu to


                                                            6




                                               Exhibit Page 12 of 31
                             ·---                                                            -
          Affidavit Exbibit: ~ils to and from Travis County Probate Court No. 1, -if;K:Iuding attachments




              understand the intearlty and closeness of their own family and its concord with
              other families in the community and in their daily lives."

           • "Under DOM.Aw same-sex married couples have their lives burdened by reason of
             govemmeat decree. in visible and public ways."

Id. at 2694-95. The Court held that for these same reasons, Section 3 denied same-sex spouses

equal protection of the laws guaranteed by the FoU11eenth Amendment.Id. at 2695 ("[w)bile the

Fifth Amendment itself withdraws from Government the power to degrade or demean the way

[DOMA] doess the equal protection clause of the Fourteenth Amendment makes that Fifth

Amendment right all the more specific: and all the better understood and pre~.").
       In a prophetic dissent concerning, in part. the breadth of Justice Keanecly' s opinion,
Justice Scalia reasoned that majority decision would be applied by lovuer courts to bold state
bans on same sex marriage unconstitutional.ld. at 2709. To illustrate his point, Justice Scalia

edited excerpts &om Justice Kennedy's opinion to show how they might apply equally in a
SIIDC-SeX maniage ban ease, incJuding in the following example:

       {IJQW.o:] This stole law tells those couples, and all the world, that their otherwise
       valid llllffiagea reltltlonshlps are unworthy of federal 11111e recogaition. Tbis
       places same-sex couples in an UDStable position of beins in a second-tier JR8Rii~~t
       nlatitm~~ltlp. The ditTerentiation demeans the couple, whose moral 8nd sexual
       cboices the Constitution protects, see Lawrence.

ld. at 2709-10 (citing ld. at 2694). Justice Scalia could not have been more accurate with his
pxediction. as court after court entertaining challenges to state law same-sex matTiage bans have

applied Justice Kamedy's opinion in W'mdsor to almost uniformly strike those bans down.

       At the time of this writin& almost twenty reported decisions., including decisions by the

Teuth, Fourth, Seventh and Ninth Circuit UniU:d States Courts of Appeals. have relied on

Wlntbor to strike down state bans on same sex marriage as WlCODStitutionaL Bishop v. Smith, 160


                                                          7


                                                                                    I
                                                                                    "11.)\.:jl:),
                                                                                    t--Ji!tl\;l
                                                                                    \.'1~1~~~                    oi oti·i~..: Cll

                                             Exhibit Page 13 of 31
                                                                                    (:;(~~:~~~>)         L\i'L      (_f.JABc:Otc2 2015
                                                                                    \         ·,_·;      t·c •.. :;\tvt'f~'\.

                                                                                                                              ~!}     ~    ('H"ll'Jif}'\q\f!
                                                                                 . . -···--··--··"-···                        !j\~~w ;.J   -~· ..tt.!"·::_,;l'1'\·,
                                                                                            -
           Affidavit Exbibit: e~~iails to and from Travis County Probate Court No. 1,-i'r'reluding attachments




F.3d 1070 (lOth Cir. 2014); Kitchen v. Herbert, 7SS F.3d 1193 (lOth Cir. 2014); Bostic v.

Schtlefor, 160 F.3d 352 (4th Cir. 2014); Baslcin v. Bogan, 166 F.ld 648 (7th Cir. 2014); Latta'·
Otter, -F.3d-, 2014 WI. 4977682 (9th Cir. 2014); Uorle v. Moser, No. 2:14-cv.02S18-DDC-
TJJ, -F.Supp.2d--(D. Kan. 2()14); Bowke v.IJuhetr, 996 F. Supp. 2d 542 (W.O. Kent 2014);

Love Y. Beahear, 989 F. Supp. 2d 536 (W.D. Kent. 2014); Gray v. Orr, 4 F. Supp. 3d 984 (N.D.
UliDois 2014); Brermer v. Scott, 999 F. Supp. 2d 1278 (N.D. Fla. 2014); Hamby v. Ptl17Hlll, -

F.Supp.3d-·, 2014 WL 5089399 (D. Alaska 2014); Wolfv. Walker, 986 F. Supp. 2d 982 (W.D..

Wise. 2014); Mqjors v. Jeanes, -F.Supp.3d-, 2014 WL 4541173 (D. Ariz. 2014); Whitewood

v. WD(f, 992 F. Supp. 2d 410 (M.D. Penn. 2014); Gelger v. Kitzhaber, 994 F. Supp. 2d 1128 (D.

Otegon 2014); He"'1 v. Hl:tMs.. ·-F.Supp.2d-, 2014 WL 1418395 (S.D.. Ohio 2014); Tanco v.

HGrlmn, 7 F. Supp. 3d 7.59 (M.D. Tenn. 2014); DeBoer v. Snyder, 973 F.Supp.2d. 757 (B.D.

Micbipn2014); OMrpfell v. Wymyslo, 962 F. Supp. 2d 968 (S.D. Ohio 2013). Based on these

and other decisions, as well as related legislative enactments. same-sex couples in 32 states and

tho District of Columbia now have the freedom to marry, and nearly S9% of the U.S. population

lives in states currendy issuing marriage licenses to same-sex couples. FREEDoM to MARRY.

hUP:IJwww.freedomtomarry.om/statesl (last visited November 4, 2014). In fact. the undersigned
has discovered only two reported cases since Wind.tor upholding a state's ban on                                 same-sex
marriage, and even these cases acknowledge the tidal wave of post·W"mtbor opinions striking
dowa the blms. See Robicheall% v. Cllldwel/, 2 F. Supp. 3d 910 (E.D. La. 2014) (aclcnowlcdging

-.be near-IIIIIDimity oftbe many other federal courts that have spoken on this pteSSing issue" and

have declated same-sex marriage bans unconstitutional); YldDI v. Garcla--Podllla, -F.Supp.3d-
-, 2014 WL 5361987 (D. P.R. 2014) (acknowledging that                          ~{a]   clear ma.jority of courts bave


                                                             8




                                               Exhibit Page 14 of 31
          Affidavit Exbibit: e!'Ws to and from Travis County Probate Court No. 1, i~ding attachments




struck down statutes that affirm opposite-gender marriage only). In contnJst to these two
opiniODS, since Windsor no circuit court of appeals bas upheld such a ban. In sum, the effect of

Wlnd.ror has been Swift and resolule--l.e. based on the majority's reasoning in Windsor. state

bans on same-sex marriage, including Texas's Bau. no longer pass constitutional muster.
C.     Tbe IJelMRI decision.

       In DeLeon v. Perry. Judge Orlando Garcia of the United States District Court for the

Western District of Texas-San Antonio DivisiOD, declared Texas's Ban unconstitutional. The
plaintiffs in DeLeon were two married couples, one lesbian couple who bad been married in

Massacbusetts and were seeking to ha~e their marriage recognized in Texas, and one gay couple

who bad applied and been denied a Texas marriage license. 975 F. Supp. 2d 632, 640-41 (W.D.

Tex. 2014). The Defendants were various local and state officials                defendiDa Texas's Bao. Jd.
After reciting the history of same-sex marriage baos in the United States, including the

enactment ofTeus's Ban and DOMA, the Court highlighted the watershed decision in W"md.ror.

/d. at 641-648. The court then considered the plaintitD' challenges to Texas's Ban under the

Equal Protection and Due Process Clauses of the Fourteenth Amendment to the U.S.

Coustitulion. Id. at 649.



        Beginning with its equal protection analysis, the court noted that "[t]be Equal Protection

Clause of the Fourteenlh Amendment commands that no state shall deny to any person within its

jurisdiction the equal protection of the laws•.. This essentially means that all persons similarly

situated shall be treated alike." Jd. at M9 (citing U.S. Const. Amend XIV § 1 and City of

Clebunte, T«473 U.S. 432 (1985)). Measured agaiust the equal


                                                         9




                                               Exhibit Page 15 of 31
                               ..-..
                               .
                                                                                           --
           Affidavit Exbibit: eroail.s to and from Travis County Probate Court No. 1, i!Uilluding attachments




protection clause, Jaws are subject to three levels of scrutiny: strict scnatiny. intennediate

scrutiny. or radoaal basis review. Jd. Although the plaintiffs urged the court to apply strict or

intl!mediate SCIUtiny to Texas's Ban based on the history of state discrimination ·against
homosexuals. the fact that sexual orientation is immutable, and that homosexuals are a minority

with insufficient political power, the court found there was no need because the Bao could not

satisfy even the most deferential rational basis level of review. ld. at 651 ..52.

        Rational basis requites only tbat the law bear some rational relationship to a legitimate

state interest. Id.    at   652. The defendants identified two purported legitimate state interests

furthered by Texas's Ban: 1) increasing the likelihood that a mother and father will be in charge
of cbildreariDI; and 2) encounlling stable family environments for responsible procreation. ld. at

653.
        The court first rejected the defendants' cbum that baning same-sex couples from

JDIID')'iag bears a ratiODIJ relationship to furthering the welfare of children and cbildrearing. Id.

EchoiDg Justice Keanedy in Wlntbor, the DeLeon court found tbat the ban actually injuries

children and "causes needless stisJnatb:atkm and humiliation for children being raised by the

loviag same sex couples being targeted." /d. The court found that the defendants bad failed to

pesent any evidence that denyina marriage to same-sex couples positively affects cbildrearing or

evidence that recognizing a same-sex marriage could affect a heterosexual couple's decision to

marry or raise a    family. Jd.
        The court tben assailed the defendants, prociU\tion arguments by reasoning tbat

"procreation is not and bas never been a qualification for marriage," and noted that such a

qualification would threaten "the legitimacy of marriages involving post-menopausal_ women,


                                                             10




                                                 Exhibit Page 16 of 31
         Affidavit Exbibit: emris to and from Travis County Probate Court No. 1, in.duding attachments




infertile individuals, and individuals who choose to refi:ain from procreating." ld. at 654.

CoutinuiDg on, Judge Oarcia observed that ''(p]ermittiog same-sex couples to marry will not

affect the uwnber of opposite-sex couples who marryt divorce, cohabit, have children outside of

mania&e or otherwise aft'ect the stability of opposite-sex marriage." Jd. In fact, the court noted,
Texas's Ban hinders stable environments for procreation by denying the children of same--sex

couples the Rme stable family scmcture wbicb the defendants praised in their arguments. /d. at

6SS. The court concluded this section by stating that "the argument that allowing same-sex

couples to IDil'l')' will undermine procreation is nothing maze than a unsupported                       ~overbroad

genendization' that cannot be a basis for upboldins discriminatory legislation.tt ld.

        FiDally, tbe court dispensed with aay IIJUlDent that tradition, or more specifically the

"traditional definition of marriage" is a reason for upholding Texas's Bans. /d. Citing Lllwrencet
the court noted that tradition alone . can never be a reason to uphold a law uader ratioual basis
JeYiew. Jd. As an example, Judp Garcia highlighted the U.S. Supreme Court•s decision in

LoYing v. J!lrglnia, which struck down state laws banning marriage between people of different

races, and reasoned that ''tradition alone cannot justify denying same-sex couples the right to

marry any more tball it could justify Virginia•s ban on interracial maniage." /d. at 6S6 (citing

Bostic v. Rainey, 910 F. Supp. 2d 456 (E.D. Va. 2014)). The court concluded by holding that the
clefendants bad failed to show any rational relatioDShip between Texas's Ban and a legitimate

govemmenta1 purpose aad, tlterelore, the ban violated the plainaitTs' equal protection rights.ld.

         2.      The IJe£tton eourt'a due p , _ aaalysls.
        After   fiDdins Texas's Ban unconstitutional as a violation of equal protection, Judge
 Oarcia addressed the plaintiffs' arpment that Texas's Ban was a violation of the Due Process


                                                          11




                                                Exhibit Page 17 of 31
                                 -
             Affidavit Exbibit: eJAails to and from Travis County Probate Court No. 1, 'fT'I'E:Iuding attachments




Clause of the Fourteenth Amendment, which guarantees that all citizens have certain
t\mdemental rights. Id. The court first determined that, based on Supreme Court precedent,

ID8Iriap il indeed a t\m.damen1al ri~Jllt that implicates the additional fuadameatal rights of

privacy, Uberty, and associatio~~t all ofwbich are protected by the due process clause. /d. at 6S7-

S8. As such. the U.S. Supreme Court bad bistorically invalidated state laws that iDfiinge on an

iadividual"s right to marry, including most notably, in Iming v. VIrginia ~en the Court struck

down Viqioia's ban on interracial marriage. Id. at 658. Because Texas,s Ban "categoric:ally

den[ies] the ftmdamental right to many to a class of citizens," the court applied strict sc:rutiny,
which requires that the law be supported by a compellins state interest and be narrowly tailored
to   effectuate tbat interest. ld.            at    659-60. The court concluded, without discussion. that the

defendants bad failed to satisfY this diftlcult burden and concluded that Texas's Ban was

unconstitutional under the due process clause of the Founeeath Amendment 1
         The DeLeon court concluded by holding that Texas's Ban was unconstitutional because it

violates tile plaindtrs• equal protection and due process rights under the Fourteenth Amendment

to the United States Constitution. Jd. at 666. The court then stayed its decision, which included

an injunction barriDg eoforcement of the Texas's BaD, pending the final disposition of an appeal
to the Fifth Cinruit Court of Appeals. Id.

D.       Teua'a ... OD 88111HeX marriage is UDCODStitadoaaL

         Based on the holding in DeLeo14 which is from the federal districl covering this

jurisdiction, as well as the holdings of the nwnerous other courts who have entertained


 1 Tho /JeiMJn oourt went on to hold tblt Texas's tailure to re:cosnla same-sex l'llll'daps recognized in other
judldicdoaa Wll unconsdtutioaaL but because that dlscuasion is lnappllclble 1D this cue llld Cor the sake of brevity
tbfs 4lscauion lias be• excluded &om this response.

                                                                  12




                                                      Exhibit Page 18 of 31



                                .... ,,,________,   ___________
                             -                                                        -
           Affidavit Exhibit: e.ails to and from Travis County Probate Court No. 1, imluding attachments




challenges to state laws banning same-sex marriage in the aftermath of Wind.ror, Texas's Baa is
unconstitutional. Assumin& that the Movants here will otfer tbe same tluee justifications for the

Ban that were discussed in DeLeon-l.e. tbat the Ban 1) increases the likelihood that a mother

and father will be in charge of childrearing; 2) encouraaes stable famUy environments for

responsible procrea1ion; and 3) is justified based on tradition-the failure of these reasons to

reach the level of a "rational basis" for the Ban is even more stark in this case than in DeLeon.
        How could this Court•s recoanition of the marriage between Stella and Sonemaly, which
would allow Sonemaly to participate in all the benefits of a sunriving spouse, somehow aitect

anyone's decision regarding how to rear their children or procreate? The only effect of

recopition in this case would be to provide Sonemaly with the rights of an heir, somethiftg this
court does every day without paying regard to the sex of the decedent or the heir and without any
effect on anyone else's decision regardina how to rear their family. And as the DeLeon eowt

noted, tradition alone is no justification for Texas's Ban.

        Failing to recognize the marriage between Stella and Sonemaly would only magnify the

same discriminatory and deleterious effects that Justice Kennedy wamed of in Windsor. Could
there be IDY more "visible and public', burden than, in your time of mourning for your deceased

spouse. having your spouse's family and the State of Texas fail to recognize your marriage and
fight to have it invalidated? Is there anything more clemeanifts or unequal than having the state in

wbich you and your spouse lived for years suggest that your otherwise valid maaiaae is

\Ulworthy of recognition simply because you are of the same sex? And although Stella and

Sonemaly never had children, imagine the effects of non-recognition on tbe surviving children of

a same-sex couple,. effects which would surely make it "even mon: difficult for the childieo. to


                                                          13




                                             Exhibit Page 19 of 31
           Affidavit Exbibit: ei'Mails to and from Travis County Probate Court No. 1, ii'MMuding attachments




uadentand the integdty and closeness of their own family and its concord with other famities in
the community and in their daily lives." Su Windsor. 133 S. Ct. at 2694.

       Tbe Texu Ban is blatant discrimination that bas no rational relationship to any lesitimate
government interest. Its application in this case would not only be unconstitutional, it would be

cruel. This Court should follow the holdings of almost every other jurisdiction to hear a

challenge to state laws banning sarne«x Jlltii.Tiaee post-Windsor and hold that Texas's Ban is
UDCODStitutional and deny Movants' Special Bxceptions.

                                                          IV.
                                    AJteraative Motioa for Contipgpse

        In the altemative to denying Movants' Special Exceptions and holding Texas's Ban

\DICOnstitutional at this time, Sonemaly requests that the Court continue the hearing on this
matter uatil the Texas Attorney General can be given notice as                               required under Texas

GovatUDent Code§ 402.010. That section requires that "(i]n aa action in which a party to the

litigation tiles a...pleading challenging the constitutionality of a statute of this state ..• [t]he court

shall, if the attorney general is not a party to or counsel involved in the litigation, serve notice of

the c.oustitUtional cballqe and a copy of the... pleading" on the attorney general TEx. Gov'T

CoDe § 402.010(a). The statute further states tbat "[a] court may not enter a final judgment

holdiaa a statute ofthis state unconstitutional befoJe the 45th day after the date" of the notice. ld.
at (b). In a JeCCDt ease out of San .Antonio, wherein State District Judge                  Barbara Nellennoe held

that Texas's Bao is unconstitutional, the appellate court granted mandamus relief to the Attomey

0encra1 bcnuse of the eourt•s failure to provide notice of the amstitu1ional challenge. In re

StOle ojTBXIII, No.04-14-00212, 2014 WL 2443910 (rex. App.-8an Antonio May 28, 2014, DO

pet.) (melD. op., not designated for publication). Therefore, Sonemaly requests that the Court

                                                            14

                                                                                                                  r~~ gv~E: Cl)E~~tgg
                                                                                                                  ;,: ; tnJe&nti
                                                                                                               I 1:\W:t. in 111!' crfi::::?


                                                                                                                         MAR
                                                                                                                         r•• 0 2. 2015
                                                                                                                           \..~ ~
                                                                                                                                     ·MJ.,
                                                                                                                                    ..;,;. Lt,
                                                Exhibit Page 20 of 31
                               -
            Affidavit Exbibit: e~ls to and from Travis County Probate Court No. 1, iAek.Jding attachments




postpODe 8ft)' decision on the CODStitutioDility of Texas's Same Sex Marriage Ban until the

notice ~d by the Oovemment Code is provided and the 45 day notice period has passed.
                                                         v.
                                               Begapt fer Relief

        Based on the forgoing, Sonemaly Pbrasavatb requesas an order from the Court finding
tbat Texas Family Code f§ 6.204(b) and 2.401 and Article 1, § 32 of the Texas Constitution are

um:oostitutional under the United States Constitution; denying Movants' Special Exeeptions and

Motion to Dismiss; in the alternative, continuing the hearing on Movants' Special Exceptions
and Motion to Dismiss until the notice period required by Toxaa Oovenunent Code § 402.010

bas paseed; 8Dd providing Sonemaly with all such fUrther reHef to which she sbows herself
entitled.



                                                       Respeetfidly submitted,

                                                       HOPPER~PLLC


                                               By:      ~~------
                                                       CRAIG HOPPBR.
                                                       State S. No. 00794947
                                                       BRIAN T. niOMPSON
                                                       State Bar No. 24051425
                                                       chgpper@hoppermikeska.com
                                                       bthpmmnn@hmmtmikeske com

                                                       400 W. 15111 Stteet. Suite 408
                                                       Austin, Texas 78701
                                                       (512) 615-6195 Telephone
                                                       (Sl2) 615-6194 Fax

                                                       ATTORNBYSPORCOUNrrER-APPUCANT


                                                           IS




                                               Exhibit Page 21 of 31
          Affidavit Exbibit: ei'Uflils to and from Travis County Probate Court No. 1, intiluding attachments




                                      CIRTD1CATE or sgYJcE
        I hereby certify tbat a tmc and correct copy of the foreaoing pleading bu been served on
the following COUDIIl of record on tbis 6th day ofNovember, 2014, in accordance with Rule 21a
of the Texas Rules of Civil Procedure, either electronically through an electronic tilina manager,
or non-e1ectnmically via band-delivery, e-mail, facsimile, or mail (fU'St class or certified):
Michael B.ICDisely
Jason s. Scott
Osborne, HelrnaD, Knebel, DeLeery, L.L.P.
301 Coogress Avenue, Suite 1910
Austin. Texas 78701
(512) 542-2011 (fax)

Lorin Hayes
Law Oftlces of Douglas A. Booth. P.C.
3801 S. Capital ofTexu Highway, Suite lSS
Austin, Texas 78704
(512) 478-4926 (fax)


                                                       BrianT. Thompson
                                                                                           =-




                                                            16




                                                Exhibit Page 22 of 31
          Affidavit Exbibit emails to and from Travis County Probate Court No. 1, including attachments
                                                                              .-.


                                                                                           FRed: 11nl2014 9:44:38 AM
                                                                                                     Dana DeBeawofr
                                                                                                   Travis County Clert
                                                                                                    C-1-PB-14.00'1885
                                                                                                          Connie Arzola
                                                      I               IN THE PROBATE COURT
                                                      I
                                                      I               NUMIIKRI
                                                      •
                                                      I               TRAVIS COUNTY, TIXAS



       SoDemaJy Plll8lavatb rscm-ely"} hereby files this Supplemental Respoaae to the

Special Excepd0111 acl Motioa to Di8l1lisa filed by James PoM1I aad AUce Hu.man. and in
suppad ~ SGNIDIIy would abowthe Cowl the foltowmg:

       Lilera11y Mutes betbnl Sollemaly filed ber Rapoase tD the Special Bxceptioas ai

Motiaa to Dllmlas tied by lama Powell aad Alice Huaan, which atvea an exhastive
compilation ot • aeponed, post-..,... cas to bave entertained a challertae to state laws

hanai!JI same ~aiDil'Jia&e, 1he Slxda Circuit ilacl its opiDioa in             DeBoer"·.,... No. 14-
1241 (61h Clr•• November 6, 2014).1n DeBoer, the Sixlh Circuit, in a 2-1 decision, became the
fillt U.S. Chwit Court of Appeals to uphold state laJs on same sex mmiaae aad bucked the
clear tread of caurcs, illcllldiag fOur other U.S. Circuit Courts of AppeaJs, who have struck down

lUCia baa since JP'IIadlor. 1'helefcn. Sonemaly's atatemeat in her origiaal reapoase tbat "aiuce
.,..,_. ao .ckcuit court    or appeals his upheld such a ban" is no km&er accurate aad Sonematy
files this tuppleaadal NepOJa to update the Court on this very JeCeat development




                                                          1




                                              Exhibit Page 23 of 31
                                            ·-
                         Affidavit Exbibit: emails to and from Travis County Probate Court No. 1, including attachments


Christy Nisbett

From:                               Dower, Benjamin 
Sent:                               Wednesday, November 12, 2014 5:15 PM
To:                                 Christy Nisbett; const_claims
Subject:                            RE: Challenge to Constitutionality of a State Statute


Thanks again.

From: Christy Nisbett [mallto:Christy.Nisbett@traviscountvtx.govl
sent: Wednesday, November 12, 2014 5:14PM
Tal Dower, Benjamin; const..clalms
SUbject: RE: Challenge to COnstitutionality of a State Statute

The pleading is attached. I've also attached the first page of a supplemental response. The clerk's office scanned only
the first page, and the hard copy has not made it to the file. I'll forward the fun pleading as soon as we track it down.

Christy

                                                       ---~---~------------------------

From: Dower, Benjamin [mailto:Bentamin.Dower@texasattomeygeneral.govl
5ent: Wednesday, November 12, 2014 4:54 PM
To: Christy Nisbett; const_clalms
SUbject: RE: Challenge to Constitutionality of a State Statute

Ms. Nisbett,

1acknowledge that the form has been received and that this email address was the appropriate place to send it. Thank
you!

Would you mine please also sending the pleading in which Sonemaly Phrasavath challenged the constitutionality of the
Texas Family Code to this same email address? I would really appreciate it.


Yours with gratitude,

Benjamin L. Dower
Assistant Attorney General
General Utigation Division
P.0. Box 12548, Capitol Station
Austin1 Texas 78711-2548
512.475.4078 (direct)
512.320.0667 (fax)
benjamin.dower@texasattorneygeneral.gov

AlTORNEVMCUENT PRIVILEGED: This is a confidential communication and intended for the addressee(s) only. Any
unauthorized interception or disclosure of this transmission is prohibited. lf you are not the intended recipient of this·
message, please notify the sender and destroy this and all copies of this communication. Thank you.




                                                            Exhibit Page 24 of 31
                                                 -                                                                        ---
~········---·-··----·-·-----Affidavit Exhibit· emaj!s   toaod..fr.olll..Iralds..count¥..2r.obate.cauct..r:w_..1,..a.uin~chw.ld=inLY                                  Affidavit Exbibit: em ails to and from Travis County Probate Court No. 1, including attachments


Christy Nisbett
a

From:                                           Christy Nisbett
Sent:                                           Thursday, November 13, 2014 10:07 AM
To:                                             'Dower, Benjamin'; const...claims
Subject:                                        RE: Challenge to Constitutionality of a State Statute
Attachments:                                    Powell Supplemental Response.pdf


Here is the complete supplemental response.

From: Dower, Benjamin [manto; Benjamin.Dower@texasattorneygenerat.gov]
Sent: Wednesday, November 12,2014 5:15PM
To: Christy Nisbett; const_clalms
Subject~            RE: Challenge to Constitutionality of a State Statute

Thanks again.
                ..·--····--··--- ___
··--··- .............   _-~               .,   ________
                                             .......... ------··------· ---···- ..

From: Christy Nisbett [mailto:Chrtsty.Nisbett@traviscountvtx.govl
                                                                                               _,   ___ ·---   -···   -----------------~-




Sent: Wednesday, November 12, 2014 5:14 PM
To: Dower, Benjamin; const_clalms
SUbject: RE: Challenge to Constitutionality of a state Statute

The pteading ls attached. I've also attached the first page of a supplemental response. The clerk's office scanned only
the first page, and the hard copy has not made it to the file. 1'11 forward the fun pleading as soon as we track it down.

Christy
                                       ·-~-----------             -.. -.   --------~---·-···


From: Dower, Benjamin [mailto:Benjamin.Dower®texasattorneygeneral.qovl
Sent: Wednesday, November 12,2014 4:54PM
To: Christy Nisbett; const_dalms
SUbject: RE: Challenge to Constitutionality of a State Statute

Ms. Nisbett,

1acknowledge that the form has been received and that this email address was the appropriate place to.send it. Thank
youJ

Would you mine please also sending the pleading in which Sonemaly Phrasavath challenged the constitutionality of the
Texas Family Code to this same email address? I would really appreciate 1t.


 Yours with gratitude,

 Benjamin L. Dower
 Assistant Attorney General
 General litigation Division
 P.O. Box 12548, Capitol Statlon
 Austin, Texas 78711-2548
 512.475.4078 (direct)



                                                                            Exhibit Page 26 of 31
                                            ·-·
                         Affidavit Exbibit: emails to and from Travis County Probate Court No. 1, including attachments
512320.0667 (fax)
benjamin.dower@texasattorneygeneral.gov

ATTORNEY-CLIENT PRIVILEGED: This is a confidential communication and intended for the addressee(s} only. Any
unauthorized interception or disclosure of this transmission is prohibited. If you are not the intended recipient of this
message, please notify the sender and destroy this and all copies of this communication. Thank you.




From: Christy Nisbett fmailto:Christv.Nisbett@traviscountytx.aovl
Sent: Wednesday, November 12,2014 4:48PM
To: const_clalms
Subject: Challenge to Constitutionality of a State Statute

Please see the attached, which was fUed in Travis County Probate Court No. 1.
We would appreciate your confirming that you received this attachment and that we have sent this attachment to the
appropriate place.

Thanks,

Christy Nisbett
Probate Court Administrator I Staff Attorney
Travis County Probate Court No. 1
1000 Guadalupe Street, Room 217
Austin, TX 78701
Phone: (512) 854-9559
Fax: (512) 854-4418

Please note the county r«entlv chtlngetl its email domain name. My new emoll address is
christr.nlsbett             Affidavit Exbibit: emails to and from Travis County Probate Court No. 1, including attachments


                                                                                                   Filed: 11n12014 9:44~36 AM
                                                                                                             Dana DeBeauvoir
                                                                                                              Travis County Clerk
                                            No. C·l·PB-14-00ll695                                              C-1-PB-14..001695
                                                                                                                     Connie A120la
ESTATBOP                                                  §              IN THE PROBATE COURT
                                                          I
STElLA MAitiB POWELL,                                     §              NUMBER I
                                                          I
DECEASED                                                  §              TRAVIS COUNTY, TEXAS

   SONpiALY PIJRt\SAYATB'S SYfPLpDNTM USPQNSI TO SPICJAL
  RQmONS AND MgrJON TO DISMISS AND MQTION IORCONTINIJMCE

       Scmemaly Phrasavath ("Sonemaly") hereby files this Supplemental Response to the

Special Exceptions and Motion to Dismiss filed by James PoweU and Alice Huseman, and in

auppo1t themo( Sonemaly would show the Court the following:

       Literally minutes before Sonemaly filed her Response to the Special Exceptious aad

Motion to Dismiss filed by James Powell and Alice Huseman, which gives an exhaustive
compilation of all 1ep0rted, post·Windfor cases to have entertained a challenge to state laws
IJatming same sex mmiap, the Sixth Circuit issued its opinion in DeBoer v. Snytlsr. No. 14-

1241 (6th Cir•• November 6, 2014). In DeBoer, the Sixth Circuit, in a 2-1 decision, became the

first U.S. Circuit Court of Appeals to uphold state bans on same-sex mmiage and bucked the

c1ar tread of courts, including four other U.S. Circuit Courts of Appeals, who have struck down

such bans since Windsor. Tberefore, Sonemaly's statement in her origiaal response that ..since

Windsor no circuit court of appeals bas upheld such a ban" is no longer accurate and Sonanaty

files this supplemental response to update the Court on this very recent developinent.




                                                           1




                                                 Exhibit Page 28 of 31
                                                                                              -·
                 Affidavit Exbibit: emails to and from Travis County Probate Court No. 1, including attachments




•
                                                          Respectfully submitted,

                                                          HOPPER MIKESKA, PLLC


                                                  By:          ell;~
                                                          CRAIG HOPPER
                                                          State Bar No. 00794947
                                                          BRIAN T. THOMPSON
                                                          State Bar No. 24051425
                                                          chopper@hoppennikeska.com
                                                          bthompson@hoooemtikeska.com

                                                          400 W. 151h Street, Suite 408
                                                          Austin. Texas 7870 1
                                                          (512) 615-6195 Telephone
                                                          (Sl2) 615-6194 Fax

                                                           AITORNEYS FOR COUNTER-APPLICANT



                                          CERTIFICATE OJ' SERVICE

            I hereby certify that a true and correct copy of the foregoing pleading has been served on
    the followiag counsel of record on this 7th day of November, 2014, in accordance with Rule 21a
    of the Texas Rules of Civil Procedure, either electronically through an electronic filing manager,
    or non-electronically via hand-delivery, e-mail, facsimile, or mail (first class or certified):

    Michael B. Knisely
    Jason S. Scott
    Osbo~ Helman, Knebel, DeLeery, L.L.P.
    301 Congress Avenue, Suite 1910
    Austin, Texas 78701
    (512) 542-2011 (fax)

    Loria Hayes
    Law Offices of Douglas A. Booth, P.C.
    3101 S. Capital ofTexas Hipway, Suite 255
    Austin. Texas 78704
    (512) 478-4926 (fax)

                                                            BrianT. Thompson

                                                                2




                                                     Exhibit Page 29 of 31
                              Affidavit Exbibit: emails to and from Travis County Probate Court No. 1, including attachments


Christy Nisbett

From:                                     Dower, Benjamin < Benjamin.Dower@texasattorneygeneral.gov>
Sent:                                     Thursday, November 13, 2014 10:13 AM
To:                                       Christy Nisbett
Subject:                                  RE: Challenge to Constitutionality of a State Statute


Much obliged.


From: Christy Nisbett lmailto:Christy.Nisbett@traviscountvtx.govl
Sent: Thursday, November 13, 2014 10:07 AM
To: Dower, Benjamin; const_claims
Subject: RE: Challenge to Constitutionality of a State Statute

Here is the complete supplemental response.
-~-·-····------------
From: Dower, Benjamin [mallto:Beniamin.power®texasattorneygeneral.goy]
Sent: Wednesday, November 12, 2014 5:15PM
To: Christy Nisbett; const_claims
SUbject: RE: Challenge to Constitutionality of a State Statute

Thanks again.
···-· -···   --------·····--··----·~--


From: Christy Nisbett (mailto:Christy.Nisbett@traviscountytx.gov]
Sent: Wednesday, November 12, 2014 5:14PM
To: Dower, Benjamin; const_daims
Subject: RE: Challenge to Constitutionality of a State statute ·

The pleading is attached. live also attached the first page of a supplemental response. The clerk's office scanned only
the first page, and the hard copy has not made it to the file. I'll forward the full pleading as soon as we track it down.

Christy

From: Dower, Benjamin [mailto:Benlamin.Dower®texasattorneygene@l.gov]
Sent Wednesday, November 12,2014 4:54PM
To: Christy Nisbett; const_clalms
SUbject; RE: Challenge to Constitutionality of a State Statute

Ms. Nisbett,

1acknowledge that the form has been received and that this email address was the appropriate place to send it. Thank
you!

Would you mine please also sending the pleading in which Sonemaly Phrasavath challenged the constitutionality of the
Texas Family Code to this same email address? l would really appreciate it.


Yours with gratitude,




                                                                  Exhibit Page 30 of 31
                                                    --·                                                       .~ ...



                                 Affidavit Exbibit: emails to and from Travis County Probate Court No. 1, including attachments
Benjamin L. Dower
Assistant Attorney General
General litigation Division
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
512.475.4078 (direct)
512.320.0667 {fax)
benjamin.dower@texasattorneygeneral.gov

AlTORNEV-CLIENT PRIVfLEGED: This is a confidential communication and Intended for the addressee{s) only. Any
unauthorized interception or disclosure of this transmission is prohibited. If you are not the intended recipient of this
message, ptease notify the sender and destroy this and all copies of this communication. Thank you.



-   -· ··-·· .   ---...------·-·-·-----···-·   -----"~        •... ··-·· -· ·------·----- -··-   ·---------
From: Christy Nisbett fmallto;Christy.Nisbett@traviscountytx.gov]
Sent: Wednesday, November 12, 2014 4:48PM
To: const_daims
SUbject: Challenge to Constitutionality of a State Statute

Please see the attached, which was filed in Travis County Probate Court No. 1.
We would appreciate your confirming that you received this attachment and that we have sent this attachment to the
appropriate place.

Thanks,

Christy Nisbett
Probate Court Administrator I Staff Attorney
Travis County Probate Court No. 1
1000 Guadalupe Street, Room 217
Austin, TX 78701
Phone: (512) 854-9559
Fax: (512)854-4418

Pletlse note the county recently changed its email domain IJflme. My new email address Is
dJrlsfV.nlsbett@traviscountvtx.gov..




                                                                     Exhibit Page 31 of 31
                                                                     --
                                                                               Filed: 2/25/2015 5:42:42 PM
                                                                                           Dana DeBeauvoir
                                                                                         Travis County Clerk
                                     No. C~l-PB~14-00l695                                 C-1-PB-14-001695
                                                                                             Abram Gonzalez
"ESTATE OF                                       §           IN THE PROBATE COURT
                                                 §
STELLA 1\'IARlE POWELL,                          §           NU!\1BER l
                                                 §
DECE.ASED                                        §           TRAVIS COUNTY, TEXAS

                              NOTICE OF FINAL HEARING

       Please take notice that the Final Hearing in the above styled and numbered cause is set to

be heard on July 6-7, 2015 beginning at 9:00 a.nt., at the Travis County Courthouse, 1000

Guadalupe, 2nd Floor Room217, Austin, Texas.



                                             Respectfully submitted,

                                             HOPPER M'l~, PLLC

                                      By:     A0~-
                                             CRAIG HOPPER
                                             State Bar No. 0079494 7
                                             BRIANT. THOM.PSON
                                             State Bar No. 24051425
                                             chopper@Jloppennikeska.com
                                             bthompson(ivhoppcrmikeska.com

                                             400 W. 15th Street, Suite 408
                                             Austin. Texas 78701
                                             (512) 615-6195 Telephone
                                             (512) 615-6194 Fax
                                             ATTORNEYS FOR SONEMALY PHRASA VA TH




                          ~~~~J!3QIIIll Ill~ IIIII1111 /liB 111111.1111
                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy ()f the foregoing pleading has been served on
the following counsel of record on this 25th day of February, 2015, in accordance with Rule 2la
of the Texas Rules of Civil Procedure, either electronically through an electronic tiling manager~
or non-electronically via hand-delivery, e-mail, facsimile, or mail (first class or certified):
                                                                                       -
Michael B. Knisely                                Michael P. Murphy
Jason S. Scott                                    Assistant Solicitor General
Osbon1e, Helman, Knebel~ DeLeery, L.L.P.          Oftice of the Attorney General
301 Congress Avenue., Suite 1910                  P.O. Box 12548 (MC 059)
Austin, Texas 78701                               Austin~ Texas 78711-2548
(512) 542-2011 (fax)                              (512) 474-2697

Douglas A. Booth                                  John Crane
                                                                                               --
Law Offices of Douglas A. Booth, P.C.             Law Offices of John a. Crane PLLC
3801 S. Capital of Texas Highway, Suite 255       4425 South Mopac Expressway #204
Austin, Texas 78704                               Austin, Texas 78735
(512) 478-4926 (fax)                              (877) 469-9439




                                              Brian T. Thompson




                                                 2
Tab I
                                                                     Filed: 2/18/2015 12:15:38 AM
                                                                                  Dana DeBeauvoir
                                                                                Travis County Clerk
                               NO. C-1-PB-14-001695                              C~ 1-PB-14-001695
                                                                                    Abram Gonzalez

ESTATE OF                                §      IN THE PROBATE COURT
                                         §
STELLA MARIE POWELL,                     §      NUMBER 1
                                         §
DECEASED                                 §      TRAVIS COUNTY, TEXAS

                          PLEA IN INTERVENTION
                          OF THE STATE OF TEXAS
       Pursuant to Rule 60 of the Texas Rules of Civil Procedure, the State of

Texas hereby intervenes in this case to defend the validity of Texas law.

I.     The Order on Special Exceptions and Motion to Dismiss
       Challenges the Validity of a Texas Constitutional provision and
       a Texas Statute.

       By this Courfs Order of February 17, 2015, denying the Special

Exceptions concerning the probate proceedings and relationship between the

Deceased and Sonemaly Phrasavath, this Court placed into issue the

provisions of article I, section 32 of the Texas Constitution and section 6.204(b)

of the Texas Family Code and section 2.401 of the Texas Family Code and

found them to be unconstitutional in violation of the Due Process and Equal

Protection    Clauses    of the    Fourteenth   Amendment       to   the    United

States Constitution.

II.    Standard for Intervention

       Rule of Civil Procedure 60 provides that "[a]ny party may intervene by

filing a pleading, subject to being stricken out by the court for sufficient cause

on the motion of any party.'' TEX. R. Crv. P. 60. No rule establishes a deadline

for intervention. Tex. Mut. Ins. Co. v. Ledbetter, 251 S.W.3d 31, 36 (Tex. 2008).

State's Plea in Intervention
IV.    Conclusion and prayer for relief.

       The State of Texas by this intervention requests notice and appearance,

and the opportunity to defend its laws before this Court.

                                       Respectfully submitted,


                                       KEN PAXTON
                                       Attorney General of Texas

                                       CHARLES E. ROY
                                       First Assistant Attorney General

                                       JAMES E. DAVIS
                                       Deputy Attorney General for Civil
                                       Litigation

                                       ANGELA V. COLMENERO
                                       Chief, General Litigation Division

                                       MICHAEL P. MURPHY
                                       Assistant Solicitor General
                                       State Bar No. 24051097



                                       Is/ William T. Deane
                                       WILLIAM T. DEANE
                                       Texas Bar No. 05692500
                                       Assistant Attorney General
                                       General Litigation Division
                                       P .0. Box 12548, Capitol Station
                                       Austin, Texas 78711·2548
                                       (512) 936-1534
                                       FAX: (512) 320-0667

                                       ATTORNEYS FOR INTERVENOR




State's Plea in Intervention
                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing pleading
has been served on the following counsel of record on this 17th day of February,
2015, in accordance with Rule 21a of the Texas Rules of Civil Procedure,
electronically through the electronic filing manager:

Craig Hopper
Brian T. Thompson
Hopper Mikeska
400 W. 15th Street, Suite 408
Austin, Texas 78701

Michael B. Knisely
Jason S. Scott
Osborne, Helman, Knebel, DeLeery
301 Congress Avenue, Suite 1910
Austin, Texas 78701

Lorin Hayes
Law Offices of Douglas A. Booth
3801 S. Capital of Texas Highway, Suite 255
Austin, Texas 78704



                                        Is/ William T. Deane
                                        William T. Deane
                                        Assistant Attorney General




State,s Plea in Intervention